Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 1 of 201




          EXHIBIT D
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 1 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      2 of 201 NYSCEF: 11/04/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                        Plaintiff,                 Index No. _____________
                                                                   Date Purchased: November 4, 2019
                -against-

          DONALD J. TRUMP, in his personal capacity,               SUMMONS

                                        Defendant.



         TO THE ABOVE-NAMED DEFENDANT,

                Donald J. Trump
                725 Fifth Avenue
                New York, NY 10022:

                 YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve a
         copy of your answer on the Plaintiff’s attorney within 20 days after the service of this summons,
         exclusive of the day of service (or within 30 days after the service is complete if this summons is
         not personally delivered to you within the State of New York); and in case of your failure to appear
         or answer, judgment will be taken against you by default for the relief demanded in the Complaint.

               Pursuant to NY CPLR §§ 503(a) and 509, Plaintiff designates as the place of trial New
         York County, the county of residence of the Defendant at the time this action was commenced.


          Dated: November 4, 2019              KAPLAN HECKER & FINK LLP
          New York, New York

                                               ____________________________________________
                                               Roberta A. Kaplan

                                               350 Fifth Avenue, Suite 7110
                                               New York, New York 10118
                                               Tel: (212) 763-0883
                                               Fax: (212) 564-0883
                                               rkaplan@kaplanhecker.com

                                               Attorneys for Plaintiff E. Jean Carroll




                                                       1 of 1
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      3 of 201 NYSCEF: 11/04/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                          Plaintiff,                 Index No. _____________

              -against-

                                                                    COMPLAINT AND
                                                                    JURY DEMAND
          DONALD J. TRUMP, in his personal capacity,

                                          Defendant.



                 Plaintiff E. Jean Carroll (“Plaintiff” or “Carroll”), by and through her attorneys at Kaplan

         Hecker & Fink LLP, alleges as follows:

                                                  INTRODUCTION

                 1.       Nobody in this nation is above the law. Nobody is entitled to conceal acts of sexual

         assault behind a wall of defamatory falsehoods and deflections. The rape of a woman is a violent

         crime; compounding that crime with acts of malicious libel is abhorrent. Yet that is what Defendant

         Donald J. Trump did to Plaintiff E. Jean Carroll.

                 2.       Roughly 23 years ago, playful banter at the luxury department store Bergdorf

         Goodman on Fifth Avenue in New York City took a dark turn when Trump seized Carroll, forced

         her up against a dressing room wall, pinned her in place with his shoulder, and raped her.

                 3.       In the aftermath, Carroll confided in two close friends. One urged her to report the

         crime to the police, but the other warned that Trump would ruin her life and livelihood if she

         reported it.

                 4.       Carroll chose silence—and remained silent for over two decades.




                                                       1 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      4 of 201 NYSCEF: 11/04/2019




                5.      Carroll knew then that sexual assault was pervasive. She also knew that men have

         been assaulting women and getting away with it since before she was born. And she knew that

         while a woman who accused any man of rape was rarely believed, a woman who accused a rich,

         famous, violent man of rape would probably lose everything. She therefore reasonably concluded

         that if she accused Donald Trump of rape he would bury her in threats and lawsuits, and she would

         probably lose her reputation, not to mention everything she had worked for and achieved.

                6.      Near the end of the 2016 presidential election, Carroll watched in horror as

         numerous women offered highly credible (and painfully familiar) accounts of Trump assaulting

         them; Trump responded with insults and denials; the public fractured; and Trump not only won

         the election, but grew more popular with some supporters as a result of the controversy.

                7.      Carroll’s mother, a respected Republican official in Indiana, was dying during the

         last six weeks of the presidential election. Carroll, wanting to make her mother’s last days as

         pleasant as possible and avoid causing her any pain, decided to remain silent about what Trump

         had done to her.

                8.      But that all changed in late 2017, when the Harvey Weinstein scandal and its

         aftermath signaled a profound shift in how American society responds to accusations of sexual

         misconduct by powerful men. It suddenly seemed possible that even Trump could be held to

         account.

                9.      For Carroll, that project grew more urgent—and more personal—as the #MeToo

         era prompted a flood of new letters to her advice column seeking her counsel about how to respond

         to sexual assault and abuse. In her column, Carroll encourages her readers to be brave, to think

         clearly, and to seek justice. When readers overcome with the doubt and anxiety have turned to her

         seeking advice, Carroll has always advised taking action. But she never confessed her own



                                                         2


                                                     2 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      5 of 201 NYSCEF: 11/04/2019




         experiences. She never revealed that she, too, had been a victim of sexual assault. Over time, as

         described below, the contradiction between Carroll’s words and her actions became increasingly

         untenable.

                10.     Carroll is a journalist. She watched as a throng of women came forward and accused

         Trump of sexual assault, only to be denigrated and then brushed aside. When she felt she should

         finally come forward herself, Carroll wanted to do it differently. She decided to describe Trump’s

         rape in a book she had already begun to write about her experiences with various men. She did not

         want to tell her story to the police, a newspaper, an elected official, or a fellow journalist, and be

         treated as a “victim.” In other words, she wanted to tell her own story on her own terms.

                11.     When Carroll’s account was published, Trump lashed out with a series of false and

         defamatory statements. He denied the rape. But there was more: he also denied ever having met

         Carroll or even knowing who she was. Through express statements and deliberate implications, he

         accused Carroll of lying about the rape in order to increase book sales, carry out a political agenda,

         advance a conspiracy with the Democratic Party, and make money. He also deliberately implied

         that she had falsely accused other men of rape. For good measure, he insulted her physical

         appearance.

                12.     Each of these statements was false. Each of them was defamatory.

                13.     Trump knew that these statements were false; at a bare minimum, he acted with

         reckless disregard for their truth or falsity. Trump had recognized Carroll on sight at Bergdorf

         Goodman. He knew who she was when he raped her, and he knew who she was in 2019. He

         certainly knew that she was telling the truth. After he lied about attacking her, he surrounded that

         central lie with a swarm of related lies in an effort to explain why she would invent an accusation

         of rape. To do so, he smeared her integrity, honesty, and dignity—all in the national press.



                                                           3


                                                       3 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      6 of 201 NYSCEF: 11/04/2019




                14.     These lies were familiar to Trump. He had used them before, when other women

         stated that he had grabbed, groped, or raped them.

                15.     Trump’s defamatory statements injured Carroll. They inflicted emotional pain and

         suffering, they damaged her reputation, and they caused substantial professional harm.

                16.     Carroll filed this lawsuit to obtain redress for those injuries and to demonstrate that

         even a man as powerful as Trump can be held accountable under the law.

                                                  THE PARTIES

                17.     Plaintiff E. Jean Carroll is a journalist, author, former writer for Saturday Night

         Live, and advice columnist for Elle magazine. She is a resident of the State of New York.

                18.     Defendant Donald J. Trump is currently the President of the United States, although

         he is sued here only in his personal capacity. Since taking office, Trump has filed several lawsuits

         in his personal capacity, including Trump v. Vance, Jr. et al., No. 19 Civ. 8694 (S.D.N.Y.), Trump

         et al. v. Deutsche Bank AG et al., No. 19 Civ. 3826 (S.D.N.Y.), Donald J. Trump for President,

         Inc. et al. v. Padilla et al., No. 19 Civ. 1501 (E.D. Cal.), Trump v. Committee on Ways and Means

         of the U.S. House of Representatives et al., No. 19 Civ. 2173 (D.D.C.), and Trump et al. v.

         Committee on Oversight and Reform of the U.S. House of Representatives et al., No. 19 Civ. 1136

         (D.D.C.). Trump is also defending a related case pending in this Court. See Zervos v. Trump, No.

         150522/2017 (N.Y. Sup. Ct., N.Y. Cty.). Trump is a resident of the State of New York.

                                                 JURY DEMAND

                19.     Plaintiff E. Jean Carroll hereby demands a trial by jury.

                                           JURISDICTION & VENUE

                20.     This Court has jurisdiction pursuant to NY CPLR § 301.

                21.     Venue is proper in this county pursuant to NY CPLR § 503 and § 509.



                                                          4


                                                      4 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      7 of 201 NYSCEF: 11/04/2019




                                           FACTUAL ALLEGATIONS

         I.     TRUMP RAPES CARROLL AT BERGDORF GOODMAN

                22.     One evening between the fall of 1995 and the spring of 1996, Carroll left work and

         went to Bergdorf Goodman, the luxury department store on Fifth Avenue in New York City. She

         was and remains a regular shopper at Bergdorf’s.

                23.     That evening, Carroll did not find whatever she was looking for and prepared to

         leave Bergdorf’s empty-handed. As she exited through Bergdorf’s revolving side door on 58th

         Street, Trump arrived and entered through that very same door, which was cater-cornered across

         from the Plaza Hotel.

                24.     Trump instantly recognized Carroll on sight. They had met at least once before and

         had long traveled in the same New York City media circles. In this period, Carroll was doing the

         daily Ask E. Jean TV show, a small hit on the “America’s Talking” network started by Roger

         Ailes. She was also on a frequent guest and commentator on the widely watched Today show.

                25.     Trump put up his hand to stop her from exiting and said, “Hey, you’re that advice

         lady!” Carroll, struck by his boyish good looks, responded by saying, “Hey, you’re that real estate

         tycoon!”

                26.     Trump said that he was at Bergdorf’s to buy a present for “a girl” and asked Carroll

         to come advise him. Carroll was surprised but thrilled that Trump would want her advice. She

         stuck around, imagining the funny stories that she might later recount.

                27.     Trump and Carroll began searching for a gift that Trump could give to the unnamed

         girl. As they stood just inside the door, Carroll pointed to the handbags. Trump made a face; he

         did not like that idea. Carroll instead suggested a hat. Trump walked over, going straight for a fur

         hat, prompting Carroll to object that no woman would wear a dead animal on her head.



                                                          5


                                                      5 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      8 of 201 NYSCEF: 11/04/2019




                28.     As Trump cuddled the fur hat, Carroll asked how old “the girl” was. Trump did not

         answer, instead asking Carroll how old she was. When Carroll replied that she was fifty-two years

         old, he taunted her, “You’re so old!”

                29.     Trump then had an idea: He would buy lingerie instead.

                30.     Trump and Carroll rode up the escalator to the lingerie department. When they

         arrived, it was uncharacteristically empty, with no sales attendant in sight. Sitting on the counter

         near them were two or three boxes and a see-through bodysuit in lilac gray.

                31.     Snatching the bodysuit, Trump insisted that Carroll try it on. Bemused, Carroll

         responded that he should try it on himself, adding that it was his color. Trump and Carroll went

         back and forth, teasing each other about who should try on the bodysuit.

                32.     Suddenly, Trump grabbed Carroll’s arm and said, “Let’s put this on.”

                33.     Trump maneuvered Carroll to the dressing room. As they moved, Carroll laughed,

         thinking to herself that she would make him put the bodysuit on over his pants.

                34.     Strangely for Bergdorf’s, the dressing room door was open and unlocked.

                35.     Trump closed the door of the dressing room.

                36.     Immediately, Trump lunged at Carroll, pushing her against the wall, bumping her

         head quite badly, and putting his mouth on her lips.

                37.     Carroll shoved him back. Utterly shocked by Trump’s unexpected attack, Carroll

         burst out in awkward laughter. She could hardly process the insanity of the situation. She also

         hoped, at least at first, that laughter would bruise his ego and cause him to retreat.

                38.     But Trump did not stop. He seized both of her arms and pushed her up against the

         wall again, bumping her head a second time. While pinning Carroll against the wall with his

         shoulder, Trump jammed his hand under her coatdress and pulled down her tights.



                                                           6


                                                       6 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      9 of 201 NYSCEF: 11/04/2019




                39.     Trump opened his overcoat and unzipped his pants. Trump then pushed his fingers

         around Carroll’s genitals and forced his penis inside of her.

                40.     Carroll resisted, struggling to break free. She tried to stomp his foot with her high

         heels. She tried to push him away with her one free hand (as she kept holding her purse with the

         other). Finally, she raised a knee up high enough to push him out and off her.

                41.     Carroll ran out of the dressing room, out of Bergdorf’s, and onto Fifth Avenue.

                42.     The whole attack lasted two to three minutes.

         II.    CARROLL CONFIDES IN TWO FRIENDS ABOUT THE RAPE

                43.     As soon as she was outside Bergdorf’s, Carroll pulled her phone out of her purse

         and called her friend Lisa Birnbach, the author, journalist, and correspondent on TV morning

         shows. 1 Carroll was breathless and still reeling from the assault. She kept laughing, manically—

         her way of coping with the stress and trauma that she had just experienced.

                44.     Carroll recounted to Birnbach how Trump had attacked her in Bergdorf’s dressing

         room. She told Birnbach how Trump had pulled down her tights and put his penis inside of her.

                45.     “He raped you,” Birnbach kept repeating. She begged Carroll to go to the police

         and offered to accompany her. Still in shock and reluctant to think of herself as a rape victim,

         Carroll did not want to speak to the police. She told Birnbach that it was just a few minutes of her

         life and that it was over. She implored Birnbach never to tell anyone what had happened.

                46.     Carroll drove home and crawled straight into bed.

                47.     Over the next few days, Carroll confided in a second friend, the New York City

         journalist and news anchor Carol Martin. They sat together in the kitchen as Carroll described the



                1
                  Birnbach wrote a story about Trump’s Mar-a-Lago that was published in February 1996.
         See Lisa Birnbach, Mi Casa Es Su Casa, NEW YORK (Feb. 12, 1996). Birnbach has suggested that
         it was because of her work on that article that Carroll called her immediately after the assault.
                                                          7


                                                      7 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      10 of 201 NYSCEF: 11/04/2019




          rape. This time, Carroll did not laugh. Nobody laughed. The gravity of the assault had finally

          started to sink in.

                  48.     Martin solemnly advised Carroll to tell no one. Recognizing that Trump was a

          powerful man, Martin feared that if her friend came forward, disaster would ensue. Martin warned

          Carroll, in sum and substance: “Tell no one. Forget it! He has two hundred lawyers. He’ll bury

         you.”

                  49.     Carroll took Martin’s advice. She knew how brutal and dangerous Trump could be.

                  50.     Carroll was also afraid of being dragged through the mud if she reported the rape.

         She was convinced that nobody would believe her if she came forward. And like so many other

         survivors of sexual assault, Carroll also blamed herself. She called herself “stupid.” She told

          herself that she “deserved it” for agreeing to go lingerie shopping with Trump. She struggled with

          the guilt that, somehow, though she had fought to protect herself from his attack, it was her fault

          that Trump had raped her because she had entered that Bergdorf dressing room.

                  51.     Fundamentally, Carroll was raised to believe that strong women get by in the world

          with a stiff upper lip—i.e., by putting hardship and suffering behind them. She believed that strong

         women laugh at disasters because feeling sad only doubles the burden. To Carroll, laughter is how

          women have dealt with calamity for thousands of years. So Carroll put her chin up and tried to

          move on.

                  52.     Carroll thus chose silence.

                  53.     Carroll did not mention the rape again for over twenty years. She did not want to

          be seen—or to see herself—as a victim of sexual assault.

                  54.     Carroll has not had sex with anyone since that day when Trump raped her.




                                                           8


                                                        8 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      11 of 201 NYSCEF: 11/04/2019




          III.     CARROLL REMAINS SILENT FOR TWENTY YEARS

                   55.   For the next twenty years, Carroll pursued her career as a writer and advice

          columnist. Over time, she built a loyal audience and enjoyed the support of her publisher. Her Ask

         E. Jean advice column in Elle magazine became the longest, still-active advice column in

         American publishing. Its success resulted in large part from the many letters sent to her by readers.

                   56.   Carroll’s column in Elle was about life and love. Readers’ questions ranged from

          the lighthearted to the deeply personal. From time to time, readers would ask questions about

          whether behavior that they experienced at work, at church, and in their relationships was

          appropriate. When Carroll detected sexism or abuse, she did her level best to call it out and to help

          women protect themselves.

                   57.   One reader, for example, despaired in 1994, “My boss is always rubbing up against

          me . . . . He scares me because he’s very powerful and could ruin me.” Carroll responded: “Darling,

          if the old snake has done so much to help your career, why are you still an assistant? Sex harassers

          are filthy yellow sneaking cowards and must be won over, or crushed . . . . If all else fails, next

          time the old waterhead touches you, give him a knee in the groin. You’ve got nowhere to go but

          up.” 2

                   58.   Another reader had been raped when thirteen years old and sought advice from

         Carroll because her rapist had just been hired as a co-worker. Carroll responded: “[T]he gentleness

          of your [letter] speaks strongly for your forgiving nature; however, it makes my duty very difficult.

          Because now I must harden your soul. I must twist a little bit of steel—I’d try a big block of metal




                   2
                 Reprinted in E. JEAN CARROLL, A DOG IN HEAT IS A HOT DOG AND OTHER RULES TO LIVE
          BY 28-29 (1996).


                                                           9


                                                       9 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      12 of 201 NYSCEF: 11/04/2019




          if I could—around your backbone, and persuade you to report your friend to the police.” 3 Carroll

         added:

                  “First, call your rape crisis center and speak with a counselor. Second, join a group
                  of rape survivors—with their hardy support, you’ll start constructing a world for
                  yourself and leave the world the rapist built for you. And, third, find another job at
                  once. (Do not tell your employer about the rape. Do not inform the rapist of these
                  steps. Stay cool. He’s dangerous.)” 4

                  59.       In her advice columns, Carroll sought to offer witty, wise, and worldly guidance,

         and to address her readers in a clear, straightforward manner. She often urged readers to speak the

         truth and to recognize patterns of rationalization and abuse. Readers’ perception of Carroll as

         honest, thoughtful, frank, and well-meaning were essential to Carroll’s professional success.

                  60.       But in responding to her readers, Carroll did not confess her own life experiences,

         including the sexual assault by Trump described above.

                  61.       During the last month of the election of 2016, Carroll watched a multitude of

         women reveal that Trump had engaged in sexual misconduct. She saw Trump brutally attacking

         his accusers on a national stage—denying their accusations, while also savaging their reputations

         and insulting their appearance.

                  62.       And as Carroll sat at the bedside of her dying mother in a Bloomington, Indiana

         hospital, watching numerous, credible women stun the nation with their stories of Trump’s sexual

         brutality, Carroll briefly considered whether she, too, should reveal that Trump had raped her. But

         she feared—just as she had for decades—that Trump would lie his way out of it, while destroying

         her life and reputation. He had done it before to plenty of women and, it seemed to Carroll, he

         would readily do it again. And, worst of all, coming forward with her story would also cause a



                  3
                      Id. at 141-42.
                  4
                      Id. at 142.

                                                            10


                                                        10 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      13 of 201 NYSCEF: 11/04/2019




          media storm in Indiana and destroy her mother’s last happy days on the planet. Carroll feared that

          it would cost her and her family dearly without actually changing anything, especially since any

          accusation made during the presidential campaign would be characterized by Trump and his allies

          as a stunt to thwart his election.

                  63.     Indeed, Carroll worried that she might make Trump more popular in states like

         Indiana by revealing the rape, since his electoral fortunes had steadily improved despite credible

         allegations of sexual abuse. To Carroll, it appeared that some of Trump’s political supporters

         actually admired the fact that Trump was rich enough, macho enough, and powerful enough to be

          sued by—and to pay off—all these women he had groped and penetrated (especially porn stars

          and Playboy models).

                  64.     Carroll, in honor of her mother’s remarkable life, many years of which were spent

         as a local and loyal Republican elected official, and because she thought the publicity would help

         Trump win the election, warily persisted in her decades-old silence.

                  65.     Carroll’s mother died on October 11, 2016. In 2017, Carroll decided to write a book

         drawing on her observations as an advice columnist, but focusing specifically on her own life and

         trying to understand why so many Ask E. Jean letter-writers complained about men. On the

         morning of October 5, 2017, Carroll set out on a road trip, traveling to towns named after women.

         When she arrived in each town named after a woman (Angelica, New York, Tallulah, Louisiana,

         Marianna, Arkansas, and so forth), she spoke to women from all walks of life about their

         relationships with men. She asked many of her subjects about the roles that men play in their lives.

         IV.      CARROLL DECIDES TO SPEAK OUT

                  66.     On the very day Carroll began her road trip for her book, October 5, 2017, the New

         York Times revealed that Harvey Weinstein had sexually assaulted and harassed dozens of women



                                                          11


                                                      11 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      14 of 201 NYSCEF: 11/04/2019




          in the film industry. 5 The news went off in Carroll’s mind like a bomb. She could not stop reading.

         Painful memories of abuse at the hands of men, including Trump, swept over her.

                 67.     Days later, several women accused Weinstein of rape. 6 It soon became clear to

          Carroll, and to the American people, that Weinstein’s abuses had been enabled for decades by a

          loose network of loyalists and lawyers, who had ensured that Weinstein evaded accountability for

          his exploitation of women—even though it was an open secret in Hollywood.

                 68.     As the Weinstein scandal persisted, Carroll saw society respond to the accusations

          with a seriousness and depth of self-reflection that she had never seen before; all too often, and as

          recently as the 2016 election, many Americans had brushed aside or marginalized accusations of

          sexual misconduct by powerful men. Carroll also saw other women suddenly feel emboldened to

          come forward with their own reports of harassment, exploitation, abuse, violence, and rape.

                 69.     Carroll was moved by this experience. The walls that she had erected in her mind—

          the fear that Trump would emerge unscathed, the wariness of allowing him and his allies to come

          after her, the doubt that speaking up would actually matter, and the nagging anxiety that she was

          somehow to blame for being raped—began to crumble. Decades of deflection, diversion, and

          denial dissolved, resurfacing memories and feelings that she had hidden away.

                 70.     Carroll was struck by the fact that Weinstein, for all his wealth and power, could

          still be held accountable for his sexual misconduct. She saw how women had at last changed the

          public conversation by saying “Me Too” and by demanding accountability.




                 5
                  Jodi Kantor & Megan Twohey, Harvey Weinstein Paid Off Sexual Harassment Accusers
          for Decades, N.Y. TIMES (Oct. 5, 2017).
                 6
                   Ronan Farrow, From Aggressive Overtures to Sexual Assault: Harvey Weinstein’s
          Accusers Tell Their Stories, NEW YORKER (Oct. 10, 2017).

                                                           12


                                                       12 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      15 of 201 NYSCEF: 11/04/2019




                 71.     These observations lead Carroll to reflect again on her column in Elle magazine,

          and to ask whether she was a hypocrite. For decades, she had paired her trademarked wit with

         steely resolve in confronting the everyday unfairness—and, all too often, the abuse—that her

          (largely female) readers confessed. Carroll’s written persona was brave. But she still had not

          confessed her own experiences of abuse, her fear of coming forward, or her creeping self-doubt.

                 72.     These internal reflections loomed larger in her mind—and became inescapable—

          as more readers of Carroll’s advice column began asking, “Should I come forward with my account

          of surviving sexual abuse or harassment?”

                 73.     Carroll finally decided that she owed her readers the truth. She also owed them (and

          many other women) solidarity in their efforts to bring justice and accountability to powerful men

          who had engaged in sexual assault and gotten away with it. She knew that it would be painful to

          speak up. But she also knew that it was the right thing to do so.

                 74.     While Carroll was on the road trip across the country talking to women as research

          for her book, she started a list of the 21 most hideous men she had ever encountered—men who

          had, each in his own way, left indelible and ugly marks on her story. This list grew into a book,

          What Do We Need Men For?: A Modest Proposal. In that book, Carroll interspersed the stories of

          women she had met while traveling the country with the men on her “Most Hideous List.”

                 75.     Two men on the Most Hideous List haunted Carroll the most. The first was Cam

          Parks, the Waterfront Director at her Girl Scout camp, a man who sexually abused her every day

          during a two-week period when she was twelve. The second was Donald Trump, the man who

          raped her when she was 52. Carroll described that attack in detail.

                 76.     Carroll knew a book was the right place for her to come forward about Trump’s

          assault. Writing is Carroll’s lifeblood; she writes to process the world around her and to reveal her



                                                           13


                                                       13 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      16 of 201 NYSCEF: 11/04/2019




          inner self. It’s her normal way of living: she writes about what happens to her, often in a

          confessional, idiosyncratic manner. She also believed that a book would allow her to control her

          narrative and speak directly to her readers. This was important. Carroll did not want to be, or to

          act like, a victim. She wanted to tell her story on her terms, rather than as filtered through

          journalists or social media. Her language was specific.

                 77.       In her book, Carroll truthfully described, in meticulous detail, the rape in Bergdorf

          Goodman:

                 “The next moment, still wearing correct business attire, shirt, tie, suit jacket,
                 overcoat, he opens the overcoat, unzips his pants, and, forcing his fingers around
                 my private area, then thrusts his penis halfway—or completely—I’m not certain—
                 inside me.” 7

                 78.       She also explained why she had not come forward earlier:

                 “Receiving death threats, being driven from my home, being dismissed, being
                 dragged through the mud, and joining the sixteen women who’ve come forward
                 with credible stories about how the man grabbed, badgered, belittled, mauled,
                 molested, and assaulted them, only to see the man turn it around, deny, threaten,
                 and attack them, never sounded like much fun. Also, I’m a coward.” 8

                 79.       At noon on June 21, 2019, New York magazine published Carroll’s account of the

          rape on NYMag.com as an excerpt of her forthcoming book. The excerpt first appeared on The

          Cut, a vertical on NYMag.com. The excerpt appeared on newsstands three days later in the June

         24-July 7 print edition.

                 80.       Carroll’s book was released by St. Martin’s Press on July 2, 2019.




                 7
                     E. JEAN CARROLL, WHAT DO WE NEED MEN FOR?: A MODEST PROPOSAL 248 (2019).
                 8
                     Id. at 244.

                                                            14


                                                        14 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      17 of 201 NYSCEF: 11/04/2019




          V.     TRUMP REPEATEDLY DENIES RAPING CARROLL AND MAKES A SLEW OF
                 FALSE, INSULTING STATEMENTS ABOUT HER

                 81.     In three statements—published on June 21, 22, and 24 respectively—Trump

          responded to Carroll by publicly, falsely, and maliciously smearing her reputation.

                 82.     On June 21, 2019, Trump issued the following public statement:

                 “Regarding the ‘story’ by E. Jean Carroll, claiming she once encountered me at
                 Bergdorf Goodman 23 years ago. I’ve never met this person in my life. She is trying
                 to sell a new book—that should indicate her motivation. It should be sold in the
                 fiction section.

                 Shame on those who make up false stories of assault to try to get publicity for
                 themselves, or sell a book, or carry out a political agenda—like Julie Swetnick who
                 falsely accused Justice Brett Kavanaugh. It’s just as bad for people to believe it,
                 particularly when there is zero evidence. Worse still for a dying publication to try
                 to prop itself up by peddling fake news—it’s an epidemic.

                 Ms. Carroll & New York Magazine: No pictures? No surveillance? No video? No
                 reports? No sales attendants around?? I would like to thank Bergdorf Goodman for
                 confirming that they have no video footage of any such incident, because it never
                 happened.

                 False accusations diminish the severity of real assault. All should condemn false
                 accusations and any actual assault in the strongest possible terms.

                 If anyone has information that the Democratic Party is working with Ms. Carroll or
                 New York Magazine, please notify us as soon as possible. The world should know
                 what’s really going on. It is a disgrace and people should pay dearly for such false
                 accusations.”

                 83.     Upon information and belief, Trump’s June 21 statement was first given to the

          press, including Laura Litvan of Bloomberg News, who posted it on Twitter at 2:17 p.m. 9




                 9
                      See Laura Litvan (@LauraLitvan), Twitter (June              21,   2019     2:17   PM),
          https://twitter.com/LauraLitvan/status/1142179819075121154.


                                                         15


                                                     15 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      18 of 201 NYSCEF: 11/04/2019




                 84.    Trump’s June 21 statement was subsequently shared online by other journalists and

          covered by many leading news sources as Trump’s statement in response to Carroll. 10

                 85.    In the June 21 statement, Trump falsely stated that he did not rape Carroll.

                 86.    In the June 21 statement, Trump falsely stated that he had never met Carroll.

                 87.    In the June 21 statement, Trump falsely implied and affirmatively intended to imply

          that he had no idea who Carroll was.


                 10
                   See, e.g., AFP News Agency, US Writer Says Trump Sexually Assaulted Her in Mid-
         1990s, AL JAZEERA, (June 21, 2019); Alexandra Alter, E. Jean Carroll Accuses Trump of Sexual
         Assault in Her Memoir, N.Y. TIMES (June 21, 2019); Jenna Amatulli, Trump on E. Jean Carroll
         Rape Allegation: “I’ve Never Met This Person in My Life”, HUFFINGTON POST (June 21, 2019);
         Amber Athey, Trump Responds to Rape Accuser: “People Should Pay Dearly for Such False
         Accusations”, DAILY CALLER (June 21, 2019); Brian Bennet, Trump Says He “Never Met” Author
         Who Has Accused Him of Sexual Assault, TIME (June 21, 2019); Ellie Bufkin, Trump Issues
         Blistering Denial of E. Jean Carroll's Rape Allegation, WASH. EXAMINER (June 21, 2019); Adam
         Carlson, Noted Advice Columnist Says Trump Raped Her in Manhattan Department Store in the
         ’90s—“Never Happened,” Trump Responds, PEOPLE MAG. (June 21, 2019); Matthew Choi, Trump
         Dismisses New Sexual Assault Allegation, POLITICO (June 21, 2019); Casey Darnell, Writer Says
         She Was Raped by Trump in 1990s, YAHOO! NEWS (June 21, 2019); EJ Dickson, E. Jean Carroll
         Alleges President Donald Trump Assaulted Her, ROLLING STONE (June 21, 2019); Vivian Ho &
         Lauren Gambino, Evening Summary: Trump Responds to E Jean Carroll’s Allegations, GUARDIAN
         (June 21, 2019); Colby Itkowitz, Magazine Columnist Accuses Trump of Sexual Assault More than
         Two Decades Ago, an Allegation He Denies, WASH. POST (June 21, 2019); Sarah Jones, E. Jean
         Carroll: “Trump Attacked Me in the Dressing Room of Bergdorf Goodman.”, N.Y. MAG. (June
         21, 2019); Hilary Lewis, E. Jean Carroll Says Bringing Rape Charges Against Trump Would Be
         “Disrespectful” to Migrant Women, HOLLYWOOD REP. (June 22, 2019); Caitlin Mac Neal, Advice
         Columnist E. Jean Carroll Accuses Donald Trump Of Sexual Assault, TALKING POINTS MEMO
         (June 21, 2019); Alex Pappas, Longtime Advice Columnist E. Jean Carroll Accuses Trump of
         Sexual Assault in 1990s, FOX NEWS, (June 21, 2019); Daniel Politi, Trump Goes on Tirade to Deny
         Latest Assault Allegation: Women Are “Paid Money” to Make False Claims, SLATE (June 22,
         2019); Christina Prignano, Author E. Jean Carroll Accuses President Trump of Sexual Assault in
         1990s, BOS. GLOBE (June 21, 2019); Eliza Relman, Trump Claims He’s Never Met the Columnist
         Who Just Accused Him of Sexual Assault Despite Photo Evidence of Them Together, BUS. INSIDER
         (June 21, 2019); Darlene Superville, Trump Denies Knowing NY Woman Accusing Him of Sexual
         Assault, ASSOCIATED PRESS (June 22, 2019); Jessica Taylor, Trump Denies New Sexual Assault
         Allegation by Advice Columnist E. Jean Carroll, NPR (June 21, 2019); Josh Wingrove, Columnist
         E. Jean Carroll Accuses Trump of Sexual Assault in 1990s, FORTUNE (June 21, 2019); Trump
         Dismisses E. Jean Carroll Rape Allegation as “Fiction”, BBC NEWS (June 22, 2019); Josh
         Wingrove, Woman Accuses Trump of Sexual Assault at New York Store in 1990s, BLOOMBERG
         (June 21, 2019).

                                                         16


                                                     16 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      19 of 201 NYSCEF: 11/04/2019




                 88.     In the June 21 statement, Trump falsely implied and affirmatively intended to imply

          that Carroll had invented the rape accusation as a ploy for increased book sales.

                 89.     In the June 21 statement, Trump falsely implied and affirmatively intended to imply

          that Carroll invented the rape accusation to carry out a political agenda.

                 90.     In the June 21 statement, Trump falsely implied and affirmatively intended to imply

          that Carroll invented the rape accusation as part of a conspiracy with the Democratic Party.

                 91.     On June 22, 2019, Trump made the following statement to reporters:

                 “[Reporter]: [Y]ou had said earlier that you never met E. Jean Carroll. There was
                 a photograph of you and her in the late 1980’s—

                 [Trump]: I have no idea who this woman is. This is a woman who has also accused
                 other men of things, as you know. It is a totally false accusation. I think she was
                 married—as I read; I have no idea who she is—but she was married to a, actually,
                 nice guy, Johnson—a newscaster.

                 [Reporter]: You were in a photograph with her.

                 [Trump]: Standing with coat on in a line—give me a break—with my back to the
                 camera. I have no idea who she is. What she did is—it’s terrible, what’s going
                 on. So it’s a total false accusation and I don’t know anything about her. And she’s
                 made this charge against others.

                 And, you know, people have to be careful because they’re playing with very
                 dangerous territory. And when they do that—and it’s happening more and
                 more. When you look at what happened to Justice Kavanaugh and you look at
                 what’s happening to others, you can’t do that for the sake of publicity.

                 New York Magazine is a failing magazine. It’s ready to go out of business, from
                 what I hear. They’ll do anything they can. But this was about many men, and I was
                 one of the many men that she wrote about. It’s a totally false accusation. I have
                 absolutely no idea who she is. There’s some picture where we’re shaking hands. It
                 looks like at some kind of event. I have my coat on. I have my wife standing next
                 to me. And I didn’t know her husband, but he was a newscaster. But I have no idea
                 who she is—none whatsoever.

                 It’s a false accusation and it’s a disgrace that a magazine like New York—which is
                 one of the reasons it’s failing. People don’t read it anymore, so they’re trying to get
                 readership by using me. It’s not good.



                                                           17


                                                       17 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                    INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      20 of 201 NYSCEF: 11/04/2019




                  You know, there were cases that the mainstream media didn’t pick up. And I don’t
                  know if you’ve seen them. And they were put on Fox. But there were numerous
                  cases where women were paid money to say bad things about me. You can’t do
                  that. You can’t do that. And those women did wrong things—that women were
                  actually paid money to say bad things about me.

                  But here’s a case, it’s an absolute disgrace that she’s allowed to do that.” 11

                  92.     Like his first statement, Trump’s June 22 statement regarding Carroll was widely

          reported in the national press. 12

                  93.     In the June 22 statement, Trump falsely stated that he did not rape Carroll.

                  94.     In the June 22 statement, Trump falsely stated that he had no idea who Carroll was.

                  95.     In the June 22 statement, Trump falsely implied and affirmatively intended to imply

          that Carroll had falsely accused other men of sexual assault.

                  96.     In the June 22 statement, Trump falsely implied and affirmatively intended to imply

          that Carroll had been paid money to invent the rape accusation against him.




                  11
                    Remarks by President Donald Trump Before Marine One Departure, WHITE HOUSE
          (June 22, 2019).
                  12
                   See, e.g., Matthew Chapman, Trump Goes on Manic Tirade After Being Asked About
         New Rape Allegation: Women Get “Paid Money to Say Bad Things About Me”, RAW STORY (June
         22, 2019); William Cummings, Writer E. Jean Carroll Made a Claim of Sexual Assault Against
         Trump. Here's What We Know, USA TODAY (June 25, 2019); Gillian Edevane, George Conway
         Says Trump’s Credibility is “Annihilated” After President Denies Knowing Alleged Assault
         Victim, NEWSWEEK (June 22, 2019); Lulu Garcia-Navarro, “It Hurt. And It Was Against My Will”:
         Trump Accuser Stands by Her Story, NPR (June 22, 2019); Amanda Holpuch, Trump Repeats
         Contested Claim He Does Not Know Latest Sexual Assault Accuser, GUARDIAN (June 22, 2019);
         Colby Itkowitz et al., Trump Compares Himself to Kavanaugh in Latest Sexual Assault Allegation,
         WASH. POST (June 22, 2019); Darlene Superville, Trump Denies Knowing E. Jean Carroll, Woman
         Accusing Him of Sexual Assault in Department Store, ABC NEWS (June 22, 2019); Darlene
         Superville, Trump Denies Knowing NY Woman Accusing Him of Sexual Assault, ASSOCIATED
         PRESS (June 22, 2019); Mihir Zaveri, Trump Emphatically Denies Sexual Assault Allegation by E.
         Jean Carroll, N.Y. TIMES (June 22, 2019); Trump Dismisses E. Jean Carroll Rape Allegation as
         “Fiction”, BBC NEWS (June 22, 2019).



                                                            18


                                                        18 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                             INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      21 of 201 NYSCEF: 11/04/2019




                 97.    Two days later, on June 24, 2019, The Hill released an interview in which Trump

          made the following statement in response to Carroll: “I’ll say it with great respect: Number one,

          she’s not my type. Number two, it never happened. It never happened, OK?” 13

                 98.    Trump’s statement in The Hill was widely reported by the national press. 14

                 99.    This insulting statement was consistent with Trump’s response to other accusations

          of sexual assault. About one woman who claimed he groped her and tried to put his hand up her

          skirt while they were seated next to each other on an airplane, Trump told crowds at a rally,




                 13
                   Jordan Fabian & Saagar Enjeti, EXCLUSIVE: Trump Vehemently Denies E. Jean Carroll
          Allegation, Says “She’s Not My Type”, HILL (June 24, 2019).
                 14
                   See, e.g., Julia Arciga, Trump on E. Jean Carroll’s Assault Allegations: “She’s Not My
         Type”, DAILY BEAST (June 24, 2019); Associated Press, Trump on E. Jean Carroll Sexual Assault
         Claim: “She's Not My Type”, HOLLYWOOD REP. (June 25, 2019); Associated Press, Trump Says
         Famed Advice Columnist Who Accused Him of Sexual Assault Is “Not My Type’, CHI. TRIB. (June
         24, 2019); Associated Press, Trump: Woman Who Accused Him of Sexual Assault Not His Type,
         DENVER POST (June 24, 2019); Amber Athey, Trump Says Columnist Who Accused Him of Rape
         Is “Not My Type”, DAILY CALLER (June 24, 2019); Peter Baker & Neil Vigdor, Trump, Accused
         Again of Sexual Misconduct, Insults Woman Who Said He Assaulted Her, BOS. GLOBE (June 25,
         2019); Antonia Blumberg, Trump on E. Jean Carroll Accusing Him of Rape: “She’s Not My
         Type”, HUFFINGTON POST (June 24, 2019); Doina Chiacu, Trump Denies Woman’s Sexual Assault
         Accusation: “She's Not My Type”, BUS. INSIDER (June 25, 2019); Doina Chiacu, Trump Denies
         Woman’s Sexual Assault Accusation: “She's Not My Type”, REUTERS (June 25, 2019); Burgess
         Everett & Melanie Zanona, “I Believe the President”: GOP Stands by Trump on Sexual Assault
         Allegation, POLITICO (June 25, 2019); Rebecca Falconer, Trump Says He Didn't Rape Author E.
         Jean Carroll: “She's Not My Type”, AXIOS (June 24, 2019); Megan Garber, The Real Meaning of
         Trump’s “She’s Not My Type” Defense, ATLANTIC (June 25, 2019); Rebecca Morin, “She’s Not
         My Type”: Trump Again Denies E. Jean Carroll's Sexual Misconduct Allegation, USA TODAY
         (June 24, 2019); Ari Shapiro, A Look at President Trump's Pattern of Responding To Accusations
         Of Sexual Misconduct, NPR (June 25, 2019); Matt Stieb, Trump Responds to E. Jean Carroll Rape
         Allegation: “She’s Not My Type”, CUT (June 25, 2019); Jia Tolentino, E. Jean Carroll’s
         Accusation Against Donald Trump, and the Raising, and Lowering, of the Bar, NEW YORKER (June
         25, 2019); Jay Willis, Donald Trump Responds to E. Jean Carroll's Rape Allegation: “She's Not
         My Type”, GQ (June 25, 2019); Anthony Zurcher, Trump Says Sexual Assault Accuser E Jean
         Carroll “Not My Type”, BBC NEWS (June 25, 2019).


                                                         19


                                                     19 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      22 of 201 NYSCEF: 11/04/2019




          “Believe me. She would not be my first choice. That I can tell you.” 15 He reportedly called that

          same woman “the cunt on the airplane” when he ran into her at a charity gala years after the

          assault. 16 About a second woman, who claimed he forcibly pinned her to a wall and kissed her

          without consent while she was interviewing him for a magazine, Trump said to crowds at another

          rally, “Take a look. You take a look. Look at her, [then] look at her words. You tell me what you

          think. I don’t think so. I don’t think so.” 17 Indeed, Trump often responds to claims that he has

          behaved inappropriately by simultaneously attacking the individual’s credibility and

          attractiveness. When a female journalist quoted him as saying in a 1992 interview that “you have

          to treat women like shit,” Trump insisted later, “The woman’s a liar, extremely unattractive, lots

          of problems because of her looks.” 18

                 100.      In the June 24 statement, Trump falsely stated that he did not rape Carroll.

                 101.      On June 27, Birnbach and Martin went on the record to corroborate Carroll. 19

                 102.      Speaking to Carroll, Martin, and a reporter, Birnbach said:

                 “I remember [Carroll] saying repeatedly, he pulled down my tights . . . . [Carroll]
                 did say, he put his penis in me. And I said—my face just did it. What? He raped
                 you? And [Carroll] said, eh, he kept pulling down—he pulled down my tights. He
                 pulled down my tights . . . . It just—it was horrible. We fought. And I said, let’s go
                 to the police. No. Come to my house. No. I want to go home. I’ll take you to the


                 15
                   Jose A. DelReal, Trump Mocks Sexual Assault Accusers: “She Would Not Be My First
          Choice”, WASH. POST (Oct. 14, 2016).
                 16
                 BARRY LEVINE & MONIQUE EL-FAIZY, ALL THE PRESIDENT’S WOMEN: DONALD TRUMP
         AND THE MAKING OF A PREDATOR 72 (2019).
                 17
                 Naomi Lim, Donald Trump on Accuser: “Take a Look at Her . . . I Don’t Think So”,
         CNN (Oct. 13, 2016).
                 18
                  Nancy Collins, Donald Trump Talks Family, Women in Unearthed Transcripts: “When
          I Come Home and Dinner’s Not Ready, I Go Through the Roof”, HOLLYWOOD REP. (Oct. 13,
          2016).
                 19
                      Michael Barbaro et al., Corroborating E. Jean Carroll, N.Y. TIMES (June 27, 2019).


                                                            20


                                                        20 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      23 of 201 NYSCEF: 11/04/2019




                 police. No. It was 15 minutes of my life, it’s over. Don’t ever tell anybody. I just
                 had to tell you.” 20

                 103.       Responding to Carroll, Birnbach, and a reporter, Martin said:

                 “From what I could sense of you, you were, A, you were handling it, as you handle
                 things. She doesn’t break down easily on anything. And there was none of that, as
                 you told me. It wasn’t like she started crying, or nothing that was a frantic kind of
                 response to it. It was like, I can’t believe this happened.” 21

                 104.       Martin added: “I said, don’t tell anybody. I wouldn’t tell anybody this.” 22

                 105.       Separately, Birnbach observed, “I believe E. Jean in this episode that she recounted

          to me in 1996. Yes. Without hesitation. She’s not a fabulist. She doesn’t make things up.” 23

         VI.     TRUMP’S FALSE STATEMENTS ABOUT CARROLL WERE MADE WITH
                 KNOWLEDGE OF FALSITY OR RECKLESS DISREGARD FOR THE TRUTH

                 106.       The false statements that Trump made about Carroll on June 21, 22, and 24, 2019,

         were published with knowledge of their falsity and/or with reckless disregard for the truth.

                 107.       Trump knew who Carroll was at the time he raped her.

                 108.       Trump identified Carroll on sight when they met at Bergdorf Goodman.

                 109.       In that period, Trump moved in the same highly publicized New York City media

         circles as Carroll, who also appeared on her own popular daily television program.




                 20
                      Id.
                 21
                      Id.
                 22
                      Id.
                 23
                 Jessica Bennett et al., Why E. Jean Carroll, “the Anti-Victim,” Spoke Up About Trump,
         N.Y. TIMES (June 27, 2019).

                                                             21


                                                         21 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      24 of 201 NYSCEF: 11/04/2019




                110.     In 1987, Trump and Carroll were photographed at a party together:




                111.     Trump has stated that he possesses “one of the great memories of all time.” 24

                112.     Trump has also described himself as a “very stable genius.” 25

                113.     In June 2019, Trump knew it was false to state that he had never met Carroll.

                114.     In June 2019, Trump knew it was false to state that he had no idea who Carroll was.

                115.     In June 2019, Trump knew it was false to state that he had never raped Carroll.

                116.     Trump’s other defamatory statements about Carroll in June 2019—that she had

         fabricated the rape accusation to increase her book sales, to carry out a political agenda, as part of

         a conspiracy with the Democratic Party, or in exchange for payment—rested on the express or

         deliberately-implied premise that Carroll’s underlying accusation was false. Because Trump knew

         that the accusation was true, he also knew that his other statements about Carroll were false.

                117.     Moreover, Trump lacked any factual basis for these highly specific statements

         regarding why Carroll had revealed to the public that he raped her at Bergdorf Goodman. And

         since all of these statements about Carroll were made to impute motives for lying, when in fact he




                24
                 Foreign Staff, Donald Trump: I Have “One of the Greatest Memories of All Time”,
         TELEGRAPH (Oct. 26, 2017).
                25
                     Daniella Diaz, Trump: I’m a “Very Stable Genius”, CNN (Jan. 6, 2018).

                                                          22


                                                      22 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      25 of 201 NYSCEF: 11/04/2019




          knew that Carroll had spoken the truth, Trump had strong reason to doubt the veracity of his own

          insulting claims. Trump thus published these statements with reckless disregard for the truth.

                 118.    Trump also lacked any factual basis for stating (or affirmatively implying) that

          Carroll had falsely accused other men of sexual assault. And since he knew that her accusation

          against him was truthful, he had strong reason to doubt the veracity of his statement that she was

          lying about other men. Trump thus made this statement with reckless disregard for the truth.

                 119.    Carroll did not reveal Trump’s rape for any of the reasons imputed to her by Trump.

          Each and every statement that he made about her motives for coming forward—and her supposed

          conspiracy with political actors to fabricate a rape accusation—was false.

                 120.    To the contrary, Carroll feared that revealing Trump’s rape would cause terrible

          damage to her reputation, career, and personal life. That was especially true given Trump’s famed

          litigiousness and public abuse of those who criticize him. Carroll made this decision to honor her

          values and to inspire other sexually abused women to seek justice and accountability.

                 121.    With respect to politics, to the extent Carroll considered such things at all, it was

          principally to worry that coming forward might benefit Trump by firing up his base and affording

          him another opportunity to play the victim on national television.

                 122.    Trump’s series of false, insulting, and defamatory statements about Carroll—and

          his actual malice in making those statements—are fully consistent with his tried-and-true playbook

          for responding to credible public reports that he sexually assaulted women.




                                                          23


                                                      23 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                             INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      26 of 201 NYSCEF: 11/04/2019




                 123.     In 2005, Trump admitted—on a hot mic—to repeatedly sexually assaulting women

          in almost exactly the same manner that he had raped Carroll:

                 “I’d better use some Tic Tacs just in case I start kissing her [the woman Trump was
                 looking at, whom he had never met before]. You know, I’m automatically attracted
                 to beautiful—I just start kissing them. It’s like a magnet. Just kiss. I don’t even
                 wait. And when you’re a star, they let you do it. You can do anything. Grab them
                 by the pussy. You can do anything. . . . Oh, [she has] nice legs, huh?” 26

                 124.     Based on Carroll’s own experiences, Trump’s 2005 statement was not “locker room

          talk” or mere braggadocio. It was a true description of how Trump believes he can treat women—

          and of how he has treated them on many occasions, including at Bergdorf Goodman.

                 125.     Indeed, Trump has openly suggested that sexual assault is inevitable when men and

          women interact. In 2013, for instance, he tweeted: “26,000 unreported sexual assults [sic] in the

          military . . . . What did these geniuses expect when they put men & women together?” 27

                 126.     In addition to Carroll, Trump has been accused publicly by over a dozen women of

         forcibly kissing them, groping them above or below the waist, or attempting to rape them—often

          upon meeting him for the very first time. Those women include Jill Harth, Jessica Leeds, Cathy

          Heller, Temple Taggart McDowell, Karena Virginia, Bridget Sullivan, Tasha Dixon, Mindy

          McGillivray, Rachel Crooks, Natasha Stoynoff, Summer Zervos, and Cassandra Searles. Trump

          has responded to their accusations in a manner eerily similar to the statements he made about

          Carroll in June 2019.

                 127.     A recently published book by Barry Levine and Monique El-Faizy documents 67

          incidents of alleged inappropriate behavior by Trump toward women, including 26 allegations of

          unwanted sexual contact. Forty-three of the allegations of inappropriate behavior in the book had


                 26
                      Transcript: Donald Trump’s Taped Comments About Women, N.Y. TIMES (Oct. 8, 2016).
                 27
                      Daniella Diaz, Trump Defends Tweet on Military Sexual Assault, CNN (Sept. 8, 2016).


                                                         24


                                                      24 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      27 of 201 NYSCEF: 11/04/2019




          not been previously reported. 28 The book traces “Trump’s transformation from a kid from Queens

          to high school ‘ladies’ man’ into a womanizing, model-chasing, porn-star-frequenting

          philanderer,” who “repeatedly and systematically engaged in aggressive sexual pursuit of women

          over the course of many decades.” 29 In one instance, Karen Johnson describes Trump hiding

          behind a tapestry at his Mar-a-Lago home during a party and, when she walked by to use the

          restroom, grabbing her by the genitals, pulling her toward him, and kissing her without consent. 30

          In another, Kristin Anderson describes Trump putting his hands up her skirt and touching her

          vagina through her underwear in a Manhattan nightclub. Trump denied that could have happened

          because he never would have been at a nightclub alone. 31

                 128.      Trump thus knew he was lying when he said that Carroll had fabricated her rape

          accusation for a hodgepodge of unsavory reasons that he himself had invented out of whole cloth.

          He knew she was telling the truth because he knew who she was and he knew that he had raped

          her, just as he had sexually assaulted many other women over many years.

          VII.   CARROLL SUFFERS REPUTATIONAL AND OTHER HARM

                 129.      Trump’s false and insulting statements about Carroll were defamation per se. They

          tended to (and did) damage Carroll in her trade, occupation, and/or business, and they were

          defamatory on their face without reference to any extrinsic information.

                 130.      Carroll has suffered harm as a direct result of Trump’s false, defamatory statements.

                 131.      Carroll endured stoically when she kept secret the fact that Trump had raped her.

         But coming forward put her in the crosshairs of the most powerful man on the planet. He has since


                 28
                      See LEVINE & EL-FAIZY, supra n.16, at 2.
                 29
                      Id. at 2-3.
                 30
                      Id. at 80-82, 88, 254.
                 31
                      Id. at 250-51.

                                                            25


                                                        25 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      28 of 201 NYSCEF: 11/04/2019




          used that platform to attack her integrity, demean her appearance, condemn her as a liar, and accuse

          her of conspiring with political operatives in a despicable lie.

                  132.    These defamatory statements have caused Carroll emotional pain and suffering at

         the hands of the man who raped her, as well as injury to her reputation, honor, and dignity.

                  133.    Carroll has suffered professional harm as a direct result of Trump’s defamatory

         statements. Carroll’s professional success is inextricably bound up with her Ask E. Jean advice

         column, where readers look to her for wisdom, wit, honesty, integrity, and courage. By attacking

         Carroll, Trump has injured the reputation on which she makes her livelihood and attracts readers.

                  134.    Trump’s defamatory statements caused Carroll to lose the support and goodwill of

         many of her readers. Many were turned off by even the idea of writing to a woman whom the

         President of the United States branded a “liar.” Since Trump defamed her, some fans have stopped

         sending letters altogether—thus impairing Carroll’s column, which requires a steady flood of

         compelling letters to which she can respond. In the months of July, August, and September 2019,

         Carroll received roughly 50% fewer letters than she received during the same period in 2018.

                  135.    Carroll is an advice columnist whose reputation is the very lifeblood of her trade,

         and Trump’s defamatory statements have therefore inflicted wide-ranging and substantial harm.

                  136.    Carroll filed this lawsuit to obtain redress for those injuries.

                                       CAUSE OF ACTION: DEFAMATION

                  137.    Plaintiff Carroll incorporates by reference all preceding paragraphs and re-alleges

          them as if set forth fully herein.

                  138.    Trump published statements to the media on June 21, 22, and 24, 2019.

                  139.    Each of those statements identified—and was “of or concerning”—Carroll.




                                                            26


                                                        26 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      29 of 201 NYSCEF: 11/04/2019




                  140.    Each of those statements contained numerous falsehoods about Carroll, whether on

          their face and/or by virtue of a clear implication affirmatively intended by Trump.

                  141.    Trump’s false statements regarding Carroll were defamatory per se.

                  142.    Trump’s false and defamatory statements were published throughout New York

          State and around the world on television, in newspapers and magazines, on social media, and

          elsewhere in print and on the internet. Trump ensured that his false and defamatory statements

          about Carroll would receive a wide circulation by making them to the national press.

                  143.    Trump made these false and defamatory statements knowing that they were false

          or with reckless disregard for their truth or falsity.

                  144.    Trump made these false statements with ill will and spite, and with wanton,

          reckless, or willful disregard for their injurious effects on Carroll and Carroll’s rights.

                  145.    Trump’s false and defamatory statements caused Carroll to suffer reputational,

          emotional, and professional harm, as alleged above.

                                                PRAYER FOR RELIEF

                      WHEREFORE, Carroll prays for relief as follows:

                  a. Ordering Trump to retract any and all defamatory statements;

                  b. Ordering Trump to pay compensatory damages in an amount to be determined at trial;

                  c. Ordering Trump to pay punitive damages in an amount to be determined at trial; and

                  d. Awarding pre- and post-judgment interest, costs, and such other and further relief as

                      this Court may deem just and proper.




                                                             27


                                                         27 of 28
FILED: NEW YORK COUNTY CLERK 11/04/2019 09:59 AM                                    INDEX NO. 160694/2019
NYSCEF DOC. NO. 2 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      30 of 201 NYSCEF: 11/04/2019




          Dated: November 4, 2019                    Respectfully submitted,



                                                     By:




                                                     Roberta A. Kaplan
                                                     Matthew J. Craig
                                                     Martha E. Fitzgerald
                                                     KAPLAN HECKER & FINK LLP
                                                     350 Fifth Avenue, Suite 7110
                                                     New York, New York 10118
                                                     Tel: (212) 763-0883
                                                     Fax: (212) 564-0883
                                                     rkaplan@kaplanhecker.com
                                                     mcraig@kaplanhecker.com
                                                     mfitzgerald@kaplanhecker.com

                                                     Counsel for Plaintiff E. Jean Carroll




                                                28


                                             28 of 28
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:12 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 3 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      31 of 201 NYSCEF: 11/08/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                         Plaintiff,                 Index No. 160694/2019

                -against-

                                                                    AFFIRMATION
          DONALD J. TRUMP, in his personal capacity,

                                         Defendant.



                Roberta A. Kaplan, an attorney admitted to practice before the courts of the State of New

         York, authorized by law to practice in the State of New York, and not a party to this action, hereby

         affirms the following to be true under penalty of perjury pursuant to CPLR § 2106:

                1.      I am a partner with the law firm Kaplan Hecker & Fink LLP, counsel for Plaintiff

         E. Jean Carroll in the above-captioned action. I am familiar with the facts of this case.

                2.      I submit this affirmation as a supplement to our Request for Judicial Intervention

         identifying the above-captioned action as related to another action, Summer Zervos v. Donald J.

         Trump, No. 150522/2017, currently pending before Justice Jennifer G. Schecter. For the reasons

         set forth below, the present action should be deemed related to Zervos, and Justice Schecter should

         be likewise assigned.

                3.      Although Justice Schecter was reassigned to the Commercial Division after Zervos

         was filed on January 17, 2017, she has continued to preside over that case in the Civil Branch of

         the New York Supreme Court, New York County. This action, as with Zervos, is properly filed in

         the Supreme Court’s Civil Branch.




                                                       1 of 3
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:12 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 3 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      32 of 201 NYSCEF: 11/08/2019




                 4.      “[The] purpose of requiring identification of related actions is to ensure that related

          proceedings are resolved most expeditiously by assignment to the justice most familiar with the

          proceedings.” United Cmty. Ins. Co. v. State Farm Fire & Cas. Co., 143 Misc.2d 954, 956 (Sup.

          Ct., N.Y. Cty. 1989).

                 5.      It is in the interests of both the parties and the Court to assign Justice Schecter to

          this action, given the similarities between the two cases and the potential administrative demands

          that they present for the Court.

                 6.      The defendant, Donald J. Trump, is the same in both cases. He is being sued in his

          individual capacity by both plaintiffs for similar defamatory statements he made in response to

          similar—and grave—allegations by both plaintiffs of sexual misconduct. Both cases therefore

          present similar, and often novel, legal issues.

                 7.      Further, Zervos has received significant media attention, and we anticipate that

          similar attention will be paid to this lawsuit. Indeed, dozens of articles about the Carroll complaint

         were published on the day that it was filed.

                 8.      Assigning two different Justices to these cases would both amplify the Court’s

         workload unnecessarily and risk conflicting rulings.

                 9.      Although Zervos was assigned to Justice Schecter before she was assigned to the

         Commercial Division, and the present action would not otherwise satisfy Section 202.70(b) of the

         Rules of the Commercial Division of the Supreme Court, the two cases are “sufficiently related to

         justify the assignment of both of them to the same judge,” Place v. Ciccotelli, 121 A.D.3d 1378,

         1379 (3d Dep’t 2014), because, as explained above, “the efficient administration of the [C]ourt’s

         business will be advanced thereby,” 105 N.Y. Jur. 2d Trial § 8.




                                                              2



                                                            2 of 3
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:12 AM                                                             INDEX NO. 160694/2019
NYSCEF DOC. NO. 3 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      33 of 201 NYSCEF: 11/08/2019




                 10.      Carroll has submitted this Request for Judicial Intervention without notice to

          Trump because she has been unable to effect service upon him pursuant to CPLR §§ 308(2) and

         313, and other methods of service are impracticable. Concurrent with this filing, Carroll is also

          submitting an ex parte application for an order permitting alternative service pursuant to CPLR

          § 308(5). As further explained in my affirmation in that separate filing, Carroll, through a process

          server, has attempted to serve Trump with the summons, the complaint, a Notice of Electronic

          Filing, and a Request for Judicial Intervention and accompanying affirmation 1 on five separate

         occasions—four at Trump’s Trump Tower residence, and one at the White House. Secret Service

         agents have frustrated the process servers’ efforts on each occasion.

                 11.      Because this Request for Judicial Intervention identifies reasons to assign Justice

         Schecter to this action, and because Carroll’s ex parte application for an order permitting

         alternative service may lead to the assignment of a Justice, we have made the two filings concurrent

         with one another.

           Dated: New York, New York                                  By: __________________________
                  November 8, 2019
                                                                          Roberta A. Kaplan
                                                                          KAPLAN HECKER & FINK LLP
                                                                          350 Fifth Avenue, Suite 7110
                                                                          New York, New York 10118
                                                                          Tel: (212) 763-0883
                                                                          Fax: (212) 564-0883
                                                                          rkaplan@kaplanhecker.com

                                                                          Counsel for Plaintiff E. Jean Carroll




                 1
                     The Request for Judicial Intervention and accompanying affirmation that Carroll attempted to serve on
         each of those five occasions were materially indistinguishable from the present submission, and sought to identify
         this action as related to Zervos.

                                                                  3



                                                              3 of 3
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:12 AM                                                                                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 4 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      34 of 201 NYSCEF: 11/08/2019
                                                       REQUEST                FOR     JUDICIAL     INTERVENTION                                                           (re..0 S2"°2019)

                                                       SUPREME                    COURT, COUNTY       OF NEW YORK

                                           Index     No:        160694/2019                 Date Index     Issued:        11/04/2019                                For Court     Use Only:

 CAPTION           Enter the complete       case caption.      Do not use et al or et ano. If more space is needed, attach a caption              rider sheet.             IAS Entry Date

  E. Jean     Carroll,


                                                                                                                                  Plaintiff(s)/Petitioner(s)              Judge Assigned
 -against-


  Donald      J. Trump,        in his    personal          capacity,
                                                                                                                                                                           RJIFiled Date



                                                                                                                             nefendent(s)/Respondent(s)
 NATURE OF ACTION OR PROCEEDING                       Check only one box and specify where indicated.
 COMMERICIAL                                                                               RA T RA

 O    Business Entity (includes corporetions, partnerships, LLCs,LLPs,etc.)                       Q      Contested
 O    contract                                                                                           NOTE: If there are children under the age of 18, complete and attach the
 O    Insurance (where insurance company is a party, except arbitration)                                 M#™naGMAL RJiADDENDUM (UCS-840M).
 Q    UCC(includes sales and negotiable instruments)                                                     For Uncontested "±          ::!:!   actions, use the Unconiesinci Divorce RII (UD-13).
 O    Other commercioi (specify):                                                                 TORTS
 NOTE: For Commercial Division assignment requests pursuant to 22 NYCRR202.70(d),                 O      Asbestos
 complete and attach the COMMERCIALDIVISION RJIADDENDUM (UCS-840C).                               O      Child Victims Act
 REALPROPERTY              Specify how many properties the application includes:                  O      :2     n :::al (specify):
 O    Condemnation                                                                                O      Medical, Dental or Podiatric Malpractice
 O    Mortgage Füréc|ü5üre (specify):               O Residential          Ocommercial            O      Motor Vehicle
      Property Address:                                                                           O      Products Liability (specify):
      NOTE: For Mortgage Foreclosure actions involving a one tofour fain||y,                      O      Other Negligence (specify):
      owner-occupied iésidentinI property or owner-occupiedc: ±:=!                                O      Other Professional Malpractice (specify):
      complete and attach the FORECLOSURE
                                        RJiADDENDUM (UCS-840F).                                          Other Tort (specify): D2
 O    Tax Certiorari                                                                              SPECIALPROCEEDINGS
 Q    Tax Füréc|ü5üré                                                                             Q      CPLRArticle 75 (Arbitration) [see NOTE in COMMERCIAL section]
 O  Other Real Property (specify):                                                                O      CPLRArticle 78 (Body or Officer)
 OTHERMATTERS                                                                                     O      Election Law
 O    certificate of Incorperet!en/e      :!:±!:n          [see NOTEin COMMERCIAL section]        O      Extreme Risk Prótecticii Order
 Q    Emergency Medical Treatment                                                                 Q      MHL Article 9.60 (Kendra's Law)
 O    Habeas Corpus                                                                               O      MHL Article 10 (Sex Offender Confinernent :n!t!:|)
 O    Local Court Appeal                                                                          O      MHL Article 10 (Sex Offender CenEnem:nt iteview)
 O    Mechanic's Lien                                                                             O      MHL Article 81 (Guardianship)
 O    Name Change                                                                                 O      Other Mental Hygiene (specify):
 O    Pistol Permit Revocation Hearing                                                            O      Other Special Proceeding (specify):
 O    Sale or Finance of Religious/Not for Proft Property
 O    Other (specify):

 STATUS OF ACTION OR PROCEEDING                            Answer YES or NO for every question      and enter eddit!ene!       information       where indicated.
                                                                                      YES             NO
 Has a summen: and complaint or summons with notice been filed?                              ®        O       If yes, date filed:              11/04/2019
 Has a summon: and complaint or summon: with notice been served?                             O        @       If yes, date served:
 Is this edien/p"-..eeuing    being filed post judgr.iént?                                   Q        @       If yes, judgment date:

 NATURE OF JUDICIAL INTERVENTION                           Check one box only and enter additional        information   where indicated.
 O    Infant's comprem!:e
 Q    Extreme Risk Protection Order Application
 O    Note of Issue/Certificate of Readiness
 O    Notice of Medical, Dental or Podiatric Malpractice               Date Issue Joined:
 Q    Notice of Motion                                                 Relief Requested:                                             Return Date:
 O    Notice of Petition                                               Relief Rer|uested:                                            Return Date:
 Q    Order to Show Cause                                              Relief Réÿü sid                                               Return Date:
 O    Other Ex Parte Application                                       Relief Requested:
 O    Poor Person Application
 O    Request for Pré|im!nary Conference
 Q    Residentic: Mortgage Foret.iusure Settlement Conference
 O    Writ of Habeas Corpus
      Other (specify): Identification, without notice, of the related caseSummerZervosv. DonaldJ. Trump, No. 150522/2017
                                                                                             1 of 2
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:12 AM                                                                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 4 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      35 of 201 NYSCEF: 11/08/2019
 RELATED CASES           List any related actions. For Matrimonial     cases, list any related criminal or Family Court cases. If none, leave blank.
                         If edditiona! space is reqü:ced, cürñp|êtê   and attach the RJI ADDENDUM (UCS-840A).
 Case Title                                    Index/Case Number         Court                            |Judge (if assigned)    |P£!:t!:±!p to instant case

                                                150522/2017              SupremeCourt,NewYorkCounty,NY      JusticeJenniferG.Schecter Seeattached 2"rmst!r    by RobertaA. Kaplan
 Summer       Zervos   v. Donald   J. Trump




                                                                            "Un-Rep"
 PARTIES                 For parties without      ar attorney, check the               box and enter the party's address, phone number and email in the space prüvided.
                         If edditional space is required, complete and attach the RJI ADDENDUM (UCS-840A).
 Un- Parties                                         Attomeys and Uiiiépiéséiitéd Litigants                                       IIssue Joined          !nsurance Carriers
 Rep List parties in same order as listed in the For represented parties, provide attorney's name, firm name, address, phone and For each defendant, For each defendant,
     caption and indicate roles (e.g., plaintiff,    email. For unrepresented parties, provide party's address, phone and email.   indicate if issue has indicate insurance
     defendant, 3rd party plaintiff, etc.)                                                                                         been joined.          carrier, if applicable.
     Name:                                            Roberta A. Kaplan
               E.jean Carroll
     Role(s):                                         Kaplan Hecker & Fink LLP,350 Fifth Avenue, Suite 7110, New York, New York      O YES Q NO n/a
               Plaintiff                              10118 Tel: (212) 763-0883; Email: rkaplan@kaplanhecker.com
     Name:
               Donald J. Trump
     Role(s):                                         Unknown                                                                        O YES O NO Unknown
               Defendant
       Name:
       Role(s):                                                                                                                        O YES      O NO

       Name:
       Role(s):                                                                                                                        Q YES      O NO

       Name:
       Role(s):                                                                                                                        Q YES      Q NO

       Name:
       Role(s):                                                                                                                        O YES      O NO

       Name:
       Role(s):                                                                                                                        O YES      O NO

       Name:
       Role(s):                                                                                                                        O YES      O NO

       Name:
       Role(s):                                                                                                                        O YES      O NO

       Name:
       Role(s):                                                                                                                        O YES      O NO

       Name:
       Role(s):                                                                                                                        O YES      O NO

       Name:
       Role(s):                                                                                                                        O YES      O NO

       Name:
       Role(s):                                                                                                                        O YES      O NO

       Name:
       Role(s):                                                                                                                        O YES      O NO

       Name:
       Role(s):                                                                                                                        O YES      O NO

 I AI FIRM UNDER THE PENALTY OF PER1URY THAT, UPON INFORMATION                           AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR PROCEEDINGS,
       EXCEPT AS NOTED ABOVE, NOR H/ S A REQUEST FOR JUDICIAL INTERVENTION                           BEEN PREVIOUSLY FILED IN THIS ACTION OR PROCEEDING.



 Dated:           11/08/2019
                                                                                                                                Sig=tura

                                         2507093                                                                            Roberta A. Kaplan

                           AttGiriéy   Registration   Nümbêr                                                                   Print   Name
                                                                                   2 of 2
           Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 36 of 201




 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF NEW YORK


 E. JEAN CARROLL,

                                Plaintiff,

     -against-                                              Index No. 160694/2019

 DONALD J. TRUMP, in his personal capacity,

                                Defendant.



             [PROPOSED] ORDER PERMITTING ALTERNATIVE SERVICE
         Upon the annexed affirmation of Roberta A. Kaplan, Esq., dated November 8, 2019, and

all supporting papers annexed thereto, it is hereby:

         ORDERED that service of process shall be directed pursuant to CPLR § 308(5) upon

Defendant Donald J. Trump as follows:

         Until such time that counsel for Defendant in this action has been identified, Plaintiff E.

Jean Carroll shall be permitted to serve Defendant by mailing the summons and all other papers to

Defendant at the two addresses below, and emailing a copy of such papers to Defendant’s attorneys

below:

                 Donald J. Trump
                 Trump Tower
                 725 Fifth Avenue
                 New York, NY 10022

                 Donald J. Trump
                 White House
                 1600 Pennsylvania Ave NW
                 Washington, DC 20500

                 Richard F. Brueckner
                 Law Offices of Alan S. Futerfas
                 rbrueckner@futerfaslaw.com
          Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 37 of 201




               Counsel to Respondent Donald J. Trump
               People v. Trump, Index. No. 451130/2018 (N.Y. Sup. Ct.)

               William S. Consovoy
               Consovoy McCarthy PLLC
               will@consovoymccarthy.com
               Counsel to Plaintiff-Appellant Donald J. Trump
               Trump v. Vance, No. 19-3204 (2d Cir.)

               Joanna C. Hendon
               Spears & Imes LLP
               jhendon@spearsimes.com
               Counsel to Defendant Donald J. Trump
               Doe v. Trump Corp., No. 18 Civ. 9936 (S.D.N.Y.)

               Marc E. Kasowitz
               Kasowitz Benson Torres LLP
               mkasowitz@kasowitz.com
               Counsel to Defendant Donald J. Trump
               Zervos v. Trump, Index No. 15022/2017 (N.Y. Sup. Ct., N.Y. Cty.)

               Lawrence S. Rosen
               LaRocca Hornik Rosen Greenberg & Blaha LLP
               LRosen@LHRGB.com
               Counsel to Defendant Donald J. Trump
               Galicia v. Trump, Index No. 24973/2015E (N.Y. Sup. Ct., Bronx Cty.)

               Patrick Strawbridge,
               Consovoy McCarthy PLLC
               Patrick@consovoymccarthy.com;
               Counsel to Plaintiff-Appellant Donald J. Trump
               Trump v. Deutsche Bank AG, No. 19-1540 (2d Cir.)

       Once counsel for Defendant in this action has been identified, Plaintiff shall be permitted

to serve the summons and all papers on Defendant’s counsel via email until such time that counsel

has entered a notice of appearance in this action.

Dated: November ___, 2019

                                                                   ENTER:

                                                                   ________________________
                                                                   J.S.C.


                                                 2
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                                    INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      38 of 201 NYSCEF: 11/08/2019




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK


           E. JEAN CARROLL,

                                           Plaintiff,

               -against-                                                 Index No. 160694/2019

           DONALD J. TRUMP, in his personal capacity,

                                           Defendant.



                            AFFIRMATION OF ROBERTA A. KAPLAN IN SUPPORT
                                  OF EX PARTE APPLICATION FOR AN
                               ORDER PERMITTING ALTERNATIVE SERVICE

                 Roberta A. Kaplan, an attorney admitted to practice before the courts of the State of New

          York, authorized by law to practice in the State of New York, and not a party to this action, hereby

          affirms the following to be true under penalty of perjury pursuant to CPLR § 2106:

                 1.        I am a partner with the law firm Kaplan Hecker & Fink LLP, counsel for Plaintiff

         E. Jean Carroll in the above-captioned action. I am familiar with the facts of this case.

                 2.        I submit this affirmation in support of Plaintiff E. Jean Carroll’s ex parte application

         for an order permitting alternative service upon Defendant Donald J. Trump pursuant to CPLR

         § 308(5). Pursuant to CPLR § 2217(b), I state that no prior request for the relief requested herein

         has been made.

                                      RELEVANT FACTUAL BACKGROUND

                 3.        Carroll filed this action on November 4, 2019. The summons and complaint are

         attached as Exhibit A.

                 4.        As alleged in her complaint, roughly 23 years ago, Carroll unexpectedly

         encountered Defendant Trump at the luxury department store Bergdorf Goodman in New York




                                                          1 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                                           INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      39 of 201 NYSCEF: 11/08/2019




          City. What began as playful banter between the two took a dark turn when Trump seized Carroll

          in a dressing room and raped her. In the wake of Trump’s election as President and the revelations

          of the #MeToo era, Carroll published an account of the rape in the summer of 2019. Trump

          responded with a series of false and defamatory statements, denying not only the rape, but also

          ever having met Carroll or even knowing who she was. Carroll filed this action to obtain redress

         for the injuries caused by Trump’s defamation, and to demonstrate that even a man as powerful as

         Trump can be held accountable under the law.

                 5.       Carroll’s filing garnered immediate and widespread attention in the national and

         international media. Scores of articles were published on the day of filing. 1


                 1
                     See Associated Press, Advice Columnist E. Jean Carroll, Who Says Trump Sexually Assaulted Her in 1990s,
         Sues President for Defamation, BALT. SUN (Nov. 4, 2019, 11:58 AM), https://www.baltimoresun.com/news/nation-
         world/ct-nw-e-jean-carroll-donald-trump-lawsuit-20191104-7ukqztmajnghtgbtx6yqb7h2su-story.html; Associated
         Press, Advice Columnist E. Jean Carroll, Who Says Trump Sexually Assaulted Her in 1990s, Sues President for
         Defamation, CHI. TRIB. (Nov. 4, 2019, 10:58 AM), https://www.chicagotribune.com/nation-world/ct-nw-e-jean-
         carroll-donald-trump-lawsuit-20191104-7ukqztmajnghtgbtx6yqb7h2su-story.html; Emily Alford, E. Jean Carroll
         Becomes the Second Woman to Sue Donald Trump for Defamation, JEZEBEL (Nov. 4, 2019, 2:07 PM),
         https://jezebel.com/e-jean-carroll-becomes-the-second-woman-to-sue-donald-1839612863?u; Kimberly Alters, E.
         Jean Carroll Sues Trump for Saying She Lied About Her Assault Allegation, MIC (Nov. 4, 2019),
         https://www.mic.com/p/e-jean-carroll-sues-trump-for-saying-she-lied-about-her-assault-allegation-19295373; Steve
         Benen, Following Sexual Assault Allegation, Carroll Files Suit Against Trump, MSNBC (Nov. 4, 2019, 2:52 PM),
         http://www.msnbc.com/rachel-maddow-show/following-sexual-assault-allegation-carroll-files-suit-against-trump;
         Ryan Boysen, Columnist Who Accused Trump of Rape Sues for Defamation, LAW 360 (Nov. 4, 2019, 2:36 PM),
         https://www.law360.com/media/articles/1216692; Mike Brest, E. Jean Carroll Sues Trump for Defamation After He
         Called Her Rape Allegation Against Him a Lie, WASH. EXAMINER (Nov. 4, 2019, 11:13 AM),
         https://www.washingtonexaminer.com/news/e-jean-carroll-sues-trump-for-defamation-after-he-called-her-rape-
         allegation-against-him-a-lie; Kevin Breuniger & Dan Mangan, Writer E. Jean Carroll Sues Trump for Defamation
         After He Calls Her Rape Claim a Lie, CNBC (Nov. 4, 2019, 10:33 AM), https://www.cnbc.com/2019/11/04/e-jean-
         carroll-sues-trump-for-defamation-over-rape-claim.html; Adam Carlson, Noted Advice Columnist Who Said Donald
         Trump Raped Her Sues Him Claiming Defamation, PEOPLE (Nov. 4, 2019, 2:11 PM), https://people.com/politics/e-
         jean-carroll-sues-donald-trump-defamation-after-rape-allegation/; Catherine Caruso, E. Jean Carroll Sues Trump for
         Defamation, MEDIUM (Nov. 4, 2019), https://medium.com/@catherineann.caruso/e-jean-carroll-sues-trump-for-
         defamation-b2db6b35aae0; Christina Cauterucci, He Said, She Sued, SLATE (Nov. 4, 2019, 6:28 PM),
         https://slate.com/news-and-politics/2019/11/e-jean-carroll-donald-trump-rape-lawsuit.html; Matthew Chapman, E.
         Jean Carroll Sues Trump for Defaming Her over Rape Accusations, RAW STORY (Nov. 4, 2019),
         https://www.rawstory.com/2019/11/e-jean-carroll-sues-trump-for-defaming-her-over-rape-accusations/;           Laura
         Clawson, E. Jean Carroll Sues Trump for Defamation After Sexual Assault Claim, DAILY KOS (Nov. 4, 2019, 11:26
         AM),          https://www.dailykos.com/stories/2019/11/4/1897096/-E-Jean-Carroll-sues-Trump-for-defamation-after-
         sexual-assault-claim; Ashley Collman, E. Jean Carroll, Who Accused Trump of Rape, Just Filed a Defamation

                                                                 2



                                                             2 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                                          INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      40 of 201 NYSCEF: 11/08/2019




         Lawsuit Against the President, BUS. INSIDER BY PULSE (Nov. 4, 2019, 5:25 PM), https://www.pulse.ng/bi/politics/e-
         jean-carroll-who-accused-trump-of-rape-just-filed-a-defamation-lawsuit-against-the/0114gec; Jay Connor, Advice
         Columnist Who Accused Donald Trump of Sexual Assault Is Suing Him for Defamation, ROOT (Nov. 4, 2019, 4:12
         PM), https://www.theroot.com/advice-columnist-who-accused-donald-trump-of-sexual-ass-1839614579; William
         Cummings, Columnist E. Jean Carroll, Who Alleges Trump Raped Her, Sues the President for Defamation, USA
         TODAY (Nov. 4, 2019, 1:47 PM), https://www.usatoday.com/story/news/politics/2019/11/04/trump-sued-defamation-
         e-jean-carroll/4155674002/; Igor Derysh, E. Jean Carroll Sues Trump for Defamation After He Calls Her Rape
         Allegation “False,” SALON (Nov. 4, 2019, 8:45 PM), https://www.salon.com/2019/11/04/e-jean-carroll-sues-trump-
         for-defamation-after-he-calls-her-rape-allegation-false/; Randy DeSoto, E. Jean Carroll Sues Trump for Defamation
         After He Disputed Her Rape Allegation, WESTERN J. NEWS (Nov. 4, 2019, 11:39 AM),
         https://www.westernjournal.com/e-jean-carroll-sues-trump-defamation-disputed-rape-allegation/; Colin Dwyer,
         Columnist Who Accused Trump of Sexual Assault Is Suing Him for Defamation, NPR (Nov. 4, 2019, 2:03 PM),
         https://www.npr.org/2019/11/04/776050542/columnist-who-accused-trump-of-sexual-assault-is-suing-him-for-
         defamation; Andrea Germanos, Columnist E. Jean Carroll, Who Accused Trump of Rape, Files Defamation Suit
         Against President, COMMON DREAMS (Nov. 4, 2019), https://www.commondreams.org/news/2019/11/04/columnist-
         e-jean-carroll-who-accused-trump-rape-files-defamation-suit-against; Dave Goldiner, Writer sues Trump for
         defamation over Bergdorf Goodman rape claim, N.Y. DAILY NEWS (Nov. 4, 2019, 11:24 AM),
         https://www.nydailynews.com/news/politics/ny-jean-carroll-rape-trump-defamation-20191104-
         flf6i4k5snflbf4wpzcqy6unby-story.html; Aaron Homer, E. Jean Carroll: Who Is the Journalist Suing Donald Trump
         After Accusing Him of Rape?, INQUISTR (Nov. 4, 2019), https://www.inquisitr.com/5727345/e-jean-carroll/; Molly
         Jong-Fast, E. Jean Carroll Is a Hero for Stepping into the MAGA Meat Grinder, DAILY BEAST (Nov. 4, 2019, 8:00
         PM), https://www.thedailybeast.com/e-jean-carroll-is-a-hero-for-stepping-into-trumps-maga-meat-grinder; Vivian
         Kane, Writer E. Jean Carroll Is Suing Donald Trump for Defamation After He Said Her Rape Allegations Were Lies,
         MARY SUE (Nov. 4, 2019, 6:05 PM), https://www.themarysue.com/e-jean-carroll-suing-donald-trump/; Andy Kroll,
         E. Jean Carroll Sues Trump for Lying About Sexually Assaulting Her, ROLLING STONE (Nov. 4, 2019, 9:21 AM),
         https://www.rollingstone.com/politics/politics-news/e-jean-carroll-trump-lawsuit-defamation-rape-allegation-
         907585/; Erik Larsen, Trump Accuser E. Jean Carroll Sues President for Defamation over Rape Denial, “Conspiracy”
         Tweets, TIME (Nov. 4, 2019), https://time.com/5717679/e-jean-carroll-trump-defamation/; Abbey Marshall, E. Jean
         Carroll      Suing      Trump      for     Defamation,      POLITICO     (Nov.      4,    2019,     12:24     PM),
         https://www.politico.com/news/2019/11/04/e-jean-carroll-suing-trump-defamation-065423; Pilar Melendez, E. Jean
         Carroll, Who Accused Trump of Raping Her in a Dressing Room, Sues Him for Defamation, DAILY BEAST (Nov. 4,
         2019, 12:32 PM), https://www.thedailybeast.com/e-jean-carroll-who-accused-trump-of-raping-her-in-bergdorfs-
         sues-him-for-defamation?s; Rose Minutaglio, Elle Columnist E. Jean Carroll Sues Trump for Defamation, MARIE
         CLAIRE (Nov.         4,    2019),    https://www.marieclaire.com/culture/a29687718/elle-e-jean-carroll-sues-trump-
         defamation/?; E. Jean Carroll Shares Details on Her Sexual Assault Allegations Against Donald Trump, DIGG
         (Nov. 4, 2019), https://digg.com/video/e-jean-carroll-donald-trump-assault-allegation; Tim O’Donnell, E. Jean
         Carroll Is Suing Trump for Defamation over Rape Allegation, WEEK (Nov. 4, 2019),
         https://theweek.com/speedreads/876228/e-jean-carroll-suing-trump-defamation-over-rape-allegation;          Amanda
         Ottaway, Trump Rape Accuser Brings Suit for Defamation, COURTHOUSE NEWS SERV. (Nov. 4, 2019),
         https://www.courthousenews.com/trump-rape-accuser-brings-suit-for-defamation/; Dominic Patten, Donald Trump
         Thumped with Defamation Suit by Writer E. Jean Carroll over Attaching Sexual Assault Claims, DEADLINE (Nov. 4,
         2019, 2:36 PM), https://deadline.com/2019/11/donald-trump-lawsuit-sexual-assault-e-jean-carroll-defamation-
         stephanie-grisham-summer-zervos-1202777367/; Jennifer Peltz, Columnist Sues Trump for Calling Her Sex Assault
         Claim a Lie, PORTLAND PRESS HERALD (Nov. 4, 2019), https://www.pressherald.com/2019/11/04/columnist-sues-
         trump-for-calling-her-sex-assault-claim-a-lie/; Corinne Ramey, Elle Columnist Files Defamation Suit Against Trump,
         WALL ST. J. (Nov. 4, 2019, 10:52 AM), https://www.wsj.com/articles/elle-columnist-files-defamation-suit-against-
         trump-11572882744; Jan Ransom, E. Jean Carroll, Who Accused Trump of Rape, Sues Him for Defamation, N.Y.
         TIMES (Nov. 4, 2019), https://www.nytimes.com/2019/11/04/nyregion/jean-carroll-sues-trump.html; Beth Reinhard,
         Advice Columnist E. Jean Carroll, Who Accused Trump of Sexual Assault, Sues Him for Defamation, WASH. POST

                                                                 3



                                                            3 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      41 of 201 NYSCEF: 11/08/2019




                  6.       Just hours after Carroll’s complaint became publicly available on the New York

          State Court’s Electronic Filing website, Trump, through a statement issued by White House Press

          Secretary Stephanie Grisham, responded directly to the lawsuit as follows:

                           Carroll is suing the president for defending himself against false
                           allegations? . . . I guess since the book did not make any money she’s
                           trying to get paid another way. The story she used to try and sell her
                           trash book never happened, period . . . . The lawsuit is frivolous, and
                           the story is a fraud—just like the author. 2

                  7.       Since then, Carroll, through a process server, has attempted to serve Trump with




          (Nov. 4, 2019, 11:00 AM), https://www.washingtonpost.com/politics/new-york-writer-who-accused-trump-of-
          sexual-assault-sues-him-for-defamation/2019/11/04/8ab2afb0-fcf7-11e9-9534-e0dbcc9f5683_story.html;              Brett
          Samuels, Writer E. Jean Carroll Sues Trump for Defamation, HILL (Nov. 4, 2019, 11:05 AM),
          https://thehill.com/homenews/administration/468845-writer-e-jean-carroll-sues-trump-for-defamation; Ashe Schow,
          E. Jean Carroll Suing Trump for Defamation After He Claimed Her Sexual Assault Accusations Against Him Were
          False, DAILY WIRE (Nov. 4, 2019), https://www.dailywire.com/news/e-jean-carroll-suing-trump-for-defamation-
          after-he-claimed-her-sexual-assault-accusations-against-him-were-false; Jazz Shaw, So E. Jean Carroll Is Suing the
          President for Defamation, HOT AIR (Nov. 4, 2019, 3:21 PM), https://hotair.com/archives/jazz-shaw/2019/11/04/e-
          jean-carroll-suing-president-defamation/; Chris Spargo, Jean Carroll Sues President Donald Trump for Defamation
          After He Denies Raping Her in a Dressing Room—Despite the Advice Columnist Revealing She Has Dress with
          Possible DNA Evidence, DAILYMAIL.COM (Nov. 4, 2019), https://www.dailymail.co.uk/news/article-7648183/E-
          Jean-Carroll-sues-President-Donald-Trump-defamation-denies-raping-NYC-store.html; Alexandra Svokos, E. Jean
          Carroll Sues Trump for Defamation over Rape Accusation Denial, ABC NEWS (Nov. 4, 2019),
          https://abcnews.go.com/Politics/jean-carroll-sues-trump-defamation-rape-accusation-denial/story?id=66740654;
          Dave Urbanski, Advice Columnist Who Claimed President Trump Sexually Assaulted Her over Two Decades Ago
          Sues Trump for Defamation over His Denials, BLAZE (Nov. 4, 2019), https://www.theblaze.com/news/advice-
          columnist-who-claimed-president-trump-sexually-assaulted-her-over-two-decades-ago-sues-trump-for-defamation-
          over-his-denials; Chris Walker, Trump Accuser E. Jean Carroll Sues for Defamation Against President,
          HILLREPORTER.COM (Nov. 4, 2019), https://hillreporter.com/trump-accuser-e-jean-carroll-sues-for-defamation-
          against-president-50195; Jane Wester, Roberta Kaplan Files Lawsuit Alleging Trump Defamed Author as Liar in
          Wake of Rape Accusation, LAW.COM (Nov. 4, 2019), https://www.law.com/newyorklawjournal/2019/11/04/roberta-
          kaplan-files-lawsuit-alleging-trump-defamed-author-as-liar-in-wake-of-rape-accusation/; Trump Accuser Files Suit,
          NEWSER.COM (Nov. 4, 2019, 1:42 PM), https://www.newser.com/story/282644/trump-accuser-files-suit.html; Trump
          Sued by Rape Accuser E. Jean Carroll for Defamation, CANOE.COM (Nov. 4, 2019),
          https://canoe.com/news/world/trump-sued-by-rape-accuser-e-jean-carroll-for-defamation; Writer E. Jean Carroll
          Files Lawsuit Against Trump over Alleged Sexual Assault, GUARDIAN (Nov. 4, 2019, 12:23 PM),
          https://www.theguardian.com/us-news/2019/nov/04/e-jean-carroll-sues-trump-defamation-alleged-rape-bergdorf-
          goodman; Writer E. Jean Carroll Sues Donald Trump for Denials of Sexual Assault Accusation, BREITBART (Nov. 4,
          2019),          https://www.breitbart.com/news/writer-e-jean-carroll-sues-donald-trump-for-denials-of-sexual-assault-
          accusation/.
                  2
                   Colin Dwyer, Columnist Who Accused Trump of Sexual Assault Is Suing Him for Defamation, NPR (Nov.
         4. 2019, 2:30 PM), https://www.npr.org/2019/11/04/776050542/columnist-who-accused-trump-of-sexual-assault-is-
         suing-him-for-defamation.
                                                                   4



                                                               4 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      42 of 201 NYSCEF: 11/08/2019




          the summons, the complaint, a Notice of Electronic Filing, and a Request for Judicial Intervention

          and accompanying affirmation on five separate occasions, through two different methods. Not one

          attempt, however, has been successful.

                 8.      More specifically, on the day of filing, a process server attempted to serve those

          papers on Trump by leaving them with a person of suitable age and discretion at his residence at

          Trump Tower, 725 Fifth Avenue, New York, NY 10022. That address corresponds to the address

          that Trump has provided in connection with his active New York voter registration. A copy of

          Trump’s voter registration page from the date of filing is attached as Exhibit B.

                 9.      Upon arrival to Trump Tower, the process server passed through a Secret Service

          security checkpoint and spoke with the concierge. After making a call to a legal office, the

          concierge told the process server that they would not accept the papers. The process server then

          tried to leave the papers with the concierge himself. As the process server headed toward the exit,

          the concierge signaled to Secret Service agents to stop him. A Secret Service agent prevented the

          process server from leaving the papers at Trump Tower. The agent told him that the Secret Service

          “had been instructed not to allow process servers to leave papers with [the] concierge.” When the

          process server asked how process was to be served, the agent replied, “I am not going to do your

          job for you.” The Secret Service agent made the process server leave the building, papers in hand.

          Affidavits describing the November 4 service attempt are attached as Exhibit C.

                 10.     The next day, November 5, a process server again attempted to serve those same

          papers on Trump at Trump Tower. The experience was the same. The process server asked the

          concierge whether anyone was available to accept documents on behalf of Donald J. Trump. After

          making a phone call “upstairs” to inquire, the concierge stated that service would not be accepted

          by anyone at the building or by the concierge himself. When the process server nonetheless


                                                           5



                                                       5 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      43 of 201 NYSCEF: 11/08/2019




          attempted to leave the papers with the concierge and walk away, the concierge demanded that he

          wait and began speaking through a walkie-talkie. The process server turned to find Secret Service

          agents watching him. The process server felt forced to return to the concierge and retrieve the

         papers before exiting. Affidavits describing the November 5 service attempt are attached as

         Exhibit D.

                 11.    Finally, on November 6, a process server attempted to serve Trump twice at Trump

         Tower and once at the White House. All three attempts were unsuccessful. In the morning at Trump

         Tower, the process server passed through the security checkpoint manned by armed Secret Service

         agents. He again attempted to serve the concierge. The concierge informed him that no one at the

         building would accept service. When the process server asked what would happen if he left the

         papers on the concierge’s podium, he was informed that security would stop him from leaving if

         he tried to do so. The process server ultimately took the documents from the podium and exited

         the building. Affidavits describing the November 6 morning service attempt at Trump Tower are

         attached as Exhibit E.

                 12.    In the evening that same day, a process server again attempted to effect service at

         Trump Tower. He was met at the door by New York City police officers and Secret Service agents,

         who told him that he would not be permitted to leave papers at the building. A Secret Service agent

         stated that “papers have to go to DC,” but did not further specify where or how service could be

         made. Affidavits describing the November 6 evening service attempts at Trump Tower are

         attached as Exhibit F.

                 13.    At the White House, a process server went to the visitors’ entrance where he spoke

         with a Secret Service agent about serving Trump. The agent informed him that he could not access

         the building nor would the agent or anyone else attempt to contact anyone inside at the process


                                                         6



                                                      6 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      44 of 201 NYSCEF: 11/08/2019




          server’s request. The process server tried to leave a business card with the agent to see if his request

          to make service could be passed on to anyone else, but the Secret Service agent refused to take it.

          An affidavit describing the November 6 service attempt at the White House is attached as

          Exhibit G.

                  14.     In addition to the process servers’ attempts to serve Trump, I sent an email on

          November 4 to Marc Kasowitz, who represents Trump in Zervos v. Trump, Index No. 150522/2017

          (N.Y. Sup. Ct., N.Y. Cty.), inquiring as to whether he had been retained to represent Trump in this

          similar action and whether he was able to accept service on his behalf. A colleague of Mr.

          Kasowitz, Christine Montenegro, spoke with Matthew Craig of my firm, and informed him that

          Kasowitz Benson Torres LLP had not been retained in connection with this action and could not

          accept service. A copy of the email to Mr. Kasowitz is attached as Exhibit H.

                                                      ARGUMENT

                  15.     Service of a summons is a necessary step in the prosecution of an action. Evading

          process is no way to defend one.

                  16.     New York law provides for various ways to effect service of a summons. The

          principal ways to serve a natural person within the state are: delivering the summons “to the person

         to be served”; both delivering the summons “to a person of suitable age and discretion at the actual

         place of business, dwelling place or usual place of abode” of the person to be served and mailing

         the summons to the person’s “last known residence” or “actual place of business”; and “affixing

         the summons to the door of either the actual place of business, dwelling place or usual place of

         abode” of the person to be served and mailing the summons to the person’s “last known residence”

         or “actual place of business.” CPLR § 308(1), (2) & (4). In other words, those three subsections of

         CPLR § 308 provide for service “by personal delivery, delivery and mail, and nail and mail.”


                                                             7



                                                         7 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      45 of 201 NYSCEF: 11/08/2019




          Contimortgage Corp. v. Isler, 48 A.D.3d 732, 734 (2d Dep’t 2008).

                 17.     When service of process is “impracticable” under CPLR § 308(1), (2), and (4), a

          plaintiff may file a motion without notice for leave to serve the defendant “in such manner as the

          court . . . directs.” CPLR § 308(5); see also Kozel v. Kozel, 161 A.D.3d 700, 701 (1st Dep’t 2018)

          (“CPLR 308(5) permits a court to direct another manner of service if the methods set forth in the

          statute prove impracticable.”).

                 18.     “A showing of impracticability under CPLR 308(5) does not require proof of actual

          prior attempts to serve a party under the methods outlined pursuant to Subdivisions (1), (2), or

          (4).” Franklin v. Winard, 189 A.D.2d 717, 717 (1st Dep’t 1993). Nor does it “require the applicant

         to satisfy the more stringent standard of ‘due diligence’” that applies elsewhere under CPLR § 308.

         Contimortgage Corp., 48 A.D.3d at 734 (internal quotation marks omitted). Instead, the plaintiff

         must “make competent showings as to factual efforts made to effect service,” Oglesby v. Barragan,

         135 A.D.3d 1215, 1216 (3d Dep’t 2016), and an alternative method of service should be allowed

         when efforts pursuant to CPLR § 308(1), (2), and (4) “would be ‘futile,’” Liebeskind v. Liebskind,

          86 A.D.2d 207, 210 (1st Dep’t 1982), aff’d, 58 N.Y.2d 858 (1983).

                 19.     An order permitting an alternative method of service is more than warranted here.

                 20.     As outlined above, Carroll made four separate attempts to serve Trump by leaving

         the summons, the complaint, and other papers at his Trump Tower residence pursuant to CPLR

         § 308(2). Those successive, but unsuccessful, efforts are themselves sufficient to demonstrate

         impracticability. See Kelly v. Lewis, 220 A.D.2d 485, 486 (2d Dep’t 1995) (“After the plaintiffs

         made three unsuccessful attempts at three different times on three different weekdays to serve the

         defendant . . . at his last known residence address, the court reasonably concluded that service was

         impracticable.”). That each attempt failed because Secret Service would not permit the process


                                                          8



                                                      8 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      46 of 201 NYSCEF: 11/08/2019




          server to leave the documents provides an additional basis for finding impracticability. See In re

          World Trade Diamond Corp. (Siegmann), 158 A.D.2d 300, 302 (1st Dep’t 1990) (holding that

         service was impracticable when “security barred any normal means of personal service upon

         respondent at his office during normal business hours”).

                 21.     The other relevant methods of service are not practicable either. The intensive

         security protocols associated with Trump’s status as President of the United States make “personal

         delivery” to Trump himself virtually impossible. CPLR § 308(1); see Emigrant Mortg. Co. v.

         Westervelt, 105 A.D.3d 896, 896–97 (2d Dep’t 2013) (observing that CPLR § 308 requires “strict

         compliance” with its terms and remanding for hearing on sufficiency of service under § 308(1)).

                 22.     Nor can the summons, the complaint, and other papers be physically affixed to

         Trump Tower as required by CPLR § 308(4). See PacAmOr Bearings, Inc. v. Foley, 92 A.D.2d

         959, 960 (3rd Dep’t 1983) (“[W]edging of the summons between the screen door and the door

         jamb is not an ‘affixation’ within the meaning of the statute,” which is “to be accomplished by use

         of a nail, tack, tape, rubber band or some other device which will ensure a genuine adherence.”).

         Given the presence and mandate of Secret Service agents posted to Trump Tower, anyone

         appearing to physically interfere with that building would surely be met with a swift, and

         potentially dangerous, response.

                 23.     Finally, although attempted service outside the state pursuant to CPLR § 313 is not

         required before a court authorizes an alternative method of service pursuant to CPLR § 308(5),

         Carroll’s attempt to serve Trump at the White House, as well as her counsel’s communication with

         an attorney representing Trump in a similar action, underscores her diligence. That Carroll was

         barred from serving Trump at the very location from which he released a statement deeming her

         lawsuit “frivolous” underscores the unfairness of the present situation.


                                                          9



                                                      9 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      47 of 201 NYSCEF: 11/08/2019




                 24.     Because Trump has made it impracticable for Carroll to serve him through any of

          the methods set forth in CPLR § 308(1), (2), and (4), this Court should authorize service by

          alternative means.

                 25.     Once a plaintiff has satisfied the impracticability standard, courts have “broad”

          discretion over the alternative method they authorize, Dobkin v. Chapman, 21 N.Y.2d 490, 499

          (1968), and are simply guided by the basic principal that the method “be ‘reasonably calculated,

          under all the circumstances, to apprise the defendant of the action,” Jean v. Csencsits, 171 A.D.3d

          1149, 1150 (2d Dep’t 2019) (internal quotation marks omitted).

                 26.     Here, given the widespread media attention that this action has drawn, and Trump’s

          public response to the suit on the day it was filed, there is no doubt that Trump is already apprised

          of this action. In these circumstances, even a minimal further step would arguably suffice.

                 27.     Nevertheless, in an abundance of caution, Carroll respectfully requests that, until

          counsel for Trump in this action has been identified, she be permitted to serve Trump by mailing

          all papers to Trump at the two addresses below, and emailing a copy of such papers to the attorneys

          below, all of whom are presently representing Trump in actions that Trump has brought or is

          defending in his personal capacity in this State:


                         Donald J. Trump
                         Trump Tower
                         725 Fifth Avenue
                         New York, NY 10022

                         Donald J. Trump
                         White House
                         1600 Pennsylvania Ave NW
                         Washington, DC 20500




                                                              10



                                                       10 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      48 of 201 NYSCEF: 11/08/2019




                         Richard F. Brueckner
                         Law Offices of Alan S. Futerfas
                         rbrueckner@futerfaslaw.com
                         Counsel to Respondent Donald J. Trump
                         People v. Trump, Index. No. 451130/2018 (N.Y. Sup. Ct.)

                         William S. Consovoy
                         Consovoy McCarthy PLLC
                         will@consovoymccarthy.com
                         Counsel to Plaintiff-Appellant Donald J. Trump
                         Trump v. Vance, No. 19-3204 (2d Cir.)

                         Joanna C. Hendon
                         Spears & Imes LLP
                         jhendon@spearsimes.com
                         Counsel to Defendant Donald J. Trump
                         Doe v. Trump Corp., No. 18 Civ. 9936 (S.D.N.Y.)

                         Marc E. Kasowitz
                         Kasowitz Benson Torres LLP
                         mkasowitz@kasowitz.com
                         Counsel to Defendant Donald J. Trump
                         Zervos v. Trump, Index No. 15022/2017 (N.Y. Sup. Ct., N.Y. Cty.)

                         Lawrence S. Rosen
                         LaRocca Hornik Rosen Greenberg & Blaha LLP
                         LRosen@LHRGB.com
                         Counsel to Defendant Donald J. Trump
                         Galicia v. Trump, Index No. 24973/2015E (N.Y. Sup. Ct., Bronx Cty.)

                         Patrick Strawbridge,
                         Consovoy McCarthy PLLC
                         Patrick@consovoymccarthy.com;
                         Counsel to Plaintiff-Appellant Donald J. Trump
                         Trump v. Deutsche Bank AG, No. 19-1540 (2d Cir.)

                 28.     Mailing papers to two known addresses for Trump and emailing papers to six

          attorneys who continue to represent Trump in this State easily satisfies the requirement of an

          alternative method of service “reasonably calculated” to “apprise” Trump of this action. Jean, 171

         A.D.3d at 1150; see also Born to Build, LLC v. Saleh, 139 A.D.3d 654, 655–56 (2d Dep’t 2016)

         (finding alternative service on defendant’s attorney proper under CPLR § 308(5)); Kelly v. Lewis,


                                                         11



                                                     11 of 12
FILED: NEW YORK COUNTY CLERK 11/08/2019 09:29 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 6 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      49 of 201 NYSCEF: 11/08/2019




          220 A.D.2d 485, 486 (2d Dep’t 1995) (same); Esposito v. Ruggerio, 193 A.D.2d 713, 713–14 (2d

          Dep’t 1993) (finding alternative service by mailing to defendant’s last known address and serving

          defendant’s insurance carrier proper under CPLR § 308(5)).

                 29.     Once counsel for Trump in this action is identified, Carroll respectfully requests

          that she be permitted to serve all papers on Trump’s counsel via email until such time that counsel

          has entered a notice of appearance in this action. See, e.g., Alfred E. Mann Living Trust v. ETIRC

          Aviation S.A.R.L., 78 A.D.3d 137, 141 (1st Dep’t 2010) (“Indeed, both New York courts and

          federal courts have, upon application by plaintiffs, authorized e-mail service of process as an

         appropriate alternative method when the statutory methods have proven ineffective.”); Baidoo v.

         Blood-Dzraku, 48 Misc.3d 309, 310 (Sup. Ct., N.Y. Cty. 2015) (“[C]ourts are now routinely

         permitting [service of a summons by email] as a form of alternative service.”).



          WHEREFORE, Plaintiff E. Jean Carroll respectfully requests that the Court enter an order

          permitting alternative service upon Defendant Donald J. Trump in the manner set forth above

          pursuant to CPLR § 308(5).



           Dated: New York, New York                        By: __________________________
                  November 8, 2019
                                                                 Roberta A. Kaplan
                                                                 KAPLAN HECKER & FINK LLP
                                                                 350 Fifth Avenue, Suite 7110
                                                                 New York, New York 10118
                                                                 Tel: (212) 763-0883
                                                                 Fax: (212) 564-0883
                                                                 rkaplan@kaplanhecker.com

                                                                 Counsel for Plaintiff E. Jean Carroll




                                                          12



                                                      12 of 12
FILED: NEW YORK COUNTY CLERK 11/13/2019 09:03 AM                             INDEX NO. 160694/2019
NYSCEF DOC. NO. 15 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       50 of 201 NYSCEF: 11/13/2019




                                              1 of 2
FILED: NEW YORK COUNTY CLERK 11/13/2019 09:03 AM                             INDEX NO. 160694/2019
NYSCEF DOC. NO. 15 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       51 of 201 NYSCEF: 11/13/2019




                                              2 of 2
FILED: NEW YORK COUNTY CLERK 11/13/2019 07:16 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 16 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       52 of 201 NYSCEF: 11/13/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                        Plaintiff,                 Index No. 160694/2019

             -against-

                                                                   NOTICE OF APPEARANCE
          DONALD J. TRUMP, in his personal capacity,

                                        Defendant.



          TO THE CLERK OF COURT:
                 PLEASE TAKE NOTICE that I am admitted to practice in this Court, and that I
          appear in this case as counsel for Plaintiff, E. Jean Carroll, in the above-captioned action.
                 All pleadings, notices of hearing, and other filings in this matter should be served
          upon the undersigned counsel.


          Dated: New York, NY
                November 13, 2019
                                                            /s/ Matthew J. Craig

                                                            Matthew J. Craig
                                                            KAPLAN HECKER & FINK LLP
                                                            350 Fifth Avenue, Suite 7110
                                                            New York, New York 10118
                                                            Telephone: (212) 763-0883
                                                            Facsimile: (212) 564-0883
                                                            mcraig@kaplanhecker.com

                                                            Counsel for Plaintiff E. Jean Carroll




                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 11/13/2019 07:18 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 17 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       53 of 201 NYSCEF: 11/13/2019




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK


           E. JEAN CARROLL,

                                         Plaintiff,                   Index No. 160694/2019

                -against-

           DONALD J. TRUMP, in his personal capacity,                 AFFIRMATION OF SERVICE



                                         Defendant.



                 I, Matthew J. Craig, an attorney admitted to practice in the courts of the State of New York,

          hereby affirm under penalty of perjury, pursuant to CPLR 2106, that on November 13, 2019, I

          caused to be served upon Defendant Donald J. Trump the Summons (Doc. 1), Complaint (Doc. 2),

          Notice of Mandatory E-Filing, and Order Permitting Alternative Service (Doc. 15). These

          documents were sent by USPS First Class Mail as well as Overnight Mail to the following

          addresses:


                 Donald J. Trump
                 Trump Tower
                 725 Fifth Avenue
                 New York, NY 10022

                 Donald J. Trump
                 White House
                 1600 Pennsylvania Ave NW
                 Washington, DC 20500




                                                       1 of 2
FILED: NEW YORK COUNTY CLERK 11/13/2019 07:18 PM                                             INDEX NO. 160694/2019
NYSCEF DOC. NO. 17 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       54 of 201 NYSCEF: 11/13/2019




                 Further, I sent electronic copies of the Summons (Doc. 1), Complaint (Doc. 2), Notice of

          Mandatory E-Filing, and Order Permitting Alternative Service (Doc. 15) to the following attorneys

          for Defendant at the following email addresses:


                 Richard F. Bruekner
                 rbruekner@futeraslaw.com

                 William S. Consovoy
                 will@consovoymccarthy.com

                 Joanna C. Hendon
                 jhendon@spearsimes.com

                 Marc E. Kasowitz
                 mkasowitz@kasowitz.com

                 Lawrence S. Rosen
                 LRosen@LHRGB.com

                 Patrick Strawbridge
                 Patrick@consovoymccarthy.com



          Dated: New York, New York                             By: /s/ Matthew J. Craig
          November 13, 2019
                                                                    Matthew J. Craig
                                                                    350 Fifth Avenue, Suite 7110
                                                                    New York, New York 10118
                                                                    Tel: (212) 763-0883
                                                                    Fax: (212) 564-0883
                                                                    mcraig@kaplanhecker.com

                                                                    Counsel for Plaintiff E. Jean Carroll




                                                            2



                                                      2 of 2
FILED: NEW YORK COUNTY CLERK 11/13/2019 07:30 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 18 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       55 of 201 NYSCEF: 11/13/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                        Plaintiff,                 Index No. 160694/2019

             -against-

                                                                   NOTICE OF APPEARANCE
          DONALD J. TRUMP, in his personal capacity,

                                        Defendant.



          TO THE CLERK OF COURT:
                 PLEASE TAKE NOTICE that I am admitted to practice in this Court, and that I
          appear in this case as counsel for Plaintiff, E. Jean Carroll, in the above-captioned action.
                 All pleadings, notices of hearing, and other filings in this matter should be served
          upon the undersigned counsel.


          Dated: New York, NY
                November 13, 2019
                                                            /s/ Martha E. Fitzgerald

                                                            Martha E. Fitzgerald
                                                            KAPLAN HECKER & FINK LLP
                                                            350 Fifth Avenue, Suite 7110
                                                            New York, New York 10118
                                                            Telephone: (212) 763-0883
                                                            Facsimile: (212) 564-0883
                                                            mfitzgerald@kaplanhecker.com

                                                            Counsel for Plaintiff E. Jean Carroll




                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 11/25/2019 06:39 PM                                                                                                                                     INDEX NO. 160694/2019
NYSCEF DOC. NO. 19 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       56 of 201 NYSCEF: 11/25/2019



          SUPREME                    COURT            OF THE             STATE               OF     NEW YORK
          COUNTY                OF          NEW YORK
          -----------------------                                                                                -------X
          E. JEAN             CARROLL,


                                                                        Plaintiff,                                                           Index        No.:        160694/19


                                                        -against-

                                                                                                                                             NOTICE               OF APPEARANCE
          DONALD                J. TRUMP,                in his     personal                capacity,


                                                                        Defendant.
                            --------------------------------------------------------X


                        PLEASE                 TAKE         NOTICE                   that     LaRocca       Hornik          Rosen             &     Greenberg           LLP         hereby    appears


         in the      above-referenced                     action         on behalf             of   defendant          Donald            J. Trump.


                        PLEASE                 TAKE          FURTHER                        NOTICE          that       copies           of    all    pleadings          and     papers,       shall   be


         served        upon          the     undersigned,             and      that         electronic      service         via     e-mail           is acceptable             and     preferred.


                        This         notice      of   appearance              is not          intended      to confer            jurisdiction,              to admit          any     fact   and/or     to


         waive        any      defense.


         Dated:         New          York,       New      York
                        November                25,   2019


                                                                                                            LAROC                                   RNIK          ROSEN
                                                                                                            & GRÉ                             RG       LLP




                                                                                                                                   S.         ose                 .
                                                                                                                                                     "d
                                                                                                                             Stree            ,           Floor
                                                                                                                 ew York,               NY          10005
                                                                                                            T:      (212)         530-4822
                                                                                                            E:      Irosen(a)lhrgb.com
                                                                                                           Attorneys              for        defendant,
                                                                                                            Donald          J.     Trump


         To:            Roberta             Kaplan,       Esq.      (Via       NYSCEF)
                        KAPLAN                 HECKER               &     FINK          LLP
                        350         Fifth     Avenue,         Suite        7110
                        New          York,      NY        10118




                                                                                                         1 of 1
FILED: NEW YORK COUNTY CLERK 11/26/2019 11:03 AM                                                                                                                                           INDEX NO. 160694/2019
NYSCEF DOC. NO. 20 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       57 of 201 NYSCEF: 11/26/2019




           SUPREME              COURT           OF THE              STATE                 OF      NEW YORK
           COUNTY             OF    NEW         YORK
                                                                                -----                                          X
           E. JEAN           CARROLL,
                                                                                                                                              Index     No.          160694/2019

                                                                        Plaintiff,


                                                      -against-                                                                               STIPULATION


           DONALD              J. TRUMP,              in his      personal                capacity,


                                                                        Defendant.
                                                                                                                       ----X



                        WHEREAS,                on November                       4, 2019,           plaintiff          E.     Jean       Carroll      ("plaintiff")                commeñced              the


           above-captioned                 action      against            defendant               Donald           J. Trump               ("defendañt")                by       filing     a Summons


           and    Complaint         via      NYSCEF;


                        WHEREAS,                on November                       12, 2019,           the    Court           issued       an order       permitting                plaintiff       to serve


           defendant         with    process          under        CPLR                 308(5);


                        WHEREAS,                LaRocca            Hornik                Rosen       &      Greenberg               LLP     has appeared                   as attorneys           of record


           on behalf         of defendant             in this      action;


                        WHEREAS,                defendant                intends          to file     a pre-answer                   motion         to dismiss             plaintiff's         Complaint


           (the   "Motion");          and



                        WHEREAS,                counsel           for       the      parties        have         conferred            in good         faith,         and      now        desire     to   set a



           briefing      schedule          in connection                  with          the    Motion;


                        IT IS HEREBY                  STIPULATED                              AND AGREED,                       by    and      between          the undersigned                    counsel,


           that   the   parties     will      brief     the     Motion                  as follows:


                        1.          Defendant             shall          file     moving            papers        by     January            14, 2020           via    NYSCEF;


                        2.          Plaintiff         shall       file      opposition              papers         by        February          11, 2020          via        NYSCEF;


                        3.          Defendant             shall          file     reply        papers,        if any,          by    March          3, 2020          via     NYSCEF;




                                                                                                      1 of 2
FILED: NEW YORK COUNTY CLERK 11/26/2019 11:03 AM                                                                                                                        INDEX NO. 160694/2019
NYSCEF DOC. NO. 20 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       58 of 201 NYSCEF: 11/26/2019




                          4.              The        return     date   of the       Motion       shall        be March           5, 2020,         or such      other   future     date   as


           the    Court         may       establish;           and


                          5.              Electronic            signatures         shall     serve   as originals           for    the     purposes         of this    stipulation.




           Dated:       New            York,      New         York
                        November                 26,     2019




            KAPLAN                  HECKER                    & FINK         LLP                         LAROC                         O          IK    ROSEN




            Roberta            A.      Kaplan,         Esq.                                                                      . Rosen,  Esq.
                                                                                                                                      32nd
            350     Fifth        Avenue,             Suite     7110                                                    1 Street,           FlOOr
            New       York,            New       York         10118                                           ew   York,         New       York        10005
            T: (212)            763-0883                                                                 T:    (212)       530-4822
            E: rkaplan(alkaplanhecker.com                                                                E:    Irosen(allhrab.com


            Attorneys            for     plaintiff                                                       Attorneys         for     defendant
            E. Jean            Carroll                                                                   Donald         J. Trump




                                                                                                     2




                                                                                                2 of 2
FILED: NEW YORK COUNTY CLERK 11/26/2019 03:35 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 21 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       59 of 201 NYSCEF: 11/26/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                        Plaintiff,                 Index No. 160694/2019

             -against-

                                                                   NOTICE OF APPEARANCE
          DONALD J. TRUMP, in his personal capacity,

                                        Defendant.



          TO THE CLERK OF COURT:
                 PLEASE TAKE NOTICE that I am admitted to practice in this Court, and that I
          appear in this case as counsel for Plaintiff, E. Jean Carroll, in the above-captioned action.
                 All pleadings, notices of hearing, and other filings in this matter should be served
          upon the undersigned counsel.


          Dated: New York, NY
                November 26, 2019
                                                            /s/ Gabrielle E. Tenzer

                                                            Gabrielle E. Tenzer
                                                            KAPLAN HECKER & FINK LLP
                                                            350 Fifth Avenue, Suite 7110
                                                            New York, New York 10118
                                                            Telephone: (212) 763-0883
                                                            Facsimile: (212) 564-0883
                                                            gtenzer@kaplanhecker.com

                                                            Counsel for Plaintiff E. Jean Carroll




                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 12/03/2019 09:28 AM                           INDEX NO. 160694/2019
NYSCEF DOC. NO. 22Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      60 of 201NYSCEF: 12/03/2019




                                             1 of 2
FILED: NEW YORK COUNTY CLERK 12/03/2019 09:28 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 22Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      61 of 201NYSCEF: 12/03/2019




                                             2 of 2
                         Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 62 of 201

                                                                                                                                 ""°''""                        ""°"            '   *™"'"°
KAPLAN                 HECKER                                     &        FINK                    LLP
                                                                                                                                 NEW                          NEW        YORK        10118
                                                                                                                                              YORK,

                                                                                                                                 TEL       (212)           763-0883             I FAX           (212)    564-0883

                                                                                                                                 WWW.KAPLANHECKER.COM




                                                                                                                                  DRECT             DDAL        2¶2J@3o@@@41
                                                                                                                                  DMECTEMARL                    Thapnmekepnermheeker                     e©mm




                                                                                                                                                            December                 3, 2019



    VIA       NYSCEF                    & OVERNIGHT                                MAIL


    Hon.      Deborah                A.      Kaplan
    Administrative                     Justice
    New       York        Supreme                 Court,          Civil          Branch
    60     Centre        Street,            Room           609
    New       York,           NY          10007


                  Re:                  Carroll           v. Trump,               Index       No.      160694/2019                     (Sup.         Ct.,     N.Y.        Cty.)


    Dear      Justice           Kaplan:


                  I write            on behalf                of Plaintiff            E. Jean         Carroll         in the          above-referenced                         action           to advise        the
    Court      that       this         action        is substantially                    related       to another            case,         Zervos             v. Trump,              Index         No.
    150522/2017                     (Sup.        Ct.,     N.Y.          Cty.),       which          is currently            pending             before             Justice          Schechter.            The
    reasons         why          the      two      cases          are related              are     set forth        in my        declaration,                  attached              as Exhibit           A
    hereto.


                  An      earlier            version            of this          affirmation           was        filed     in    connection                   with          a Request            for    J.1:2
    Intervention                ("RJI")           on November                       8, 2019.         We         submitted             that     RJI          without           notice        to Defendant
    Donald          J. Trump                 because            we had            been      unable         to     serve     him         with         the      r-¬na                  and        complaint,
    and     because            it was           unclear           whether            our     submission               of    an ex parte                    application              for     an order

    per-mng               alternative                   service         would         prompt           assign=cnt                of     a Justice.             After          the    Court         granted       the

    ex parte          application                 and         Trump         was       served,         Justice         Ling-Cohan                     was       assigned             to this        action.


                  On November                           21,     we wrote             to the        Court                         clarification                  as to whether                    the    Court     had
                                                                                                                 seeking
    processed            our        RJI       and,       in     fact,     determined                that    Carroll          and        Zervos              were       unrelated.               On December
    3, Donna             M.      Albano,             Court         Attorney              to Justice             Ling-Cohan,                  instructed               that     a submission

    identifying               the      two       cases         as related            should         be directed             to Your             Honor.             See       Doc.         No.     22.    We
    submit        this        letter        and      updated             affirmation               in accordance                 with         the     Ms.       Albano's               guidance
               Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 63 of 201


KAPLAN     HECKER            &      FINK          LLP                                                                                       2


            Thank      you    for   your    attention       to this   matter.




                                                                                                         Respectfully          submitted,




                                                                                                         Roberta        A.   Kaplan




     cc:    Counsel       of Record        (via    NYSCEF)


            Beth     Wilkinson,       Moira        Kim     Penza,     Jaclyn    Delligatti,        and
            Mcghañ        Cleary,     Counsel           to Summer      Zervos     (via    email)
FILED: NEW YORK COUNTY CLERK 12/05/2019 03:11 PM                                                                                                                                                             INDEX NO. 160694/2019
NYSCEF DOC. NO. 25 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       64 of 201 NYSCEF: 12/05/2019


                                                                                                                                                                                                                   R   CA
    LAROCCAHORNIKROSEN                                                                                                                                                                                   O                 K
                                                                                                                                                                                                        LAWRENCE S. ROSEN
                      GREENBERG                                   LL      P                                                                                                                             ROSE GREENBERG a
                                                                                                                                                                                                        AMY D. CARLIN a
                                         COUN            SELORS AT LAW                                                                                                                                  PATRICK T. MCPARTLAND a
                                                                                                                                                                                                        DAVID N. KITTREDGE a
                                                                                                                                                                                                        JONATHAN F. BALL o
   THE TRUMP BUlLDING                                                                                                                                  FRL i HOL D COMMONs
       WAl L S 1REFT                                                                                                                                        83 Sou ru Srnrr I                           FLORENCE R. GOFFMAN ao
   32No FLOGR                                                                                                                                                       3RD FI DOR                          SHERRY HAMILTON a
   NFw YORK. NY 10005                                                                                                                                   FruruOm                                   I     PETER KELEGIAN a
                                                                                                                                                                     NJ 07728
   212.530.4823                                                                                                                                                   7T2.400 1144                          DREw TANNER t
   212.530.4815   FAX                                                                                                                                                                                    AUREN WEISSMAN-FALK
                                                                                                                                                             732.409.0350   FAX
   LHRGBLOM
                                                                                                                                                                                                        a NEwYORKBARONLY
                                                                                                                                                                                                        o*
              DIRECT           DIAL:         212.530.4822                                                                                                                                                  5"cÅ  s? B^ªrO°"Elys
                                                                                                                                                                                                        a CERTIFIED
                                                                                                                                                                                                                  MATRIMONIAL LAWATTORNEY
              EMAIL:          LROSEN@LHRGB.COM
                                                                                                                                   December                    5, 2019


              VIA      NYSCEF                    &    FEDEX
              Hon.         Deborah             A.    Kaplan
              Administrative                     Justice
              Supreme              Court         of the           State        of New            York

              County           of New             York
              60     Centre          Street,         Room           609
           New          York,         New           York           10007


                                               Re:                E. Jean          Carroll           v. Donald            J. Trump
                                                                  Supreme               Court,        New         York        County,              Index         No.       160694/2019


              Dear         Justice       Kaplan:


                              We      represent             defendant                  Donald           J. Trump          in the       above-captioned                        action,         and        write      to briefly
                                                                                                                                                                                                                   appears-
           respond             to     plaintiff's              December                  3, 2019           correspondence                        in     which          plaintiff         seemingly
              for    the     second          time-to                be engaging                     in improper           judge-shopping.                            See NYSCEF                       Doc.    Nos.         23-24.


                              In her       initial         RJI,        filed      November                 8, 2019,           plaintiff           attempted               to have        this         non-commercial
           case    assigned                to Justice               Schecter              of the        Commercial                Division                   on the     purported             grounds              that     it was
                        to"
           "related                    the       case        entitled            Summer              Zervos          v. Donald              J      Trump,             Index        No.     150522/2017.                       That
           request            by     plaintiff           was       denied              and,     in accordance                 with        this        Court's          IAS     protocols,               the      instant       case
           was        randomly               assigned               to Justice                Ling-Cohan.                 See     22       NYCRR                 § 202.3(b)              ("[a]ssignments                      shall

           be made              by     the       clerk       of the            court      pursuant            to a method                 of random                  selection")              (emphasis                 added).


                                                          on November                                             plaintiff                                   sent     to Justices            Schecter             and      Ling-
                             Undeterred,                                                      21,    2019,                           curiously
           Cohan             an ex parte                 letter   purportedly                       seeking        to    confinn            whether              her     request         to     assign           this      case      to
                                                                      "processed,"
           Justice            Schecter              had       been                                        this      despite          the         Court's          electronic             filing          system            clearly
                                                                                                                                                               case.1
           identifying                Justice             Ling-Cohan                    as the          Justice         assigned            to        this                 This          letter         was        ultimately



              I Despite                                                        attorneys'
                       ad-incdly  being in possession of President   Trump's               contact information and e-mail addresses,
           plaintiff instead mailed a copy of her November      21, 2019 letter to President   Trump at Trump Tower (where he no
           longer resides) and to the White House (where plaintiff      presumably    knew that there would be a significant delay in
           the letter         reaching           President         Trump          or his counsel,             if ever).




                                                                                                                    1 of 2
FILED: NEW YORK COUNTY CLERK 12/05/2019 03:11 PM                                                                                                                                                           INDEX NO. 160694/2019
NYSCEF DOC. NO. 25 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       65 of 201 NYSCEF: 12/05/2019




          forwarded                to     Your               Honor's              attention               in        connection                 with               plaintiff's                December                  3,      2019
          correspondence.


                       In      point           of      fact,      these           separate             defamation                     cases-which                         involve              different             plaintiffs,
          different         alleged          statements                  that     were        made             in    different          places,             at different                 times,           and   in     different
                                         "unrelated"
          contexts-are                                              in     every           respect,            except         that      the        defendant                  is President                Trump            and     the
          claims       are     for       defamation.



                       Indeed,            by        plaintiff's           logic       this        case         should         be assigned                   not         to Justice             Schecter,             but     rather

          to Justice          Jaffe,       who          dismissed               a very          similar             defamation                case         that         was        brought           against         President

          Trump        by     Cheryl             Jacobus           (a dismissal                 that      was         upheld          by      the      First        Department                     and     denied           further

          review       by     the       Court          of      Appeals).             See Jacobus                     v. Trump,                55     Misc.3d              470,           51 N.Y.S.3d                 330      (Sup.
                                                                                                                                                    (1"
          Ct.   N.Y.        Cty.        2017),         aff'd       156     A.D.3d             452,        64 N.Y.S.3d                   889              Dept.             2017),            lv.    denied31               N.Y.3d

          903      (2018).              The         Uniform        Civil            Rules          require,                however,            that         cases             be    assigned              according              to    a
                                                         selection."
          method         of        "rande:n                                           It     was       presumably                      for     this         reason              that      the       Zervos           case        was

          randomly             assigned                to      Justice          Schecter,              not          Justice          Jaffe,          and          the     instant             case        was        randomly
          assigned          to Justice               Ling-Cohan,                  and       not    to Justice                Schecter.



                       In     light       of the                                  plaintiff's             instant           request           to reassign                 this         case        from     Justice          Ling-
                                                            foregoing,
          Cohan        to Justice              Schecter            should          be denied.


                                                                                                                                 Res               tfull                        itted,




                                                                                                                                 La                          .            en



          cc:          Counsel                of record           (via      NYSCEF)




                                                                                                                       2




                                                                                                                2 of 2
FILED: NEW YORK COUNTY CLERK 12/12/2019 03:58 PM                           INDEX NO. 160694/2019
NYSCEF DOC. NO. 27Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      66 of 201NYSCEF: 12/12/2019




                                             1 of 2
FILED: NEW YORK COUNTY CLERK 12/12/2019 03:58 PM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 27Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      67 of 201NYSCEF: 12/12/2019




                                             2 of 2
              Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 68 of 201




                                                               At IAS Part 36 of the Supreme Court of the
                                                               State of New York, held in and for the
                                                               County of New York, at the Courthouse
                                                               located at 60 Centre Street, New York, New
                                                               York on the __ day of ___________, 2020.

PRESENT: DORIS LING-COHAN, Justice.

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
--------------------------------------------------------------------X
E. JEAN CARROLL,
                                                                          Index No. 160694/2019
                           Plaintiff,

                   - against -                                            [PROPOSED] ORDER
                                                                          TO SHOW CAUSE
DONALD J. TRUMP, in his personal capacity,

                            Defendant.                                    Oral Argument Requested
--------------------------------------------------------------------X

        Upon the Affirmation of Lawrence S. Rosen, dated January 3, 2020, and the attached

exhibits, supported by the points and authorities set forth in the accompanying memorandum of

law, dated January 3, 2020, and upon all the papers and proceedings had herein, including the

parties’ November 26, 2019 stipulation setting forth the briefing schedule for the application below

(see “Briefing Stipulation” at NYSCEF Doc. No. 20),

        LET, plaintiff E. Jean Carroll or her attorneys appear and show cause before Justice Ling-

Cohan of this Court at IAS Part 36, Room 428, at the Supreme Court Courthouse, located at 60

Centre Street, New York County, State of New York, on the 5th day of March, 2020, at 9:30 a.m.,

or as soon thereafter as counsel can be heard,

        WHY, an Order should not be entered:

        (i)      Dismissing plaintiff’s Complaint, pursuant to CPLR 3211(a)(8), for lack of

personal jurisdiction; and

        (ii)     Granting President Trump any such other relief as the Court deems just and proper.
            Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 69 of 201




          ORDERED THAT PENDING the hearing of this application, the discovery deadlines set

forth in the Court’s December 12, 2019 Order are temporarily stayed; and it is further

          ORDERED, that, per the Briefing Stipulation, answering papers, if any, shall be served so

as to be received by LaRocca Hornik Rosen & Greenberg LLP, attorneys for President Trump, at

40 Wall Street, 32nd Floor, New York, New York 10005, to the attention of Lawrence S. Rosen at

the e-mail address of said attorney at LROSEN@LHRGB.COM, on the 11th day of February, 2020,

and electronically filed via NYSCEF so as to be received by the Court by such time; and it is

further

          ORDERED, that, per the Briefing Stipulation, reply papers, if any, shall be served so as to

be received by Kaplan Hecker & Fink LLP, attorneys for plaintiff, at 350 Fifth Avenue, Suite

7110, New York, New York 10118, to the attention of Roberta A. Kaplan at the e-mail address of

said attorney at RKAPLAN@KAPLANHECKER.COM, on the 3rd day of March, 2020, and

electronically filed via NYSCEF so as to be received by the Court by such time; and it is further

          ORDERED that sufficient cause therefor being alleged, let service of a copy of this Order

and the papers upon which it is granted, be made on or before _______________, 2020, in the

manner provided below with proof of service thereof to be filed on the return date of this motion

be deemed good and sufficient service; and

          TO:    Plaintiff by delivery of all papers described above to Kaplan Hecker & Fink LLP,

attorneys for plaintiff E. Jean Carroll, at 350 Fifth Avenue, Suite 7110, New York, New York

10118, to the attention of Roberta A. Kaplan at the e-mail address of said attorney at

RKAPLAN@KAPLANHECKER.COM.

                                                       ENTER

                                                       _____________________________
                                                                                J.S.C.

                                                   2
FILED: NEW YORK COUNTY CLERK 01/03/2020 01:28 PM                                                                                                                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 29 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       70 of 201 NYSCEF: 01/03/2020




          SUPREME                     COURT            OF THE                  STATE           OF       NEW YORK
          COUNTY                  OF    NEW YORK
          -------------------------                                                                                                     X
          E. JEAN              CARROLL,
                                                                                                                                                           Index         No.       160694/2019

                                                             Plaintiff,


                                           - against            -                                                                                          AFFIRMATION                             OF
                                                                                                                                                           LAWRENCE                        S.   ROSEN
          DONALD                  J. TRUMP,                  in his       personal            capacity,


                                                             Defendant.
          --                                                                                                                            X


          STATE            OF      NEW YORK                                }
                                                                           } ss:
          COUNTY                 OF     NEW YORK                           }


                          LAWRENCE                      S. ROSEN,                   an     attorney              duly         admitted             to    practice         before         the       Courts          of    the


          State      of New            York,         affirms          under        penalty            of perjury                 as follows:


                          1.             I am a partner                   at LaRocca              Hornik              Rosen         &       Greenberg             LLP,         attorneys           for     defendant


          Donald           J. Trump,            and     am personally                    familiar              with      the       facts        and     circumstances                set forth             herein.


                          2.             I submit             this     affirmation               in     support             of     President             Trump's           application               for     an      order



          (i) dismissing               plaintiff's            Complaint,             pursuant                 to CPLR              3211(a)(8),             for    lack      of personal             jurisdiction,


          and      (ii)    staying         the       discovery                 deadlines           set        forth      in       the      Court's         December                12,     2019           Order         (the



          "Preliminary                 Conference               Order")            pending              the     hearing            of the        instant         motion.


                          3.            Attached               as Exhibit            A        is a true          and        correct          copy       of plaintiff's             Complaint.


                          4.            Attached               as Exhibit            B is a true                and     correct             copy        of the      Court's        November                  13,     2019


          ex parte             order     allowing              for     service           on     President               Trump              to   be      effectuated             through         his        attorneys,


          pursuant             to CPLR           308(5).


                          5.            Attached               as Exhibit                C is a true                  and        correct         copy       of    the      Preliminary                   Conference



          Order,          wherein         the        Court          ordered        the        parties          to,    among             other         things,       exchange             written           discovery




                                                                                                              1 of 2
FILED: NEW YORK COUNTY CLERK 01/03/2020 01:28 PM                                                                                                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 29 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       71 of 201 NYSCEF: 01/03/2020




          and      conduct       party      depositions           on      or before           February              6 and        April        6, 2020,     respectively.            President



          Trump        respectfully           requests       that      the    Court          stay       the    discovery           deadlines          set forth       in the    Preliminary


          Conference           Order        pending        a hearing           on     the     instant            motion.


                       6.             The     undersigned              informed              the        attorneys          for    plaintiff        via    telephoñe         that    President



          Trump        would       be    seeking         a stay     of    discovery                in    Court      today.



                       7.             Based      on the      points          and    authorities                set forth         in the        accompanying            memorandum               of



          law,     President          Trump      respectfully             requests            that       the     Court       grant       the    instant     motion         in its   entirety.



                       8.             No prior        request       for      the    relief         sought         herein         has     previously        been       made.




          Dated:       New       York,        New     York

                       January         3, 2020




                                                                                                                  LA                 NCE        S. ROSEN




                                                                                                          2



                                                                                               2 of 2
FILED: NEW YORK COUNTY CLERK 01/03/2020 01:28 PM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 33 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       72 of 201 NYSCEF: 01/03/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          --------------------------------------------------------------------X
          E. JEAN CARROLL,
                                                                                   Index No. 160694/2019
                                     Plaintiff,

                             - against -

          DONALD J. TRUMP, in his personal capacity,

                                      Defendant.
          --------------------------------------------------------------------X




                                     MEMORANDUM OF LAW IN SUPPORT OF
                                      DEFENDANT’S MOTION TO DISMISS
                                          AND TO STAY DISCOVERY




           On the brief:                                                   LAROCCA HORNIK ROSEN
           Lawrence S. Rosen, Esq.                                         & GREENBERG LLP
           Patrick McPartland, Esq.                                        40 Wall Street, 32nd Floor
           Jared E. Blumetti, Esq.                                         New York, New York 10005
                                                                           T: (212) 530-4822, 4837, 4831
                                                                           E: LROSEN@LHRGB.COM
                                                                              PMCPARTLAND@LHRGB.COM
                                                                              JBLUMETTI@LHRGB.COM
                                                                           Attorneys for defendant
                                                                           Donald J. Trump




                                                               1 of 6
FILED: NEW YORK COUNTY CLERK 01/03/2020 01:28 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 33 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       73 of 201 NYSCEF: 01/03/2020




                 Defendant Donald J. Trump, by his attorneys, LaRocca Hornik Rosen & Greenberg LLP,

          respectfully submits this memorandum of law in support of his application for an order (i)

          dismissing plaintiff’s Complaint, pursuant to CPLR 3211(a)(8), for lack of personal jurisdiction,

          and (ii) staying the discovery deadlines set forth in the Court’s December 12, 2019 Order (the

          “Preliminary Conference Order”) pending a hearing on the instant motion.

                                          PRELIMINARY STATEMENT

                 This defamation lawsuit must be dismissed in its entirety because this Court does not have

          personal jurisdiction over President Trump. Under well-established New York law, defamatory

          statements made outside of New York State do not, on their own, provide a basis for personal

          jurisdiction even when the purported statements were published to New York readers/listeners, or

          were directed towards or caused harm to a New York citizen.

                 Here, plaintiff admits in her Complaint that each of the alleged defamatory statements were

          made by President Trump not while he was in New York, but rather while he was in Washington

          D.C. Her lone assertion that President Trump is a “resident” of New York—besides being

          erroneous (he has resided in Washington D.C. for the past three years)—is insufficient to confer

          personal jurisdiction over him for the alleged statements.

                 Given that a dismissal for lack of personal jurisdiction will dispose of this action in its

          entirety in New York, it is respectfully requested that the Court stay the discovery deadlines set

          forth in the Preliminary Conference Order pending a hearing on this threshold jurisdictional issue.




                                                           1



                                                       2 of 6
FILED: NEW YORK COUNTY CLERK 01/03/2020 01:28 PM                                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 33 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       74 of 201 NYSCEF: 01/03/2020




                                                            ARGUMENT

                                                                    I.

                                          THE COURT LACKS PERSONAL
                                      JURISDICTION OVER PRESIDENT TRUMP

                   Beyond a conclusory assertion that this Court has personal jurisdiction over President

          Trump under CPLR 301, plaintiff’s sole allegation in the Complaint supporting in personam

          jurisdiction over him is that he is a New York “resident.” See ¶¶ 18, 20 of the Complaint, which

          is attached as Exhibit A to the Affirmation of Lawrence S. Rosen, dated January 3, 2020 (the

          “Rosen Affirm.”). This, of course, is untrue, as the Court can take judicial notice that the President

          of the United States has resided in the White House for the past three years. Regardless, residency

          does not establish jurisdiction under CPLR 301. See e.g. Chen v. Guo Liang Lu, 144 A.D.3d 735,

          737, 41 N.Y.S.3d 517, 520 (2d Dept. 2016) (jurisdiction under CPLR 301 is determined by an

          individual’s domicile, reasoning that “[a]n individual may have multiples residences, but only one

          domicile”).

                   Given that President Trump was not physically served in New York State,1 there are no

          other grounds for in personam jurisdiction under CPLR 301. As such, plaintiff may only obtain

          jurisdiction over President Trump through New York’s long-arm statute. See CPLR 302(a).

          However, it is blackletter law that the mere making of an alleged defamatory statement outside of

          New York State does not confer jurisdiction under New York’s long-arm statute, even where the

          alleged defamatory statement purportedly causes harm to, or is aimed at, a New York citizen. See

          CPLR 302(a)(3) (“a court may exercise personal jurisdiction over any non-domiciliary…[who]




          1
           Plaintiff obtained an ex parte order allowing for service on President Trump to be effectuated through his attorneys.
          Rosen Affirm., Exh. B.
                                                                     2



                                                                3 of 6
FILED: NEW YORK COUNTY CLERK 01/03/2020 01:28 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 33 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       75 of 201 NYSCEF: 01/03/2020




          commits a tortious act without the state causing injury to person or property within the state, except

          as to a cause of action for defamation of character”) (emphasis added).

                 Here, by plaintiff’s own admission, each of the alleged defamatory statements were made

          in Washington D.C. and, therefore, cannot provide a basis for jurisdiction on their own. See e.g.

          SPCA of Upstate New York, Inc. v. American Working Collie Ass’n, 18 N.Y.3d 400, 405, 940

          N.Y.S.2d 525, 528 (2012) (no jurisdiction over defamation claim stemming from alleged

          defamatory internet posts in Vermont regarding plaintiff’s purported treatment of animals on its

          premises in New York, even though the posts’ probable purpose was to warn New Yorkers about

          plaintiff’s conduct in their community); Talbot v. Johnson Newspaper Corp., 71 N.Y.2d 827, 829,

          527 N.Y.S.2d 729, 731 (1988) (no jurisdiction over defamation claim stemming from alleged

          defamatory statements in California regarding defendant’s prior observations of a New York

          university basketball coach acting severely intoxicated on various occasions during her prior

          enrollment at the school); Best Van Lines, Inc. v. Walker, 490 F.3d 239, 253 (2d Cir. 2007) (no

          jurisdiction over defamation claim stemming from alleged defamatory internet posts in Iowa

          regarding New York-based moving company operating interstate illegally and not carrying cargo

          insurance because “making defamatory statements outside of New York about New York residents

          does not, without more, provide a basis for jurisdiction, even when those statements are published

          in media accessible to New York readers”); Trachtenberg v. Failedmessiah.com, 43 F.Supp.3d

          198, 203 (E.D.N.Y. 2014) (no jurisdiction over defamation claim stemming from alleged

          defamatory internet posts in Minnesota regarding preschool teacher’s arrest in New York for

          alleged sexual abuse of a child despite plaintiff’s assertions that defendant’s “internet activity

          [was] expressly targeted at or directed to New York”).

                 The only recognized exception to this statutory rule is inapplicable here. Specifically,

          plaintiff would need to demonstrate that the alleged defamatory statements were “substantially
                                                            3



                                                         4 of 6
FILED: NEW YORK COUNTY CLERK 01/03/2020 01:28 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 33 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       76 of 201 NYSCEF: 01/03/2020




          related” to a “transaction of business” by President Trump in New York. See SPCA, 18 N.Y.3d at

          404, 940 N.Y.S.2d at 527–28. In her Complaint, plaintiff does not (and cannot) make any such

          allegations, as she acknowledges in her Complaint that the alleged defamatory statements were

          made directly in response to her own statements that President Trump sexually assaulted her during

          a personal meeting some twenty odd years ago (and, thus, were not the result of any “transaction

          of business”). See e.g. Best Van Lines, Inc., 490 F.3d at 248 (“the single act of uttering a

          defamation, not matter how loudly, is not a transaction of business that may provide the foundation

          for personal jurisdiction”) (internal quotations and alterations omitted); SPCA, 18 N.Y.3d at 405,

          940 N.Y.S.2d at 528 (alleged defamatory internet posts in Vermont regarding plaintiff’s purported

          treatment of animals on its premises in New York did not constitute a transaction of business in

          New York); Trachtenberg, 43 F.Supp.3d at 203 (alleged defamatory internet posts in Minnesota

          regarding preschool teacher’s arrest in New York for alleged sexual abuse of a child did not

          constitute a transaction of business in New York); Farahmand v. Dalhousie University, 958

          N.Y.S.2d 645, * 3 (Sup. Ct. N.Y. Cty. 2011) (Ling-Cohan, J.) (“plaintiff has not demonstrated that

          defendant transacted business with plaintiff within this state, at any time, nor was there a

          transaction of business within New York between defendant and some other entity that led to [the

          alleged defamation]”).

                 For all of these reasons, plaintiff’s Complaint should be dismissed in its entirety for lack

          of personal jurisdiction. Moreover, the discovery deadlines set forth in the Preliminary Conference

          Order should be stayed pending a hearing on this application. Rosen Affirm., Exh. C. As noted

          above, the gravamen of plaintiff’s defamation claim concerns what did or did not transpire during

          a purported personal meeting between the parties more than twenty years ago. Any discovery in

          this case—which will necessarily involve intrusive and burdensome document and testimonial

          discovery from party and non-party witnesses regarding purported events dating back to the mid-
                                                           4



                                                       5 of 6
FILED: NEW YORK COUNTY CLERK 01/03/2020 01:28 PM                                                                                                                                       INDEX NO. 160694/2019
NYSCEF DOC. NO. 33 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       77 of 201 NYSCEF: 01/03/2020




          1990's-should                      be   stayed        pending             a hearing           on whether               this     Court         even      has     personal         jurisdiction


                                                                       action.2                                                                                                          * 3 (Sup.
          over      President           Trump           in    this                          See    e.g.       Chan       v. Zoullas,              943      N.Y.S.2d             790,                        Ct.


          N.Y.       Ct.     2012)      (referencing                 the        Supreme        Court's             discretion           to stay     discovery              during        the     pendency


          of     a dispositive           motion).


                                                                                               CONCLUSION


                           Based       on     the     foregoing,                President         Trump             respectfully            requests             that     the    Court         (i)   dismiss



          plaintiff's          Complaint              on     the      grounds           that      the     Court        lacks       personal             jurisdiction            over     him,        and    (ii)



          stay      the      discovery              deadlines              in     the     Preliminary                Conference              Order           pending            a hearing            on    this


          application.




          Dated:           New       York,        New        York

                           January       3, 2020


                                                                                                                       LAROCCA                     HORNIK                 ROSEN
                                                                                                                        & GREE                     ERG         LLP




                                                                                                        By:
                                                                                                                        Lawr                 S. Ros
                                                                                                                        Patric          McPartland
                                                                                                                        Jared      E. Blumetti
                                                                                                                                                        32nd
                                                                                                                        40 Wall          Street,                 FlOOr
                                                                                                                       New        York,          New      York          10005
                                                                                                                        T:   (212)        530-4822,            4837,       4831
                                                                                                                        E: LROSEN@,LHRGB.COM
                                                                                                                             PMCPARTLAND@,LHRGB.COM
                                                                                                                             JBLUMETTI@,LHRGB.COM


                                                                                                                       Attorneys           for     Donald          J. Trump




          2                   has already served a non-party    sabpecha duces tecum in this action seeking various documents     and
            Indeed, plaintiff
          inferreatica  dating back to         . Upon information    and belief, this non-party has since objected to the substance,
          scope, and burdensome      nature of plaintiff's subpoena.
                                                                                                               5




                                                                                                        6 of 6
FILED: NEW YORK COUNTY CLERK 01/06/2020 09:34 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 34 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       78 of 201 NYSCEF: 01/06/2020




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK


           E. JEAN CARROLL,

                                          Plaintiff,

             -against-                                                Index No. 160694/2019

           DONALD J. TRUMP, in his personal capacity,

                                          Defendant.



                                  AFFIRMATION OF ROBERTA A. KAPLAN
                                     IN OPPOSITION TO DEFENDANT’S
                                  PROPOSED ORDER TO STAY DISCOVERY

                 Roberta A. Kaplan, an attorney admitted to practice before the courts of the State of New

          York, authorized by law to practice in the State of New York, and not a party to this action, hereby

          affirms the following to be true under penalty of perjury pursuant to CPLR § 2106:

                 1.      I am a partner with the law firm of Kaplan Hecker & Fink LLP, counsel for Plaintiff

          E. Jean Carroll in the above-captioned action. I am familiar with the facts of this case.

                 2.      I submit this affirmation in opposition to Defendant Donald J. Trump’s proposed

          order dated January 3, 2020 (the “Proposed Order”) to the extent that it seeks an immediate stay

          of discovery in this case. See Doc. No. 28 at 2. Plaintiff E. Jean Carroll intends to oppose the

          Proposed Order insofar as it seeks dismissal of the Complaint for lack of personal jurisdiction in

          accordance with the briefing schedule to which the parties have stipulated, which contemplates

          Plaintiff submitting her opposition on or before February 11, 2020. See Doc. No. 28.

                                    RELEVANT FACTUAL BACKGROUND

                 3.      Carroll is a citizen of New York. Trump, a lifelong New Yorker, currently serves

          as President of the United States.




                                                        1 of 8
FILED: NEW YORK COUNTY CLERK 01/06/2020 09:34 AM                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 34 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       79 of 201 NYSCEF: 01/06/2020




                  4.       As alleged in the Complaint, roughly two decades ago, Carroll unexpectedly

          encountered Trump at the luxury department store Bergdorf Goodman across from the Plaza Hotel

          in Manhattan. See Doc. No. 2. What began as playful banter between the two took a dark turn

          when Trump seized Carroll in a dressing room and sexually assaulted her. In the wake of Trump’s

          election as President and the change in attitude brought about as a result of the #MeToo movement,

          Carroll published an account of that assault by Trump in the summer of 2019. Trump responded

          with a series of false and defamatory statements about Carroll, denying not only the rape, but also

          ever having met Carroll or even knowing who she was. He went so far as to deny raping Carroll

          because “she’s not [his] type.” Id. ¶ 97. Trump further stated that Carroll made up her account out

          of whole cloth either in order to sell more books or as part of a conspiracy with the Democratic

          Party, or both. Id. ¶ 82. Carroll filed this action to obtain redress for the injuries caused by Trump’s

          defamation, and to demonstrate that even a man as powerful as Trump can be held accountable

          under the law.

                  5.       At the outset of the case, building staff and Secret Service agents in New York

          frustrated multiple attempts to serve process on Trump at his Trump Tower residence in New York,

          725 Fifth Avenue, New York, NY 10022. Doc. No. 6. at 4-6. An effort to serve Trump at the White

          House was similarly rebuffed. Id. at 6-7. As a result, this Court issued an order permitting

          alternative service pursuant to CPLR § 308(5). See Doc. No. 15. Process was accordingly served

          by mail on Trump at the same Trump Tower address and at the White House, with copies sent to

          six attorneys representing Trump in New York State actions in which Trump had sued, or was

          being sued, in his personal capacity. See Doc. No. 17.

                  6.       On November 26, 2019, the parties stipulated to a briefing schedule for Trump’s

          anticipated motion to dismiss, which counsel for Trump explained at the time was going to be


                                                             2



                                                          2 of 8
FILED: NEW YORK COUNTY CLERK 01/06/2020 09:34 AM                                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 34 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       80 of 201 NYSCEF: 01/06/2020




          based on the theory that Trump’s statements about Carroll were not defamatory. See Doc. No. 20;

          Doc. No. 24 at 3. The parties agreed that Carroll’s opposition to that motion would be due on

          February 11, 2020, and any reply papers would be due March 3, 2020. Doc. No. 20 at 1.

                   7.       On December 12, 2019, the Court ordered discovery to proceed, setting deadlines

          for the exchange of written discovery and completion of depositions, with initial production due

          by March 6 and depositions to be completed by April 6, 2020. See Doc. No. 27. The Court

          specifically directed that, in this case, “[t]he filing of a dispositive motion, including a Motion to

          Dismiss, will not stay discovery.” Id. at 2.

                   8.       On January 3, 2020, Trump moved to dismiss the Complaint by Order to Show

          Cause. Switching gears from what his counsel had previously predicted, Trump’s current argument

          is limited to the issue of personal jurisdiction. Doc. No. 33. In other words, Trump’s motion does

          not seek dismissal for failure to state a cause of action pursuant to CPLR § 3211(a)(7). Instead,

          Trump argues that New York courts lack personal jurisdiction over him because: (1) personal

          jurisdiction is lacking (1) under CPLR § 301 since he currently resides at the White House and/or

          because the Complaint uses the term “resident,” not “domiciliary”; and (2) under CPLR § 302

          because his defamatory statements about Carroll were made from the District of Columbia. 1

                   9.       In support of proceeding by Order to Show Cause rather than by motion, Trump

          further argues that the Court should exercise its discretion to stay the previously established

          discovery deadlines pending resolution of his motion to dismiss for lack of personal jurisdiction.

          Doc. No. 33. This Affirmation responds to that aspect of Trump’s requested relief.

                                                             ARGUMENT

                   10.      Nothing in Trump’s motion to dismiss should induce the Court to alter the


          1
           It is significant to note that in her Complaint, Carroll does not invoke CPLR § 302 as a basis for jurisdiction in this
          case.
                                                                     3



                                                                 3 of 8
FILED: NEW YORK COUNTY CLERK 01/06/2020 09:34 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 34 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       81 of 201 NYSCEF: 01/06/2020




          discovery deadlines it has already established in this case. Trump’s sole asserted ground for

          dismissal—his supposed lack of amenability to suit in New York—is as dubious as it is narrow.

          The obvious weakness of Trump’s jurisdictional argument only confirms the wisdom of the

          Court’s December 12 scheduling order: there is no reason to defer or delay discovery at this time.

                 11.     First, discovery should proceed because the Court will ultimately deny Trump’s

          motion. Prior to his assuming the presidency, Trump was a lifelong New Yorker, and he has been

          sued in New York courts repeatedly over the decades, including since 2016. See, e.g., Zervos v.

          Trump, No. 150522/2017 (N.Y. Sup. Ct., N.Y. Cty.). He therefore cannot—and his motion does

          not—dispute that he has been a New York domiciliary. And that domicile of New York persists

          unless and until Trump can prove by clear and convincing evidence that he has not only stated an

          intention to change residence, but has actually established a new permanent domicile somewhere

          else, where he now lives. See Hosley v. Curry, 85 N.Y.2d 447, 451 (1995) (“For a change to a new

          domicile to be effected, there must be a union of residence in fact and an ‘absolute and fixed

          intention’ to abandon the former and make the new locality a fixed and permanent home.”).

          Jurisdiction is therefore proper under CPLR § 301 at a minimum because Trump’s domicile was

          clearly New York when the Complaint was filed, which is the relevant inquiry. Chen v. Guo Liang

          Lu, 144 A.D.3d 735, 737 (2nd Dep’t 2016).

                 12.     To defeat personal jurisdiction, therefore, the burden is on Trump to prove his

          establishment of a new domicile outside of New York, taking into account all of his relevant “acts,

          statements, and conduct.” In re Urdang, 194 A.D.2d 615, 615 (2d Dep’t 1993). Yet in support of

          the instant motion, Trump never asserts any other domicile, arguing only that the Court should

          take judicial notice of his current temporary residence in the White House—a fact that is plainly

          insufficient under New York law to alter Trump’s New York domicile since it is not permanent.


                                                          4



                                                       4 of 8
FILED: NEW YORK COUNTY CLERK 01/06/2020 09:34 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 34 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       82 of 201 NYSCEF: 01/06/2020




          See Hosley, 85 N.Y.2d at 451 (“‘Mere change of residence although continued for a long time does

          not effect a change of domicile . . . .’”) (quoting In re Newcomb, 192 N.Y. 238, 250 (1908)).

          Moreover, Trump’s motion does not address, much less seek to rebut, the ample evidence that

          Trump’s New York domicile persisted at the commencement of this case, including his ownership

          of both residential and commercial property in New York and his payment of New York taxes.

          See, e.g., Deer Consumer Prods., Inc. v. Little, 35 Misc. 3d 374, 381 (Sup. Ct., N.Y. Cty. 2012).

          Indeed, Trump has failed to submit any sworn affidavit or any other evidence to support his bare-

          bones contention that he no longer has sufficient contact with New York to be sued here, and that

          failure alone is sufficient to defeat any motion to dismiss. See Hosley, 85 N.Y.2d at 451 (“[A]

          party . . . alleging a change in domicile has the burden to prove the change by clear and convincing

          evidence.”).

                 13.     Rather than confront the issue of his New York citizenship head on, Trump’s

          primary argument under CPLR § 301 hinges on a technicality: he asserts that Carroll has failed to

          allege Trump’s citizenship because the Complaint refers to Trump’s status as a New York

          “resident,” rather than invoking the words “domiciliary” or “citizen” instead. Doc. No. 33 at 3.

          But, as the Court knows, New York long ago rejected such an overly formalistic approach to

          pleading, see, e.g., CPLR § 107, and Carroll was under no obligation to plead the basis of personal

          jurisdiction at all. To the contrary, “[t]here is no requirement, in New York pleading practice, that

          the complaint allege the basis for personal jurisdiction.” Fishman v. Pocono Ski Rental, Inc., 82

          A.D.2d 906, 907 (2d Dep’t 1981); see also In re New York City Asbestos Litig., 173 A.D.3d 519,

          519 (1st Dep’t 2019) (“Personal jurisdiction is not an element of a claim, and matters that are not

          elements need not be pleaded in the complaint.”). In any event, the Complaint here alleges both

          the fact of Trump’s residence in New York, and, by invoking CPLR § 301, alleges the legal

                                                           5



                                                        5 of 8
FILED: NEW YORK COUNTY CLERK 01/06/2020 09:34 AM                                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 34 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       83 of 201 NYSCEF: 01/06/2020




          significance of that residence as Trump’s domicile for jurisdictional purposes. See Doc. No. 2

          ¶¶ 18, 20. That is more than enough under black letter New York law. See Fishman, 82 A.D.2d at

          907; In re New York City Asbestos Litig., 173 A.D.3d at 519; Rung v. U.S. Fidelity & Guarantee

          Co., 139 A.D.2d 914, 914 (4th Dep’t 1988) (New York has no “strict jurisdictional pleading rule”

          for personal jurisdiction); CPLR § 3026 (“Pleadings shall be liberally construed.”).

                   14.      In the end, Trump’s case against this Court’s jurisdiction boils down to barely any

          argument at all. The bulk of his brief—which itself spans fewer than five pages to begin with—is

          devoted to red-herring rebuttals of a jurisdictional basis that Carroll doesn’t invoke. And relevant

          discussion concerning CPLR § 301 fills less than a single page, which arguably reflects Trump’s

          lack of confidence in his own argument. 2

                   15.      Moreover, even if the Court were ultimately to harbor any doubt as to Trump’s

          amenability to suit in New York, the appropriate remedy would be not to suspend discovery, but

          to conduct it. At a minimum, facts yet unknown to Carroll “may exist” relevant to establishing

          Trump’s contacts with New York, and many of the documents establishing those facts—such as

          Trump’s latest New York State tax return—are within Trump’s “exclusive control.” Peterson v.

          Spartan Indus., Inc., 33 N.Y.2d 463, 465-66 (1974); see also CPLR § 3211(d); Ying Jun Chen v.

          Lei Shi, 19 A.D.3d 407, 408 (2d Dep’t 2005) (“The plaintiffs established that facts ‘may exist’ to

          exercise personal jurisdiction over [defendant] and have made a ‘sufficient start’ to warrant further

          discovery on the issue of personal jurisdiction over him . . . .”). 3



          2
            For these reasons, Carroll reserves the right to seek an appropriate award of costs and sanctions in connection with
          Trump’s motion to dismiss, since his jurisdictional argument is “completely without merit in law” and was made
          “primarily to delay or prolong the resolution of the litigation.” Rules of the Chief Administrative Judge, Subpart
          130-1.1(c)(1)-(2).
          3
            Along with the filing of this affirmation, Carroll is serving Trump with a first set of document requests, requests
          for admission, and interrogatories directed at the issue of personal jurisdiction. Trump’s responses will be due on
          January 27, which should give Carroll sufficient time to incorporate his responses in her opposition to Trump’s
          motion to dismiss on or before February 11.
                                                                    6



                                                                6 of 8
FILED: NEW YORK COUNTY CLERK 01/06/2020 09:34 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 34 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       84 of 201 NYSCEF: 01/06/2020




                 16.     Finally, and perhaps most importantly, the Court has already decided the issue of

          when discovery should take place against Trump in this case. As Trump himself concedes, it is

          within the Court’s “discretion” to decide whether briefing on his motion to dismiss should proceed

          in parallel with discovery. Doc. No. 33 at 5-6 (citing Chan v. Zoullas, 2012 WL 98492, at *3 (Sup.

          Ct., N.Y. Cty. 2012)). Here, the Court has already exercised that discretion by deciding that a stay

          is not warranted. When the Court ordered discovery to proceed on December 12, 2019, the Court

          was well aware that Trump planned to file a motion to dismiss—and that the parties’ briefing of

          that motion would be contemporaneous with discovery. Compare Doc. No. 27 at 2 (order dated

          December 12, 2019, setting discovery dates and directing that “[t]he filing of a dispositive motion,

          including a Motion to Dismiss, will not stay discovery”), with Doc. No. 20 at 1 (stipulation filed

          November 26, 2019, informing the Court that “defendant intends to file a pre-answer motion to

          dismiss plaintiff’s Complaint” and agreeing to a briefing schedule). Accordingly, there is no basis

          for the Court to reconsider its previous decision on the ground that something was somehow

          overlooked or misapprehended, and Trump does not point to anything that the Court missed. See

          CPLR § 2221(d)(2). Indeed, as discussed above, the lack of merit in Trump’s asserted ground for

          dismissal only reinforces the correctness of the Court’s original decision to direct that discovery

          can and should proceed in this case at this time.




                                                              7



                                                        7 of 8
FILED: NEW YORK COUNTY CLERK 01/06/2020 09:34 AM                                           INDEX NO. 160694/2019
NYSCEF DOC. NO. 34 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       85 of 201 NYSCEF: 01/06/2020




          WHEREFORE, Plaintiff E. Jean Carroll respectfully requests that the Court deny Defendant

          Donald J. Trump’s request for an order staying discovery pending resolution of his motion to

          dismiss.



           Dated: New York, New York                       By: __________________________
                  January 6, 2020
                                                              Roberta A. Kaplan
                                                              KAPLAN HECKER & FINK LLP
                                                              350 Fifth Avenue, Suite 7110
                                                              New York, New York 10118
                                                              Tel: (212) 763-0883
                                                              Fax: (212) 564-0883
                                                              rkaplan@kaplanhecker.com

                                                              Counsel for Plaintiff E. Jean Carroll




                                                       8



                                                    8 of 8
FILED: NEW YORK COUNTY CLERK 01/08/2020 03:36 PM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 35Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      86 of 201NYSCEF: 01/08/2020




                                             1 of 2
FILED: NEW YORK COUNTY CLERK 01/08/2020 03:36 PM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 35Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      87 of 201NYSCEF: 01/08/2020




                                             2 of 2
FILED: NEW YORK COUNTY CLERK 01/10/2020 10:21 AM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 36Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      88 of 201NYSCEF: 01/10/2020




                                             1 of 2
FILED: NEW YORK COUNTY CLERK 01/10/2020 10:21 AM                           INDEX NO. 160694/2019
NYSCEF DOC. NO. 36Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      89 of 201NYSCEF: 01/10/2020




                                             2 of 2
FILED: NEW YORK COUNTY CLERK 01/13/2020 04:16 PM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 37 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       90 of 201 NYSCEF: 01/13/2020



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                       Plaintiff,
                                                                   Index No. 160694/2019
             -against-                                             Hon. Justice Ling-Cohan

          DONALD J. TRUMP, in his personal capacity,

                                       Defendant.


                                               NOTICE OF ENTRY

                 Please take notice that within is a true and correct copy of the Decision and Order on

          Motion of Justice Doris Ling-Cohan dated January 6, 2020, which was entered in the office of

          the Clerk of the County of New York on January 10, 2020.


          Dated: New York, NY                              Respectfully submitted,
                 January 13, 2020
                                                           By: __________________

                                                           Roberta A. Kaplan
                                                           KAPLAN HECKER & FINK LLP
                                                           350 Fifth Avenue, Suite 7110
                                                           New York, New York 10118
                                                           Tel: (212) 763-0883
                                                           Fax: (212) 564-0883
                                                           rkaplan@kaplanhecker.com

                                                           Counsel for Plaintiff E. Jean Carroll


          To: Lawrence Rosen (by NYSCEF)
          LaRocca Hornik Rosen & Greenberg LLP
          40 Wall Street, 32nd Floor
          New York, NY 10005




                                                       1 of 5
FILED: NEW YORK COUNTY CLERK 01/13/2020 04:16 PM                                                                                                                                                                    INDEX NO. 160694/2019
NYSCEF
NYSCEF DOC.
       DOC. NO. 37
            NO. 3
                  Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      91 of 201NYSCEF:
                                                                     RECEIVED  NYSCEF: 01/13/2020
                                                                                       01/08/2020




                                                                                                                                            At     InS         Part    36 of the                Supreme             Court          of the

                                                                                                                                            State         of     New             York,          held         in      and      for     the

                                                                                                                                                                of    New            York,            at     the      Courthouse
                                                                              .        .                                                    County
                                                                                                                                            located            at 60 Centre                 Street,         New       York,         New
                                                                                                                                            York         on the         __ day            of                                  , 2020.



           PRESENT:                   DORIS.               LING-COHAN,                                Justice.



           SUPRE                E COURT                    OF THE                 STATE                 OF NEW                    YORK                                                            .

           COUNT                    OF NEW                 YORK
           ------------                ------------------------------------------------X

           E. JEAN              C               OLL,
                                                                                                                                                                       Index           No.        160694/2019

                                                                 Plaintiff,


                                                - again                                                                                                                 [PROPOSED]                           ORDER
                                                                                                                                                                       TO SHOW                         CAUSE
            DONALD                  J. TRUMP,                    in           personal                   apac               y,


                                                                 Defen                                                                                                  Oral          Argument                    Requested
            --__---_.---------------------                                                 ---                          -----....-----X                                      .


                          Upon           the          Affirmation                                        enc            S. Rosen,                  dated         January             3,     2020,           and      the      anached


            ex,hibits,          supported                 by     the     points                and      au       ori                      t fort               the     accompanying                         memorandum                      of



            law,       dated        January               3, 2020             and              upo       al                           e         and      proceediñgs                  had        herein,            including          the


            parties'
                          November                     26, 2           19 stipulatics                    setti                                     rie          g schedule                for    the       applietion              below


                                                      ulation"
            (see     "Briefin                                             at NYSCEF                                    ..         .         ,


                                                int        f E. Jean              Ca             11     r her        atto                          pear              d s                               efore        Jus             Ling-
                          LET,         p


            Cohan         o     this       C               at                Part          36,       Room            428,         at the              premê                 ourt            ourthou               , lacated         at 60


                                                                                                                                                               5th
            Centre        Street,          New            York           o                 ,     tate    of      N               York,          on the                day        o   March,            20      0            9:30     a.m.,       .


            or as Soon              thereafter             as counsel                  can            e he        d,


                          WHY                           rder      should            not              e e tere               :


                          (i)                   is             sing       plaintiff's                   Co                  ai    t       purs             t    to    CPLR                3211(a)              ),     for     lack      of


           personal           juris        ic        on           d


                                )          Gr               ng         res                 t T        mp                         ch other          relie         as the              ourt       dee          just      a d proper.




                                                                                                                                                                                 DOR
                                                                                                                                                                                                                                        GMAN
                                                                                                                                            USTICE



                                                                                                                     2 of 5
FILED: NEW YORK COUNTY CLERK 01/13/2020 04:16 PM                                                                                                                                                    INDEX NO. 160694/2019
NYSCEF DOC. NO. 37Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      92 of 201NYSCEF: 01/13/2020



                           ORDERED                         THAT               PENDING                 the                     of this        application,             the     discovery                deadlines              set
                                                                                                             hearing


                                                                                                       Order        are temporarily                                   and     it is further
            forth      in the       Court's                December                  12, 2019                                                        stayed;


                                                                        per        the                      Stipulation,             answering              papers,         if any,         shall        be served             so
                           ORDERED,                         that,                        Briefing


            as to be received                        by     LaRocca                 Horn          Rosen         &      Greeñberg              LLP,       attorneys            for       President              Trump,           at


                                               32nd                                                                                      to the        attention            of Lawrence                      S. Rosen           at
            40 Wall          Street,                        Floor,           New         York,           ew     York         10005,

                                                                                                                                                                       11th
            the     e-mail        address             of said                                at LR            EN@LHRGB.COM,                              on the                   day      of February,                 2020,
                                                                         attorney


            and                                           filed        via        NYSCEF              so as to          be    received          by     the     Court          by        such        time;        and         it is
                      electronically


            further


                           ORDERED,                         that,        per       the     Briefing         Stipulati          n, reply         papers,        if any,         shall        be served                so as to


            be      received            by        Kaplan               Hecker            &    Fink       LLP,       attorn            s for     plaintiff,            at 350            Fifth       Avenue,              Suite


            7110,       New         York,            New          York             10118,        to the       attention         of      oberta         A.     Kaplan          at the            e-mail         address         of


                                                                                                                                                               3rd
            said      attorney               at      RKAPLAN@KAPLANHECKER.COM                                                                  on     the              day         of     March,              2020,          and



            electr0ñically                   filed        via     NYSCEF                   so as to be received                      by the          ourt     by     such         time;         and      it is further


                           ORDERED                         that        sufficient            cause       therefor           being      alleged,          et service            of a copy                 of this        Order


            and      the     papers            upon             which             it is granted,            be made            on     or before                                                        , 2020,          in    the


            manner           provided                below             with        proof       of service           thereof          to be filed            on t      e return            date      of this          motion


            be deemed               good           and        sufficient             service;          and


                           TO:                Plaintiff             by       delivery           of all      papers          described          above         to Kapl                Hecker               &    Fink       LLP,


            attorneys             for    plaintiff                E.     Jean        Carroll,          at 350        Fifth      Avenue,              Suite      7110,         N             York,            New        York


            10118',          to     the           anention                   of     Roberta            A.     Kaplan            at     the      e-mail          address             of           aid         attorney           at


            RKAPLAN@KAPLANHECKER.COM.


                                                                                                                                ENTER


                                                                                                                                                                                                    J.S.



                                                                                                                        2                                                     .                          .




                                                                                                              3 of 5
FILED: NEW YORK COUNTY CLERK 01/13/2020 04:16 PM                                                                                                                                                 INDEX
                                                                                                                                                                                                 INDEX NO.
                                                                                                                                                                                                       NO. 160694/2019
                                                                                                                                                                                                           160694/2019

NYSCEF
NYSCEF DOC.
       DOC. NO.
            NO. 37
                36
                   Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       93 of 201NYSCEF:
                                                                      RECEIVED  NYSCEF: 01/13/2020
                                                                                        01/10/202d




                                              SUPREME                        COURT                     OF        THE            STATE               OF          NEW YORK
                                                                                        NEW YORK                             COUNTY

          PRESENT:                        HON.          DORIS             I..ING-COHAN                                                         PART                                             IAS    MOTION                36

                                                                                                                         Justice
          ----------------------                                                     ---------------------------X                              INDEX           NO.                       _ 160694/2019
            E. JEAN            CARROLL
                                                                                                                                               MOTION            DATE                                       N/A

                                                                              Plaintiff,
                                                                                                                                               MOTION            SEQ.      NO.                              001

                                                                  - v -


          . DONALD              TRUMP,                                                                                                              DECISION                        + ORDER                  ON
                                                                                                                                                                         MOTION
                                                                              Defendant.

                       -----------------------------------------X


          The  fellevviiig            e-filed       documents,              listed       by NYSCEF                   document           number        (Motion            001)         28,       29,    30,    31,       32,
          33, 34

          were      considered               on this       motion         to/for                                                                    DISMISS                                                                  .




                        Defendant                 Donald          Trump            ("Trump")                 seeks      that     this     Court     sign         his     Order             to    Show         Cause


         to dismiss             for    lack        of personal             jurisdiction                and     for     an interim           stay    of        discovery.


                        Upon          the     foregoing             documents,                 it is


                        ORDERED                     that    the     Court          declines            to sign         the     within      Order         to     Show           Cause             submitted              by
                                                                                                                                                                                                                                  .
         defendant              Trump,            as the     moving            papers           fail    to contain              an affidavit          by        him,      to        support           his


         argumcñt              that    this       Court       lacks        personal            jurisdiction              over      him.       Although                 defendant                 Trump,


         through          his      counsel,          claims         lack       of personal              jurisdiction,              notably,         there         is not            even        a tweet,           much


         less     an affidavit               by    defendant              Trump           in   support           of his        motion.        Instead,           as to his              claim          of    lack       of


         personal         jurisdiction,                 defendant             asserts,         through           his     attorney          in a n1ére            Memorandum                           of    Law         in



         Support,          that       this      Court       should          "take        judicial            notice      that     the     President             of the         United             States          has


                                                                                                         years."
         resided        in the         White         House          for     the      past      three                         (Memorandum                   of    Law           in     Support,              at 2, ¶l).



         However,              judicial           notice      is not        appropriate                here,         as "[a]      court     may       only        apply             judicial          notice        to


         matters         'of       common            and      general          knowledge,                well         established,            and     authoritatively                       settled,          not


           160694/2019   CARROLL,                       E. JEAN vs. TRUMP, DONALD J.                                                                                                              Page 1 of 2
           Motion No.001.




                                                                                                         1 of
                                                                                                         4 of 2
                                                                                                              5
FILED: NEW YORK COUNTY CLERK 01/13/2020 04:16 PM                                                                                                                                                          INDEX
                                                                                                                                                                                                          INDEX NO.
                                                                                                                                                                                                                NO. 160694/2019
                                                                                                                                                                                                                    160694/2019

NYSCEF DOC.
NYSCEF DOC. NO. 37
            NO. 36
                   Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                       94 of 201NYSCEF:
                                                                      RECEIVED  NYSCEF: 01/13/2020
                                                                                        01/10/2020




         doubtful              or uncertain               [;]     the         test    is whether                 sufficient               notoriety            attaches        to the        fact         to make         it


                                                                                                      proof.'"
         proper          to assume            its     existence                     without                                (Dollas           v    W R.        Grace        and       Co.,        225       AD2d          319,


         320      [1st      Dept         1996],           quoting              Ecco           High         Frequency                 Corp.          v Amtorg              Trading           Corp.,          81 NYS              2d

                                                                                                                                                                                                 .
         610      [Sup         Ct,     NY     County                1948],             affd         274     AD          982       [1st     Dept       1948]).


                         The          Court       notes          that,         not        only       was      no        affidavit           from      defendant               Trump          supplied              in   support


         of this         application,               but         even          the     defendant's                  attorney's               affirmation               does     not     assert            a basis



         (evidentiary                 or otherwise)                     for     dismissal;                 rather,         the      affirmation                acts    as a mere             conduit             to provide


         documents                relating          to the          procedural                      posture          of the         case.        (Lawrence                Rosen       Affirmation).



                         Moreover,                there          is no         basis          for     a stay         of    discovery               deadlines            in this       case.


                         In the         future,       all        Orders              to    Show           Cause           shall          be presented                in the    following                 manner:



                         (1)             Notice            to the             other        side       as per         22       NYCRR                §202.7(f)           and     the     Court             shall    also         be

                                                                                                                                                                                             .
         provided              with      courtesy               hard          copies          in hand,             of     all     papers;          and


                                                                                                                                                                 place"
                         (2)             Movant                 shall         seek        an appropriate                        "time,       date     and                     as per         22          NYCRR


         §202.7(f),             for     presentation                    of      any        application,                 from        the     Part's           court     attorney         by       telephone,              prior


         to filing.




                           1/6/2020
                               DATE                                                                                                                      .       DORIS        LING-COHAN,                   J.

           CHECK ONE:                                                     CASE DISPOSED                                                      X       NON-FINAL DISPOSITION
                                                                          GRANTED                                         DENIED                    GRANTED IN PART                                  .           OTHER           .

          APPLICATION:                                                    SETTLE ORDER                                                              SUBMIT ORDER
          CHECK IF APPROPRiATE:                                           !MCLUDES TRANSFEPJRE.^SS!GN                                               FIDUCIARY APPOINTMENT                                        REFERENCE



         J:Uudge_Ling-Cohan\OSC\Denied\CarrollvTrump01606942019001.docx




           160694/2019  CARROLL,                      E. JEAN vs. TRUMP, DONALD J.                                                                                                                          Page 2 of 2
           Motion No. 001
                                                      .                         .


                                                                                                                     2 of
                                                                                                                     5 of 2
                                                                                                                          5
              Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 95 of 201




  SUPREME              COURT              OF THE                STATE          OF NEW            YORK
  COUNTY              OF NEW              YORK
______________________________


 E. JEAN            CARROLL,


                                                           Plaintiff                                             Index      No.          160694/2019


      -against-

                                                                                                                 Hon.      Verna              L.    Saunders


 DONALD               J. TRUMP,                in his      personal          capacity,


                                                           Defendant.




                     [PROPOSED]                       ORDER              AND        STIPULATED                      BRIEFING                        SCHEDULE


            WHEREAS,                    on     December                12,     2019,       the    Court          issued       a Preliminary                     Conference             Order



setting     various        deadlines            for      discovery           and     disclosure           in this        action;


            WHEREAS,                    Defendant               has    informed           Plaintiff        of his        intention                 to move      to stay      this     action


                                                                 Appeals'
pendiñg       the     New        York         Court       of                       decision           in Zervos          v. Trump,                 APL-2020-00009                   (N.Y.);

                                                                                                                                                                           Defendañts'
            WHEREAS,                    the    parties          desire       to    set a briefing           schedule               in    connection             with


motion      to stay;


                                        Plaintiff          has        agreed        to                             adjourn              all                          and     discovery-
            WHEREAS,                                                                      temporarily                                              discovery


related     deadlines            in the        Court's          Preliminary              Conference              Order      so as to permit                    expedited            briefing


and    resolution          of     Defendant's                  anticipated          motion        to     stay,     and      not         to     enforce         any     deadlines         with


respect     to prior       notices            and     requests         issued       to Defendant             pursuant          to CPLR                 §§ 3120-21,            3123,       and


3130-32           during        the   pendency             of that       motion;
                Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 96 of 201




                                                                                                        AGREED,1
              IT IS HEREBY                           STIPULATED                             AND                                    by and            between       the    undersigned              counsel,


that    the parties                 shall    brief      Defendant's                        motion          to stay           as follows:


               1.               Defendant               shall          file        moving            papers            by    February            4, 2020;


              2.                Plaintiff            shall      file      opposition                  papers            by    February               7, 2020;


              3.                Defendant               shall          file        reply      papers,             if any,         by    February             11, 2020;


              4.                The         return      date         of the           motion            to stay           shall        be February              13, 2020;        and


              5.                The         parties          shall       appear             for     oral      argument                 on March              4, 2020,       or such        other       future


date     as the        Court           may      establish;


              6.                Given          Defendant's                         stated         intention             to   appeal         any        adverse         ruling      on    its   motion           to


stay,    and        in light          of the     spring          vacation                   schedule             for    New        York         City        schools,      the    parties       shall    meet


and     confer             regarding           the      timing                of     such         appeal          prior       to       taking         any     action      before        the    Appellate


Division,            First      Department.


             IT        IS      FURTHER                       STIPULATED                              AND               AGREED,                  by     and      between           the      undersigned


counsel,            that      all      discovery              is adjourned                        and      the         deadlines           in    paragraphs              1, 2,     5,    and     6 of      the



Preliminary                Conference                 Order          shall          be extended               by the          amount            oftime          from     January        31 to the        date


of the      Court's           decision           on Defendant's                             motion         to stay,           plus       five        business      days.




1
    Defendant        enters into this Stipulaticñ                       subject to and reserving all rights to his ins:nn!‡f, under the Supremacy Clause
of the United    States ConstiMtion,                          Article     VI, cl. 2, as a sitting United States President from being sued in a state court
while    serving as President.

                                                                                                              2
                 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 97 of 201




SO      STIPULATED.


Dated:          New       York,       New        York

January          31,    2020


KAPLAN                 HECKER              &    FINK     LLP          LAROC                      ORNIK        ROSE          &
                                                                      GREE              E      G LLP




Roberta          A.     Kaplan                                        Lawre                  . Rosen
350     Fifth      Avenue,            Suite      7110                 40 Wa             treet,     32rd    Floor
New       York,         New       York         10118                  New     York,          New    York      10005
Tel:     (212)         763-0883                                       Tel:    (212)         530-4822
rkaplan@kaplanhecker.com                                              lrosen@lhrgb.com


Counsel          for     Plaintiff         E. Jean      Carroll       Counsel         for    Defendant        Donald        J. Trump




80      ORDERED.


Date:     New          York,         New       York

                                      , 2020                          VERNA       L.        SAUNDERS,              J.S.C.




                                                                  3
FILED: NEW YORK COUNTY CLERK 02/04/2020 01:03 PM                           INDEX NO. 160694/2019
NYSCEF DOC. NO. 39Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      98 of 201NYSCEF: 02/04/2020




                                             1 of 3
FILED: NEW YORK COUNTY CLERK 02/04/2020 01:03 PM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 39Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                                                                      99 of 201NYSCEF: 02/04/2020




                                             2 of 3
FILED: NEW YORK COUNTY CLERK 02/04/2020 01:03 PM        INDEX NO. 160694/2019
NYSCEF DOC. NO. 39                                 RECEIVED NYSCEF: 02/04/2020
                                                                           Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 100 of 201




                                3 of 3
FILED: NEW YORK COUNTY CLERK 02/04/2020 10:35 PM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 40Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 101 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          -------------------------------------- x
                                                 :
          E. JEAN CARROLL,                       : Index No. 160694/2019
                                                 :
                              Plaintiff,         : Hon. Verna L. Saunders
                                                 :
                      - against-                 : NOTICE OF APPEARANCE
                                                 :
          DONALD J. TRUMP,                       :
                                                 :
                              Defendant.         :
                                                 :
          -------------------------------------- x


                 PLEASE TAKE NOTICE that Marc E. Kasowitz, who is admitted to practice before this

          Court, hereby appears as counsel of record for defendant President Donald J. Trump in the above-

          captioned action and requests that all further pleadings and papers in this action be served upon,

          and correspondence directed to, him at the address provided below.

          Dated: February 4, 2020                           KASOWITZ BENSON TORRES LLP
                 New York, New York
                                                            By: . /s/Marc E. Kasowitz       .
                                                                   Marc E. Kasowitz

                                                            1633 Broadway
                                                            New York, NY 10019
                                                            Telephone: (212) 506-1700
                                                            Fax: (212) 506-1800
                                                            MKasowitz@kasowitz.com
                                                            Courtnotices@kasowitz.com

                                                            Attorneys for Defendant
                                                            President Donald J. Trump




                                                       1 of 1
FILED: NEW YORK COUNTY CLERK 02/04/2020 10:37 PM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 41Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 102 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          -------------------------------------- x
                                                 :
          E. JEAN CARROLL,                       : Index No. 160694/2019
                                                 :
                              Plaintiff,         : Hon. Verna L. Saunders
                                                 :
                      - against-                 : NOTICE OF APPEARANCE
                                                 :
          DONALD J. TRUMP,                       :
                                                 :
                              Defendant.         :
                                                 :
          -------------------------------------- x


                 PLEASE TAKE NOTICE that Christine A. Montenegro, who is admitted to practice before

          this Court, hereby appears as counsel of record for defendant President Donald J. Trump in the

          above-captioned action and requests that all further pleadings and papers in this action be served

          upon, and correspondence directed to, her at the address provided below.

          Dated: February 4, 2020                           KASOWITZ BENSON TORRES LLP
                 New York, New York
                                                            By: . /s/ Christine A. Montenegro     .
                                                                   Christine A. Montenegro

                                                            1633 Broadway
                                                            New York, NY 10019
                                                            Telephone: (212) 506-1700
                                                            Fax: (212) 506-1800
                                                            CMontenegro@kasowitz.com
                                                            Courtnotices@kasowitz.com

                                                            Attorneys for Defendant
                                                            President Donald J. Trump




                                                       1 of 1
FILED: NEW YORK COUNTY CLERK 02/04/2020 10:39 PM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 42Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 103 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          -------------------------------------- x
                                                 :
          E. JEAN CARROLL,                       : Index No. 160694/2019
                                                 :
                              Plaintiff,         : Hon. Verna L. Saunders
                                                 :
                      - against-                 : NOTICE OF APPEARANCE
                                                 :
          DONALD J. TRUMP,                       :
                                                 :
                              Defendant.         :
                                                 :
          -------------------------------------- x


                 PLEASE TAKE NOTICE that Paul J. Burgo, who is admitted to practice before this Court,

          hereby appears as counsel of record for defendant President Donald J. Trump in the above-

          captioned action and requests that all further pleadings and papers in this action be served upon,

          and correspondence directed to, him at the address provided below.

          Dated: February 4, 2020                           KASOWITZ BENSON TORRES LLP
                 New York, New York
                                                            By: . /s/Paul J. Burgo      .
                                                                   Paul J. Burgo

                                                            1633 Broadway
                                                            New York, NY 10019
                                                            Telephone: (212) 506-1700
                                                            Fax: (212) 506-1800
                                                            PBurgo@kasowitz.com
                                                            Courtnotices@kasowitz.com

                                                            Attorneys for Defendant
                                                            President Donald J. Trump




                                                       1 of 1
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 43Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 104 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          -------------------------------------- x
                                                 :
          E. JEAN CARROLL,                       : Index No. 160694/2019
                                                 :
                              Plaintiff,         : Hon. Verna L. Saunders
                                                 :
                      - against-                 : Mot. Seq. No. 002
                                                 :
          DONALD J. TRUMP,                       : NOTICE OF MOTION
                                                 :
                              Defendant.         :
                                                 :
          -------------------------------------- x

                 PLEASE TAKE NOTICE that, upon the Affirmation of Marc. E. Kasowitz, dated

          February 4, 2020, in support of this motion, the exhibits thereto, the accompanying

          memorandum of law dated February 4, 2020, as well as any other papers, pleadings and

          proceedings in this action, defendant President Donald J. Trump will move this Court at the

          Motion Submissions Part Courtroom, Room 130, 60 Centre Street, New York, New York on

          February 13, 2020, at 9:30 AM, or as soon thereafter as counsel can be heard, for an order

          staying proceedings pursuant to CPLR § 2201, pending the decision of the Court of Appeals on

          his appeal from Zervos v. Trump, 171 A.D.3d 110 (1st Dep’t 2019), lv and stay pending appeal

          granted¸ 2020 WL 63397, 2020 N.Y. Slip Op. 60193(U) (1st Dep’t Jan. 7, 2020)).

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the parties’ stipulation of

          January 31, 2020, so-Ordered by the Court on February 4, 2020, plaintiff shall file any

          opposition papers no later than February 7, 2020.

                 PLEASE TAKE FURTHER NOTICE that, pursuant to the parties’ stipulation of

          January 31, 2020, so-Ordered by the Court on February 4, 2020, defendant shall file reply papers

          no later than February 11, 2020.




                                                       1 of 2
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 43Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 105 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




                 PLEASE TAKE FURTHER NOTICE that, pursuant to their stipulation of January 31,

          2020, so-Ordered by the Court on February 4, 2020, the parties shall appear for oral argument on

          March 4, 2020, or as soon thereafter as counsel can be heard.



          Dated: February 4, 2020
                                                          KASOWITZ BENSON TORRES LLP


                                                          By:           /s/Marc E. Kasowitz
                                                                Marc E. Kasowitz
                                                                Christine A. Montenegro
                                                                Paul J. Burgo

                                                          1633 Broadway
                                                          New York, New York 10019
                                                          (212) 506-1700
                                                          MKasowitz@Kasowitz.com
                                                          CMontenegro@Kasowitz.com
                                                          PBurgo@Kasowitz.com

                                                          LAROCCA HORNIK ROSEN &
                                                          GREENBERG LLP
                                                          40 Wall Street, 32nd Floor
                                                          New York, New York 10005
                                                          (212) 530-4822

                                                          Attorneys for Defendant,
                                                          President Donald J. Trump

          TO: Counsel of Record




                                                      2 of 2
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 44Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 106 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          -------------------------------------- x
                                                 :
          E. JEAN CARROLL,                       : Index No. 160694/2019
                                                 :
                              Plaintiff,         : Hon. Verna L. Saunders
                                                 :
                      - against-                 : Mot. Seq. No. 2
                                                 :
          DONALD J. TRUMP,                       : AFFIRMATION OF
                                                 : MARC E. KASOWITZ
                              Defendant.         :
                                                 :
          -------------------------------------- x

                 Marc E. Kasowitz, an attorney duly admitted to practice before the courts of the State of

          New York, hereby affirms the following under penalty of perjury:

                 1.      I am a member of the firm Kasowitz Benson Torres LLP, attorneys for defendant

          President Donald J. Trump in the above-referenced action. I respectfully submit this affirmation

          in support of defendant’s application for a stay of proceedings, pursuant to CPLR § 2201,

          pending the decision of the Court of Appeals on his appeal from Zervos v. Trump, 171 A.D.3d

          110 (1st Dep’t 2019), lv and stay pending appeal granted¸ 2020 WL 63397, 2020 N.Y. Slip Op.

          60193(U) (1st Dep’t Jan. 7, 2020)).

                 2.      Attached as Exhibit A are true and correct copies of (1) plaintiff’s affirmation in

          support of her Request for Judicial Intervention, dated November 8, 2019, NYSCEF No. 3, and

          (2) the letter from plaintiff’s counsel to Administrative Judge Kaplan and supporting affirmation,

          both dated December 3, 2019, NYSCEF Nos. 23-24.

                 3.      Attached as Exhibit B is a true and correct copy of the Preliminary Conference

          Order entered in this case on December 12, 2019, NYSCEF No. 27.




                                                       1 of 2
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 44Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 107 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




                   4.    Attached as Exhibit C is a true and correct copy of the letter dated January 21,

          2020 from the Chief Clerk and Legal Counsel to the Court of Appeals to the parties in Zervos v.

          Trump.

                   5.    Attached as Exhibit D is a true and correct copy of the so-Ordered Stipulated

          Briefing Schedule, dated January 31, 2020, and so-Ordered February 4, 2020, NYSCEF No. 39.

                   6.    On January 6, 2020, plaintiff served a First Set of Document Requests, Notices to

          Admit and Interrogatories; on January 10, 2020, plaintiff served a Second Set of Document

          Requests; and, on January 30, 2020, plaintiff served a First Notice to Submit to Physical

          Examination.

                   7.    No prior application for a stay pending the decision of the Court of Appeals in

          Zervos v. Trump has been made in this action.




          Dated: February 4, 2020
                 New York, New York


                                                                   /s/ Marc E. Kasowitz
                                                                  MARC E. KASOWITZ




                                                          2

                                                       2 of 2
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                                                                                                                      INDEX NO. 160694/2019
NYSCEF DOC. NO. 45Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 108 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED

                                                                                                                                      ""°''""                        ""°"            '   *™"'"°
    KAPLAN                   HECKER                                    &        FINK                    LLP
                                                                                                                                      NEW                          NEW        YORK        10118
                                                                                                                                                   YORK,

                                                                                                                                      TEL       (212)           763-0883             I FAX           (212)    564-0883

                                                                                                                                      WWW.KAPLANHECKER.COM




                                                                                                                                       DRECT             DDAL        2¶2J@3o@@@41
                                                                                                                                       DMECTEMARL                    Thapnmekepnermheeker                     e©mm




                                                                                                                                                                 December                 3, 2019



         VIA       NYSCEF                    & OVERNIGHT                                MAIL


          Hon.      Deborah               A.      Kaplan
         Administrative                     Justice
         New       York         Supreme                Court,          Civil          Branch
          60     Centre       Street,            Room           609
         New       York,           NY          10007


                       Re:                  Carroll           v. Trump,               Index       No.      160694/2019                     (Sup.         Ct.,     N.Y.        Cty.)


         Dear       Justice          Kaplan:


                       I write            on behalf                of Plaintiff            E. Jean         Carroll         in the          above-referenced                         action           to advise        the
          Court      that      this         action        is substantially                    related       to another            case,         Zervos             v. Trump,              Index         No.
          150522/2017                    (Sup.        Ct.,     N.Y.          Cty.),       which          is currently            pending             before             Justice          Schechter.            The
         reasons          why         the      two      cases          are related              are     set forth        in my        declaration,                  attached              as Exhibit           A
         hereto.


                       An       earlier           version            of this          affirmation           was        filed     in    connection                   with          a Request            for    J.1:2
         Intervention                ("RJI")           on November                       8, 2019.         We         submitted             that     RJI          without           notice        to Defendant
         Donald           J. Trump                because            we had            been      unable         to     serve     him         with         the      r-¬na                  and        complaint,
          and     because           it was           unclear           whether            our     submission               of    an ex parte                    application              for     an order

         per-mng                alternative                  service         would         prompt           assign=cnt                of     a Justice.             After          the    Court         granted       the

         ex parte           application                and         Trump         was       served,         Justice         Ling-Cohan                     was       assigned             to this        action.


                       On November                           21,     we wrote             to the        Court                         clarification                  as to whether                    the    Court     had
                                                                                                                      seeking
         processed            our        RJI       and,       in     fact,     determined                that    Carroll          and        Zervos              were       unrelated.               On December
          3, Donna            M.      Albano,             Court         Attorney              to Justice             Ling-Cohan,                  instructed               that     a submission

         identifying               the      two       cases         as related            should         be directed             to Your             Honor.             See       Doc.         No.     22.    We
          submit       this        letter        and      updated             affirmation               in accordance                 with         the     Ms.       Albano's               guidance
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                                                           INDEX NO. 160694/2019
NYSCEF DOC. NO. 45Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 109 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED


    KAPLAN      HECKER            &      FINK          LLP                                                                                         2


                 Thank      you    for   your    attention       to this   matter.




                                                                                                              Respectfully          submitted,




                                                                                                              Roberta        A.   Kaplan




          cc:    Counsel       of Record        (via    NYSCEF)


                 Beth     Wilkinson,       Moira        Kim     Penza,     Jaclyn    Delligatti,        and
                 Mcghañ        Cleary,     Counsel           to Summer      Zervos     (via    email)
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 110 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ------------------------------------------ x
                                                     :
          E. JEAN CARROLL,                           : Index No. 160694/2019
                                                     :
                              Plaintiff,             : Hon. Verna L. Saunders
                                                     :
                      - against-                     : Mot. Seq. No. 002
                                                     :
          DONALD J. TRUMP,                           :
                                                     :
                              Defendant.             :
                                                     :
          ------------------------------------------ x




                    MEMORANDUM OF LAW OF PRESIDENT DONALD J. TRUMP
                     IN SUPPORT OF MOTION FOR A STAY OF PROCEEDINGS




                                                    KASOWITZ BENSON TORRES LLP
                                                     Marc E. Kasowitz
                                                     Christine A. Montenegro
                                                     Paul J. Burgo
                                                     1633 Broadway
                                                     New York, New York 10019
                                                     (212) 506-1700

                                                    LAROCCA HORNIK ROSEN &
                                                    GREENBERG LLP
                                                     40 Wall Street, 32nd Floor
                                                     New York, New York 10005
                                                     (212) 530-4822
                                                    Attorneys for Defendant,
                                                    President Donald J. Trump




                                              1 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                                                        INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 111 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




                                                              TABLE OF CONTENTS

                                                                                                                                                     Page

          TABLE OF AUTHORITIES .......................................................................................................... ii

          PRELIMINARY STATEMENT .................................................................................................... 1

          PRIOR PROCEEDINGS ................................................................................................................ 4

          ARGUMENT .................................................................................................................................. 6

                    A.         If the Court of Appeals Reverses Zervos v. Trump, This Action Must be
                               Dismissed or Stayed. ............................................................................................... 7

                    B.         Official Immunity Claims Must be Decided at the Outset of the Case. ................. 8

                    C.         The Courts are Constitutionally Required to Give Deference to the
                               President. ................................................................................................................. 8

                    D.         The Requested Stay is Warranted Under CPLR § 2201. ...................................... 11

          CONCLUSION ............................................................................................................................. 13




                                                                                  i

                                                                           2 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 112 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




                                                         TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

          Cases

          Assenzio v A.O. Smith Water Prods.,
             No. 190008/12, 2015 WL 5283301 (Sup. Ct., N.Y. Cnty. Aug. 28, 2015) .............................11

          Behrens v. Pelletier,
             516 U.S. 299 (1996) ...................................................................................................................8

          Belabarodaya v. Carepro of NY, Inc.,
             No. 152534/2018, 2018 WL 3733304 (Sup. Ct., N.Y. Cnty. Aug. 1, 2018) .......................4, 11

          Belopolsky v. Renew Data Corp.,
             41 A.D.3d 322 (1st Dep’t 2007) ..............................................................................................12

          Cheney v. U.S. Dist. Court for D.C.,
             542 U.S. 367 (2004) ...............................................................................................................2, 9

          Clinton v. Jones,
              520 U.S. 681 (1997) ......................................................................................................... passim

          Felder v. Casey,
             487 U.S. 131 (1988) .................................................................................................................11

          Galicia v. Trump,
             No. 24973/15E, M-7413 (1st Dep’t Oct. 24, 2019) .............................................................4, 10

          Haywood v. Drown,
             556 U.S. 729 (2009) .................................................................................................................10

          Hegarty v. Somerset Cnty.,
             25 F.3d 17 (1st Cir. 1994) ..........................................................................................................8

          Hunter v. Bryant,
             502 U.S. 224 (1991) ...................................................................................................................8

          Jones v. Clinton,
             No. 95-1167, BL-62 (8th Cir. Apr. 16, 1996) ......................................................................3, 10

          Landis v. N. Am. Co.,
             299 U.S. 248 (1936) .................................................................................................................13

          Lerner v. Karageorgis Lines, Inc.,
             66 N.Y.2d 479 (1985) ..............................................................................................................11




                                                                              ii

                                                                         3 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 113 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          Liu v. New York City Police Dep’t,
              216 A.D.2d 67 (1st Dep’t 1995) ................................................................................................8

          Nixon v. Fitzgerald,
             457 U.S. 731 (1982) .........................................................................................................2, 9, 13

          Nixon v. Sirica,
             487 F.2d 700 (D.C. Cir. 1973) .............................................................................................3, 10

          OneBeacon Am. Ins. Co. v. Colgate-Palmolive Co.,
             96 A.D.3d 541 (1st Dep’t 2014) ..........................................................................................4, 11

          In re Reynders v. Conway,
              79 A.D.2d 863 (4th Dep’t 1980) ..............................................................................................11

          Trump v. Deutsche Bank AG,
             --- S.Ct. ----, 2019 WL 6797733 (U.S. Dec. 13, 2019) ..........................................................3, 9

          Trump v. Mazars USA, LLP,
             --- S.Ct. ----, 2019 WL 6328115 (U.S. Nov. 25, 2019), ........................................................2, 9

          Trump v. Mazars USA, LLP,
             940 F.3d 710 (D.C. Cir. 2019) .................................................................................................10

          Trump v. Vance,
             941 F.3d 631 (2d Cir. 2019).......................................................................................................6

          Trump v. Vance,
             No. 19-3204, 2019 WL 5703884 (2d Cir. Oct. 7, 2019)..................................................3, 9, 10

          In re Trump,
              781 F. App’x 1 (D.C. Cir. 2019) ............................................................................................3, 9

          In re Trump,
              928 F.3d 360 (4th Cir. 2019) ...............................................................................................3, 10

          United States v. Burr,
             25 F.Cas. 187 (C.C. Va. 1807)...............................................................................................2, 9

          United States v. Nixon,
             418 U.S. 683 (1974) .....................................................................................................2, 3, 9, 12

          Uptown Healthcare Mgmt., Inc. v. Rivkin Radler LLP,
             116 A.D.3d 631 (1st Dep’t 2014) ......................................................................................12, 13

          Zervos v. Trump,
             171 A.D.3d 110 (1st Dep’t 2019) .................................................................................... passim




                                                                            iii

                                                                       4 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 114 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          Zervos v. Trump,
             2020 WL 63397, 2020 N.Y. Slip Op. 60193(U)............................................................1, 5, 6, 7

          Statutes and Other Authorities

          U.S. Const. art VI, cl. 2 .......................................................................................................... passim

          CPLR § 2201..........................................................................................................................1, 4, 11

          Patrick M. Connors, Practice Commentaries, McKinney’s Cons. Laws of NY
              Annotated, CPLR C2201:11 ....................................................................................................11




                                                                               iv

                                                                          5 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 115 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




                  Defendant President Donald J. Trump respectfully submits this memorandum of law in

          support of his motion for a stay of proceedings, pursuant to CPLR § 2201, pending the decision

          of the Court of Appeals on his appeal from Zervos v. Trump, 171 A.D.3d 110 (1st Dep’t 2019),

          lv and stay pending appeal granted¸ 2020 WL 63397, 2020 N.Y. Slip Op. 60193(U) (1st Dep’t

          Jan. 7, 2020)).1

                                              PRELIMINARY STATEMENT

                  This defamation action against the President of the United States may not proceed if the

          Supremacy Clause of the U.S. Constitution bars state-court subject matter jurisdiction over

          actions against a U.S. President while he or she is in office. That precise issue, which the U.S.

          Supreme Court has called an “important constitutional issue,” Clinton v. Jones, 520 U.S. 681,

          690-91 (1997), is now squarely before the Court of Appeals on the President’s pending appeal

          from the First Department’s 3-2 decision in Zervos v. Trump.

                  In Zervos, the First Department, in granting President Trump leave to appeal, also granted

          the President’s motion to stay the proceedings “pending hearing and determination of the appeal

          by the Court of Appeals.” Zervos v. Trump, 2020 WL 63397, 2020 N.Y. Slip Op. 60193(U). If

          President Trump is successful on that appeal, this Court would be without jurisdiction to hear

          this action while President Trump is in office, and that threshold issue should be decided by the

          Court of Appeals before this action proceeds. Like Zervos, this action should be stayed pending

          that decision.

                  The requested stay here is mandated not only because it would permit resolution of the

          President’s claim that he is immune from suit in state court while in office, but also because of




          1
            Submitted herewith in support of the motion is the affirmation of Marc E. Kasowitz, dated February 4, 2020
          (“Kasowitz Aff.”). References to “Ex.” are to exhibits to the Kasowitz Aff.




                                                              6 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 116 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          the unique role of the President under Article II of the Constitution. See Clinton v. Jones, 520

          U.S. at 697-98 (Supreme Court had “no dispute” with the fundamental premise that the President

          “occupies a unique office with powers and responsibilities so vast and important that the public

          interest demands that he devote his undivided time and attention to his public duties”).

          Accordingly, courts are required under the U.S. Constitution to give deference to the President.

          See Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 391-92 (2004) (“Special considerations

          applicable to the President . . . suggest that the courts should be sensitive to requests by the

          Government for interlocutory appeals . . . .”); Clinton v. Jones, 520 U.S. at 707 (“The high

          respect that is owed to the office of the Chief Executive . . . is a matter that should inform

          the conduct of the entire proceeding, including the timing and scope of discovery.”); Nixon v.

          Fitzgerald, 457 U.S. 731, 753 (1982) (“Courts traditionally have recognized the President’s

          constitutional responsibilities and status as factors counseling judicial deference and restraint.”);

          United States v. Nixon, 418 U.S. 683, 715 (1974) (Courts must extend the President “that high

          degree of respect due the President of the United States.”); United States v. Burr, 25 F.Cas. 187,

          192 (No. 14,694) (C.C. Va. 1807) (John Marshall, C.J., sitting by designation) (Courts may not

          “proceed against the President as against an ordinary individual.”).

                 Given this constitutionally required deference, courts routinely grant requests by the

          President for stays pending appeal or for interlocutory appeals on constitutional issues. See, e.g.,

          Trump v. Mazars USA, LLP, --- S.Ct. ----, 2019 WL 6328115 (Mem) (U.S. Nov. 25, 2019) (No.

          19A545) (granting President Trump’s application for a stay, pending disposition of his petition

          for writ of certiorari and, if granted, judgment of the Court, on the constitutionality, under the

          Separation of Powers doctrine, of a Congressional subpoena to President’s accountant seeking

          pre-presidential, private documents), cert. granted, --- S.Ct. ----, 2019 WL 6797734 (Mem) (U.S.




                                                            2

                                                        7 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 117 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          Dec. 13, 2019) (No. 19-715); Trump v. Deutsche Bank AG, --- S.Ct. ----, 2019 WL 6797733

          (Mem) (U.S. Dec. 13, 2019) (No. 19A640) (same); United States v. Nixon, 418 U.S. at 714

          (“[e]nforcement of the subpoena duces tecum [directed to President Nixon] was stayed pending

          this Court’s resolution of the issues,” including whether, under the Separation of Powers

          doctrine, a federal district court may issue a subpoena to the President in a criminal action);

          Trump v. Vance, No. 19-3204, 2019 WL 5703884, at *1 (2d Cir. Oct. 7, 2019) (granting stay of

          enforcement of state grand jury subpoena seeking the President’s documents from his

          accountant, given “the unique issues raised by the appeal,” including whether, under the

          Supremacy Clause, a state grand jury may issue a subpoena seeking the President’s records); In

          re Trump, 781 F. App’x 1, 2 (D.C. Cir. 2019) (district court abused its discretion in denying the

          President’s request for an immediate interlocutory appeal from denial of his motion to dismiss

          claim that he violated the Foreign Emoluments Clause of the U.S. Constitution, because the

          issues raised were “unsettled” and potentially “dispositive”); In re Trump, 928 F.3d 360, 364

          (4th Cir. 2019) (granting President permission to file interlocutory appeal and staying district

          court proceedings pending that appeal from district court’s orders, which denied the President’s

          motion to dismiss and permitted discovery on claims he violated the Emoluments Clauses), reh’g

          granted, 780 Fed. Appx. 36 (Mem); Jones v. Clinton, No. 95-1167, BL-62 (8th Cir. Apr. 16,

          1996) (granting President Clinton’s motion to stay pending President Clinton’s appeal to the U.S.

          Supreme Court on whether the Separation of Powers doctrine bars federal court jurisdiction over

          actions against the President arising from his unofficial conduct); Nixon v. Sirica, 487 F.2d 700,

          721 (D.C. Cir. 1973) (directing district court to stay the action to allow the President to appeal

          the district court’s determinations compelling disclosure of materials subject to the President’s

          claim of Article II privilege); Galicia v. Trump, No. 24973/15E, M-7413 (1st Dep’t Oct. 24,




                                                            3

                                                        8 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 118 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          2019) (granting the President a stay pending appeal on whether the state trial court could,

          consistent with Article II of the U.S. Constitution, require the President to appear for deposition).

                 The requested stay here under these circumstances is thus authorized and mandated.

          Under CPLR § 2201, which authorizes courts to “grant a stay of proceedings in a proper case,

          upon such terms as may be just,” New York courts grant stays pending appeals in other actions

          where those appeals would, as here, resolve a dispositive issue. See, e.g., OneBeacon Am. Ins.

          Co. v. Colgate-Palmolive Co., 96 A.D.3d 541, 541 (1st Dep’t 2014) (affirming grant of stay

          under CPLR § 2201, and holding that “[t]he duplication of effort, waste of judicial resources, and

          possibility of inconsistent rulings in the absence of a stay [pending appeal in a related action in

          another state] outweigh any prejudice to plaintiff”); Belabarodaya v. Carepro of NY, Inc., No.

          152534/2018, 2018 WL 3733304, at *2 (Sup. Ct., N.Y. Cnty. Aug. 1, 2018) (granting stay

          pending appeals to the Court of Appeals in two separate actions addressing a dispositive issue).

          Moreover, not only is a stay constitutionally required, but a stay would also avoid “duplication of

          effort, waste of judicial resources, and [the] possibility of inconsistent rulings.” OneBeacon,

          supra. Accordingly, the stay should be granted.

                                              PRIOR PROCEEDINGS

                 Like this action, Zervos is an alleged defamation action against President Trump in

          Supreme Court, New York County. In Zervos, the President moved to dismiss on the ground,

          among others, that the Supremacy Clause of the U.S. Constitution, art. VI, cl. 2, bars state courts

          from exercising jurisdiction over the President while he or she is in office. On March 20, 2018,

          Justice Schecter denied the President’s motion, Zervos, 59 Misc.3d 790 (Sup. Ct., N.Y. Cnty.

          2018), and on March 14, 2019, the First Department affirmed in a 3-2 decision, Zervos, 171

          A.D.3d at 120.




                                                            4

                                                        9 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 119 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




                  Several days after filing this action in November 2019, plaintiff sought to have it

          reassigned to Justice Schecter on the grounds that this action and Zervos “present similar, and

          often novel, legal issues,” including “the same argument[s] that Trump made, and Justice

          Schecter considered, in Zervos,” and that “[a]ssigning two different Justices to these cases would

          both amplify the Court’s workload unnecessarily and risk conflicting rulings.” (Kasowitz Aff.,

          Ex. A (NYSCEF Nos. 3 at ¶¶ 6, 8, 24 at ¶¶ 9, 10, 12).)2

                  On December 12, 2019, this Court entered a Preliminary Conference Order ordering that

          document requests be served by February 6, 2020, with responses due March 6, that party

          depositions be completed by April 6, 2020, and that “[t]he filing of a dispositive motion,

          including a Motion to Dismiss, will not stay discovery.” (Kasowitz Aff., Ex. B (NYSCEF No.

          27).)

                  Plaintiff has served the President with numerous and burdensome discovery requests,

          including notices to admit, interrogatories, two sets of document requests, and a notice for

          physical examination. (Kasowitz Aff. ¶ 6.)

                  On January 3, 2020, defendant filed a proposed order to show cause and accompanying

          motion to dismiss the complaint for lack of jurisdiction and to stay discovery pending the Court’s

          decision on the motion to dismiss. (NYSCEF Nos. 28-33.) On January 6, 2020, this Court

          declined to sign the order to show cause. (NYSCEF No. 36.)

                  The next day, on January 7, 2020, the First Department in Zervos granted President

          Trump leave to appeal to the Court of Appeals. Zervos, 2020 WL 63397, 2020 N.Y. Slip Op.

          60193(U). The First Department also granted President Trump’s motion to “stay . . .




          2
           Plaintiff’s request to reassign the action was denied by letter, dated December 9, 2019, from Hon. Deborah A.
          Kaplan, Administrative Judge for Civil Matters, Supreme Court of the State of New York.



                                                                  5

                                                             10 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 120 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          proceedings pending hearing and determination of the appeal by the Court of Appeals.” Id. On

          January 17, 2020, in Zervos, President Trump filed in the Court of Appeals his preliminary

          appeal statement. On January 21, 2020, the Court of Appeals issued a briefing schedule under

          which the appeal will be fully briefed by May 11, 2020. (Kasowitz Aff., Ex. C.)

                 On February 4, 2020, the Court so-Ordered the parties’ stipulation adjourning all

          discovery deadlines by the amount of time from January 31 to the date of the Court’s decision on

          this motion, plus five business days. (Kasowitz Aff., Ex. D at 2.)

                                                    ARGUMENT

                 Whether the U.S. Constitution bars state-court subject matter jurisdiction over actions

          against a U.S. President while he or she is in office is now squarely before the Court of Appeals

          on the President’s appeal from the First Department’s 3-2 decision in Zervos v. Trump, 171

          A.D.3d 110. A stay of this action is thus mandated until the Court of Appeals decides that issue,

          which the U.S. Supreme Court in Clinton v. Jones, 520 U.S. at 690-91, called an “important

          constitutional issue[].”

                 In Clinton v. Jones, the Supreme Court held that the Separation of Powers doctrine does

          not bar federal court jurisdiction over an action against the President arising from alleged private

          conduct, on the ground that the federal Judicial Branch is a coequal branch with the Executive

          Branch of the federal government. The Supreme Court took pains, however, to note that it was

          “not necessary to consider or decide whether a comparable claim might succeed in a state

          tribunal” under the Supremacy Clause, which might “present a more compelling case for

          immunity.” Id. at 691. See also Trump v. Vance, 941 F.3d 631, 642-43 (2d Cir. 2019)

          (acknowledging, without deciding, that “the President may be correct that state courts lack the

          authority to issue him orders”), cert. granted, --- S.Ct. ----, 2019 WL 6797730 (Mem) (U.S. Dec.




                                                           6

                                                       11 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 121 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          13, 2019) (No. 19-635); Zervos v. Trump, 171 A.D.3d at 113 (whether state courts can hear

          actions against a sitting president is a “constitutional issue of first impression”).

                 A.      If the Court of Appeals Reverses Zervos v. Trump,
                         This Action Must be Dismissed or Stayed.

                 In Zervos v. Trump, 171 A.D.3d at 113, the First Department, acknowledging that it was

          deciding a “constitutional issue of first impression,” held, citing Clinton v. Jones, that the

          “Supremacy Clause does not deprive a state court of its power and authority to decide [the]

          case,” id. at 128. Two justices in dissent, however, correctly noted that the holding in Clinton v.

          Jones, on its face, does not extend to state courts and concluded that the Supremacy Clause bars

          state-court jurisdiction over a sitting President because “subjecting the President to a state trial

          court’s jurisdiction imposes upon him a degree of control by the State of New York that

          interferes with his ability to carry out his constitutional duty of executing the laws of the United

          States.” Id. at 131. The First Department granted the President leave to appeal its 3-2 decision

          to the Court of Appeals and granted the President’s motion to stay proceedings “pending hearing

          and determination of the appeal by the Court of Appeals.” Zervos v. Trump, 2020 WL 63397,

          2020 N.Y. Slip Op. 60193(U).

                 This action should be stayed as well. The issue on appeal in Zervos is squarely present in

          this action, and if resolved by the Court of Appeals in favor of the President, this Court would be

          without jurisdiction to hear this action, which must be dismissed or stayed while President

          Trump is in office. Accordingly, this threshold issue -- whether the President is immune from

          suit in state court while in office -- should be decided by the Court of Appeals before this action

          proceeds.




                                                             7

                                                        12 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 122 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




                  B.      Official Immunity Claims Must be Decided at the Outset of the Case.

                  To avoid negating a claim of official immunity -- here, the President’s constitutional right

          to immunity from suit in state court while in office -- the courts have repeatedly made clear that

          courts should decide such claims at the beginning of the case, before discovery. See, e.g.,

          Behrens v. Pelletier, 516 U.S. 299, 308 (1996) (Immunity “is meant to give government officials

          a right, not merely to avoid ‘standing trial,’ but also to avoid the burdens of ‘such pretrial

          matters as discovery …, as ‘[i]nquiries of this kind can be peculiarly disruptive of effective

          government.’”) (emphasis in original) (citing Mitchell v. Forsyth, 472 U.S. 511, 526 (1985));

          Hunter v. Bryant, 502 U.S. 224, 227 (1991) (“[W]e repeatedly have stressed the importance of

          resolving immunity questions at the earliest possible stage in the litigation.”); Hegarty v.

          Somerset Cnty., 25 F.3d 17, 18 (1st Cir. 1994) (“[I]mmunity from suit includes protection from

          the burdens of discovery . . . [and] the stay of discovery, of necessity, ordinarily must carry over

          through the appellate court’s resolution of [the immunity question], so long as the appeal is non-

          frivolous.”) (emphasis in original); Liu v. New York City Police Dep’t, 216 A.D.2d 67, 69 (1st

          Dep’t 1995) (assertion of immunity is “an issue of law which the court should decide at the

          earliest possible stage of the litigation”).

                  C.      The Courts are Constitutionally Required to Give Deference to the President.

                  A fortiori, when the official asserting immunity is the President, the immunity issue must

          be decided first. A stay would permit resolution of the President’s claim that he is immune from

          suit in state court while in office, and is also mandated because of the unique role of the

          President under Article II of the Constitution. See Clinton v. Jones, 520 U.S. at 697-98 (Court

          had “no dispute” with the premise that the President “occupies a unique office with powers and

          responsibilities so vast and important that the public interest demands that he devote his

          undivided time and attention to his public duties”). Accordingly, courts are required to give


                                                            8

                                                         13 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 123 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          deference to the President of the United States under the U.S. Constitution. See Cheney, 542

          U.S. at 391-92 (“Special considerations applicable to the President . . . suggest that the courts

          should be sensitive to requests by the Government for interlocutory appeals . . . .”); Clinton v.

          Jones, 520 U.S. at 707 (“The high respect that is owed to the office of the Chief Executive . . . is

          a matter that should inform the conduct of the entire proceeding, including the timing and scope

          of discovery.”); Nixon v. Fitzgerald, 457 U.S. at 753 (“Courts traditionally have recognized the

          President’s constitutional responsibilities and status as factors counseling judicial deference and

          restraint.”); United States v. Nixon, 418 U.S. at 715 (1974) (Courts must extend the President

          “that high degree of respect due the President of the United States.”); United States v. Burr, 25

          F.Cas. at 192 (Courts may not “proceed against the President as against an ordinary individual.”).

                 Given this constitutionally required deference, courts thus routinely grant a President’s

          request for a stay pending appeal or interlocutory appeal on constitutional issues like the one

          presented here. See Trump v. Mazars USA, supra (granting President Trump’s motion to stay,

          pending disposition of his petition for writ of certiorari, and, if granted, judgment of the Court,

          on the constitutionality, under the Separation of Powers doctrine, of a Congressional subpoena to

          President’s accountant seeking pre-presidential, private documents); Trump v. Deutsche Bank,

          supra (same); United States v. Nixon, 418 U.S. at 714 (“[e]nforcement of the subpoena duces

          tecum [directed to President Nixon] was stayed pending this Court’s resolution of the issues,”

          including whether, under the Separation of Powers doctrine, a federal district court may issue a

          subpoena to the President in a criminal action); Trump v. Vance, supra at *1 (granting stay of

          enforcement of state grand jury subpoena seeking the President’s documents from his

          accountant, given “the unique issues raised by this appeal,” including whether, under the

          Supremacy Clause, a state grand jury may issue a subpoena seeking the President’s records); In




                                                            9

                                                       14 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 124 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          re Trump, 781 F. App’x at 2 (district court abused its discretion in denying the President’s

          request for an immediate interlocutory appeal from denial of his motion to dismiss claim that he

          violated the Foreign Emoluments Clause of the U.S. Constitution, because the issues raised were

          “unsettled” and potentially “dispositive”); In re Trump, 928 F.3d at 364 (granting President

          permission to file interlocutory appeal and staying district court proceedings pending that appeal

          from district court’s orders, which denied the President’s motion to dismiss and permitted

          discovery on claims he violated the Emoluments Clauses); Jones v. Clinton, supra (granting

          President Clinton’s motion to stay pending President Clinton’s appeal to the U.S. Supreme Court

          on whether the Separation of Powers doctrine bars federal court jurisdiction over actions against

          the President arising from his unofficial conduct); Nixon v. Sirica, 487 F.2d at 721 (directing

          district court to stay the action to allow the President to appeal the district court’s determinations

          compelling disclosure of materials subject to the President’s claim of Article II privilege);

          Galicia v. Trump, supra (granting the President a stay pending appeal on whether the trial court

          could, consistent with Article II of the U.S. Constitution, require the President to appear for

          deposition).3

                   Moreover, under the Supremacy Clause, a substantive federal right -- including the

          President’s right to judicial deference -- takes precedence over any state procedures that would

          nullify that right. See Haywood v. Drown, 556 U.S. 729, 736, 740-41 (2009) (“[A]lthough States

          retain substantial leeway to establish the contours of their judicial systems, they lack authority to


          3
            The principle that the President is entitled to a stay pending appeal is so well recognized that, in Trump v. Vance,
          supra, after the Second Circuit granted an initial, administrative stay, No. 19-3204, 2019 WL 5703884, at *1 (2d
          Cir. Oct. 7, 2019), the parties -- including the New York County District Attorney, the Department of Justice, and
          the President -- all acknowledged that a stay pending President Trump’s appeal was necessary. See Appellee’s
          Letter, Trump v. Vance, No. 19-3204 (2d Cir. Oct. 21, 2019), ECF No. 136 (memorializing parties’ agreement to a
          stay pending appeal and petition for certiorari). See also Trump v. Mazars USA, LLP, 940 F.3d 710, 718 (D.C. Cir.
          2019) (“By agreement of the parties, Mazars need not comply with the subpoena during the pendency of this
          expedited appeal.”), cert. granted, --- S.Ct. ----, 2019 WL 6797734 (Mem) (U.S. Dec. 13, 2019) (No. 19-715).



                                                                    10

                                                               15 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 125 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          nullify a federal right. . . . A State’s authority to organize its courts, while considerable, remains

          subject to the strictures of the Constitution.”); Felder v. Casey, 487 U.S. 131, 151 (1988) (“Just

          as federal courts are constitutionally obligated to apply state law to state claims, see [Erie R. Co.

          v. Tumpkins, 304 U.S. 64 (1983)], so too the Supremacy Clause imposes on state courts a

          constitutional duty ‘to proceed in such manner that all the substantial rights of the parties under

          controlling federal law [are] protected.’”) (citation omitted); Lerner v. Karageorgis Lines, Inc.,

          66 N.Y.2d 479, 485 (1985) (“[A] state court may not limit a party’s [federal] substantive rights

          by applying its own procedural rules . . . .”).

                  D.      The Requested Stay is Warranted Under CPLR § 2201.

                  The requested stay is thus unquestionably warranted under CPLR § 2201, which

          authorizes this Court to “grant a stay of proceedings in a proper case, upon such terms as may be

          just.” Under CPLR § 2201, courts stay proceedings where, as here, “the point of law involved in

          the case, and potentially dispositive of it, is about to be definitively decided in another case

          presently on appeal before a court whose decisions bind the trial court.” Patrick M. Connors,

          Practice Commentaries, McKinney’s Cons. Laws of NY Annotated, CPLR C2201:11 (citation

          omitted). See also In re Reynders v. Conway, 79 A.D.2d 863, 864 (4th Dep’t 1980) (“[T]he

          court had the power to stay petitioners[’] . . . action until the . . . appeal was argued in the Court

          of Appeals.”); Belabarodaya, supra at *2 (granting stay pending two appeals to the Court of

          Appeals in other cases on a dispositive issue); Assenzio v A.O. Smith Water Prods., No.

          190008/12, 2015 WL 5283301, at *1-2 (Sup. Ct., N.Y. Cnty. Aug. 28, 2015) (granting stay

          pending appeal in a separate case that would have a “significant impact” on the action.)

                  A stay would also avoid “the duplication of effort, waste of judicial resources, and

          possibility of inconsistent rulings in the absence of a stay [which] outweigh any prejudice to

          plaintiff.” OneBeacon Am. Ins. Co., supra at 541, 541 (affirming grant of stay under CPLR


                                                            11

                                                        16 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 126 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          § 2201, and holding that “[t]he duplication of effort, waste of judicial resources, and possibility

          of inconsistent rulings in the absence of a stay [pending appeal in a related action in another

          state] outweigh any prejudice to plaintiff”); see also Uptown Healthcare Mgmt., Inc. v. Rivkin

          Radler LLP, 116 A.D.3d 631, 631 (1st Dep’t 2014) (affirming granting of a stay pending ruling

          in a separate case in federal court which presented “common question of law and fact”);

          Belopolsky v. Renew Data Corp., 41 A.D.3d 322, 322 (1st Dep’t 2007) (affirming stay pending

          resolution of related case between different parties where the resolution “may dispose of or limit

          issues which are involved in the subsequent action”).4

                   The balance of the equities also favors granting a stay. Absent a stay, the President

          would be deprived of his constitutional right to immunity from this action while in office,

          including his immunity to the extensive and burdensome discovery requests plaintiff has served

          under the Court’s scheduling order. (See Kasowitz Aff. ¶ 6.) In this regard, the U.S. Supreme

          Court has made clear that courts may not, consistent with the Constitution, require a President to

          “place himself in the posture of disobeying an order of a court merely to trigger the procedural

          mechanism for review of the ruling . . . .” United States v. Nixon, 418 U.S. at 692. The only

          appropriate procedure, therefore, is to stay this action, including all discovery and scheduling

          orders, to enable the Court of Appeals to review and decide whether the President, under the

          Supremacy Clause, is subject to such discovery and orders in the first place.

                   Moreover, if this action proceeds, the burden would extend to the public interest. The

          unnecessary distraction of the “President from his public duties [works] to the detriment of not

          only the President and his office but also the Nation that the Presidency was designed to serve.”




          4
            Plaintiff herself argued that this action should be designated as a related case to Zervos and reassigned to Justice
          Schecter based on overlapping and novel legal issues and judicial economy. (See supra at 5.)



                                                                    12

                                                                17 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 127 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          Nixon v. Fitzgerald, 457 U.S. at 753. In such a circumstance, a party “may be required to submit

          to delay not immoderate in extent and not oppressive in its consequences if the public welfare or

          convenience will thereby be promoted.” Landis v. N. Am. Co., 299 U.S. 248, 256 (1936); see

          also Uptown Healthcare Mgmt., 116 A.D.3d at 631 (“[T]he duplication of effort, waste of

          judicial resources, and possibility of inconsistent rulings in the absence of a stay outweigh any

          prejudice to plaintiff resulting from the stay.”) (citation omitted).

                                                    CONCLUSION

                 A stay of all proceedings pending the decision of the Court of Appeals in Zervos v.

          Trump should be granted.




                                                            13

                                                        18 of 19
FILED: NEW YORK COUNTY CLERK 02/04/2020 11:59 PM                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 49Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 128 of 201NYSCEF: 02/04/2020
                                                                      RECEIVED




          Dated: New York, New York.             Respectfully submitted,
                 February 4, 2020
                                                 KASOWITZ BENSON TORRES LLP



                                                 By:     /s/ Marc E. Kasowitz
                                                         Marc E. Kasowitz
                                                         Christine A. Montenegro
                                                         Paul J. Burgo

                                                       1633 Broadway
                                                       New York, New York 10019
                                                       T: (212) 506-1700
                                                       E: mkasowitz@kasowitz.com
                                                          cmontenegro@kasowitz.com
                                                          pburgo@kasowitz.com

                                                 LAROCCA HORNIK ROSEN &
                                                    GREENBERG LLP
                                                    Lawrence S. Rosen
                                                    Patrick McPartland
                                                    Jared E. Blumetti

                                                        40 Wall Street 32nd Floor
                                                        New York, New York 10005
                                                        T: (212) 530-4822, 4837, 4831
                                                        E: lrosen@lhrgb.com
                                                           pmcpartland@lhrgb.com
                                                           jblumetti@lhrgb.com

                                                       Attorneys for Defendant Donald J. Trump




                                                14

                                             19 of 19
FILED: NEW YORK COUNTY CLERK 02/06/2020 10:53 AM                                              INDEX NO. 160694/2019
NYSCEF DOC. NO. 50Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 129 of 201NYSCEF: 02/06/2020
                                                                      RECEIVED




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK


           E. JEAN CARROLL,

                                          Plaintiff,                 Index No. 160694/2019

             -against-
                                                                     Hon. Verna L. Saunders

           DONALD J. TRUMP, in his personal capacity,

                                          Defendant.


                      [PROPOSED] ORDER AND STIPULATED BRIEFING SCHEDULE

                 WHEREAS, on February 3, 2020, Defendant filed a Proposed Order and Stipulated

          Briefing Schedule wherein the parties agreed to a briefing schedule for a motion to stay that

          Defendant expected to bring;

                 WHEREAS, on February 4, 2020, the Court so-ordered that Proposed Order and Stipulated

         Briefing Schedule;

                 WHEREAS, on February 4, 2020, Defendant filed his motion to stay the present case

         pending the New York Court of Appeals’ decision in Zervos v. Trump, APL-2020-00009 (N.Y.);

                 WHEREAS, the parties desire to modify their briefing schedule in connection with

          Defendant’s motion to stay, but leave all other aspect of the prior Proposed Order and Stipulated

          Briefing Schedule in effect;

                 IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel,

          that the parties shall brief Defendant’s motion to stay as follows:

                 1.      Plaintiff shall file opposition papers by February 18, 2020;

                 2.      Defendant shall file reply papers, if any, by February 27, 2020;

                 4.      The return date of the motion to stay shall be February 28, 2020; and




                                                        1 of 2
FILED: NEW YORK COUNTY CLERK 02/06/2020 10:53 AM                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 50Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 130 of 201NYSCEF: 02/06/2020
                                                                      RECEIVED




                 5.      The parties shall appear for oral argument on March 4, 2020, or such other future

          date as the Court may establish.



          SO STIPULATED.

          Dated: New York, New York
          February 6, 2020

          KAPLAN HECKER & FINK LLP




          Roberta A. Kaplan                                    La
          350 Fifth Avenue, Suite 7110                         Patrick McPartland
          New York, New York 10118                             40 Wall Street, 32rd Floor
          Tel: (212) 763-0883                                  New York, New York 10005
          rkaplan@kaplanhecker.com                             Tel: (212) 530-4822, 4837
                                                               lroscn(ZiHhrgb.com
          Counsel f o r PlaintiffE. Jean Carroll               pmc partland 1a),lhrgb.com

                                                               Counsel for Defendant Donald J Trump

          SO ORDERED.

          Date: New York, New York
                February_,2020                                 VERNAL. SAUNDERS, J.S.C.




                                                         2


                                                      2 of 2
FILED: NEW YORK COUNTY CLERK 02/10/2020 05:05 PM                            INDEX NO. 160694/2019
                 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page RECEIVED
NYSCEF DOC. NO. 51                                                   131 of 201NYSCEF: 02/10/2020




                                             1 of 2
FILED: NEW YORK COUNTY CLERK 02/10/2020 05:05 PM                           INDEX NO. 160694/2019
                 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
NYSCEF DOC. NO. 51                                                  132 of 201NYSCEF: 02/10/2020




                                             2 of 2
                                                                                                                                                                                              INDEX
                                                                                                                                                                                              INDEX NO. 1160694/2019
                                                                                                                                                                                                    NO... 60 694/2019
FILED: NEW YORK COUNTY CLERK 02/11/2020 11:41 AM
NYSCEF
N SCEF DOC. NO.
       DOC. NO. 51
                52Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageREC-EIV-ED-NXSCEF
                                                                      133 of 201NYSCEF:: 02
                                                                     RECEIVED               /1J k/Zf20
                                                                                         02/11/2020




            SUPREME               COURT               OF THE                STATE             OF NEW                  YORK
            COUNTY               OF NEW               YORK



            E. JEAN            CARROLL,


                                                                         Plaintiff                                                    Index           No.    160694/2019


                  -against-
.                                                                                                                                     Hon.        Verna        L.éaunders


            DONALD               J. TRUMP,                 in his       personal              capacity,


                                                                         Defendant.




                                [PROPOSED]                         ORDER                  AND          STIPULATED                            BRIEFING                  SCHEDULE


                        WHEREAS,                     on      February                3,     2020,          Defendant                  filed       a Proposed                 Oì·der      and           Stipulated



           Briefing           Schedule       whereih               the        parties             agreed        to     a briefing                schedule           for      a motion             to     stay    that


           Defendant            expected         to bring;


                        WHEREAS,                 on February                   4, 2020,             the Court           so-ordered                 that     Proposed           Order         and       Stipulated


           Briefing          Schedule;           .


                        WHEREAS,                     on     February                4,    2020,         Defendant                   filed       his     motion         to    .stay     the     present          case

                                                                              Appeals'
           peñdiñg        the    New       York           Court       of                            decision            in Zervos               v. Trump,           APL-2020-00009                        (N.Y.);


                        WHEREAS,                     the      parties              desire         to    modify              their           briefing         schedule           in     connection               with


           Defendant's            motion         to       stay,    but        leave         all    other        aspect         of     the       prior       Proposed'Order                  and        Stipulated


           Briefing          Schedule        in effect;


                        IT     IS HEREBY                   STIPULATED                        AND AGREED,                              by and between                   the     undersigned               counsel,


           that    the parties       shall       brief        Defendant's                    motion            to stay        as follows:


                         1.          Plaintiff             shall     file      opposition               papers          by February                     18, 2020]


                        2.           Defendant                shall         file     reply         papers,           if any,        by February               27,      2020;


                        4.           The     return           date       of the           motion           to stay          shall      be February               28,      2020;       and




                                                                                                           1    of      2

                                                                                                           11 of
                                                                                                              of 22
                                                                                                                                                                  INDEX
                                                                                                                                                                  INDEX NO.
                                                                                                                                                                        NO. 160694/2019
                                                                                                                                                                            160694/2019
FILED: NEW YORK COUNTY CLERK 02/11/2020 11:41 AM
NYSCEF
NYSCEF DOC.
       DOC. NO.
            NO.
                 Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 PageRECEIVED
                52
                51
                                                                     134 of 201NYSCEF:
                                                                    RECEÍVED   NYSCEF: 02/11/2020
                                                                                       02/10/20.20




                           5.            The    parties          shall     appear   for   oral   argumcñt          on March           4, 2020,       or    such       other     future


           date     as the       Court      may      establish.




           SO STIPULATED.


           Dated:          New      York,       New        York

           February             6, 2020


           KAPLAN                HECKER             &     FINK           LLP                         .   .LAROCC                     01   NiK      ROSEN          &
                                                                                                         GREE               ER            L




           Roberta          A.    Kaplan                                                                 Lawr        . ce Sdosen
           350     Fifth        Avenue,         Suite      7110                                          Patrick         McPartland
           New      York,         New       York         10118                                           40 Wall           Street,    32rd       Floor
           Tel:     (212)        763-0883                                                                New       York,       New        York      10005
           rkaplan@kaplanhecker.com                                                                      Tel:      (212)      530-4822,          4837
                                                                                                         Irosen(ZiHhrab.com-
           Counselfo             r PlaintiffE             Jean      Carroll                              pmcpartlandia)1hrab.com.


                                                                                                             Counselfo        r Defendant           Donald        J     Trump


           SO ORDERED.


           Date:     New York,              New          York                                            __

                      February                     020                                                   V        NAL         SAUNDERS,                  J.S.C.


                                                                                                              ON-
                                                                                                                             ERNAL
                                                                                                                                                     SAUNDERS
                                                                                                                                                                       J.S.C.




                                                                                                 2




                                                                                            2 of
                                                                                            2 of 2
                                                                                                 2
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:29 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 53Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 135 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK


         E. JEAN CARROLL,

                                        Plaintiff,                 Index No. 160694/2019

             -against-

                                                                   NOTICE OF APPEARANCE
         DONALD J. TRUMP, in his personal capacity,

                                        Defendant.



          TO THE CLERK OF COURT:
                 PLEASE TAKE NOTICE that I am admitted to practice in this Court, and that I
          appear in this case as counsel for Plaintiff, E. Jean Carroll, in the above-captioned action.
                 All pleadings, notices of hearing, and other filings in this matter should be served
          upon the undersigned counsel.


          Dated: New York, NY
                February 18, 2020
                                                            /s/ Louis W. Fisher

                                                            Louis W. Fisher
                                                            KAPLAN HECKER & FINK LLP
                                                            350 Fifth Avenue, Suite 7110
                                                            New York, New York 10118
                                                            Telephone: (212) 763-0883
                                                            Facsimile: (212) 564-0883
                                                            lfisher@kaplanhecker.com

                                                            Counsel for Plaintiff E. Jean Carroll




                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                      INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 136 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                    Plaintiff,

           -against-                                        Index No. 160694/2019

                                                            Hon. Verna L. Saunders

          DONALD J. TRUMP, in his personal capacity,

                                    Defendant.




             PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
                           MOTION FOR A STAY OF PROCEEDINGS




                                                       Roberta A. Kaplan
                                                       Matthew J. Craig
                                                       Louis W. Fisher
                                                       KAPLAN HECKER & FINK LLP
                                                       350 Fifth Avenue, Suite 7110
                                                       New York, New York 10118
                                                       Tel: (212) 763-0883
                                                       Fax: (212) 564-0883
                                                       rkaplan@kaplanhecker.com
                                                       mcraig@kaplanhecker.com
                                                       lfisher@kaplanhecker.com

                                                       Counsel for Plaintiff E. Jean Carroll




                                                 1 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 137 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




                                                             TABLE OF CONTENTS

                                                                                                                                               Page

          TABLE OF AUTHORITIES .......................................................................................................... ii
          PRELIMINARY STATEMENT .................................................................................................... 1
          BACKGROUND ............................................................................................................................ 2
                          A. Trump’s Initial Delay Tactics in This Case ............................................................. 2
                          B. Trump’s Personal Jurisdiction Motion and First Request to Stay Discovery .......... 3
                          C. Trump’s Motion to Stay the Case Entirely............................................................... 5
          ARGUMENT .................................................................................................................................. 6
                    I.     A STAY IS IMPROPER BECAUSE THERE IS A BINDING APPELLATE
                           DECISION, WITH NO IMMINENT CHANGE IN LAW ......................................... 7
                    II. UNIQUE CIRCUMSTANCES OF THIS LITIGATION MAKE A STAY
                        PARTICULARLY INAPPROPRIATE .................................................................... 11
                          A. The Requested Stay Is Yet Another Effort at Delay .............................................. 11
                          B. Carroll Would Suffer Significant Prejudice If This Case Were Stayed ................. 14
                    III. TRUMP’S STATUS AS PRESIDENT DOES NOT ENTITLE HIM TO A STAY 15
                          A. The Constitution Does Not Require a Stay Based Simply on Trump’s Say-So .... 15
                          B. The Presidency and the Public Would Not Suffer Absent a Stay .......................... 17
          CONCLUSION ............................................................................................................................. 21




                                                                          2 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 138 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




                                                         TABLE OF AUTHORITIES

                                                                                                                                          Page(s)
          Cases

          Assenzio v. A.O. Smith Water Prods.,
            No. 190008/12, 2015 WL 5283301 (Sup. Ct., N.Y. Cty. Aug. 28, 2015)................................. 10

          Belabarodaya v. Carepro of NY, Inc.,
            No. 152534/2018, 2018 WL 3733304 (Sup. Ct., N.Y. Cty. Aug. 1, 2018) .............................. 11

          Belopolsky v. Renew Data Corp.,
            41 A.D.3d 322 (1st Dep’t 2007)................................................................................................ 10

          Celle v. Filipino Reporter Enters. Inc.,
            209 F.3d 163 (2d Cir. 2000) ...................................................................................................... 14

          Clinton v. Jones,
            520 U.S. 681 (1997) ........................................................................................................... passim

          Festinger v. Edrich,
            32 A.D.3d 412 (2d Dep’t 2006) ................................................................................................ 13

          Golub v. Enquirer/Star Grp., Inc.,
           89 N.Y.2d 1074 (1997) ....................................................................................................... 14, 15

          Grisi v. Shainswit,
            119 A.D.2d 418 (1st Dep’t 1986).............................................................................................. 16

          Hala v. Orange Reg’l Med. Ctr.,
           60 Misc. 3d 274 (Sup. Ct., Orange Cty. 2018) ............................................................................ 7

          In re Trump,
            781 F. App’x 1 (D.C. Cir. 2019) ............................................................................................... 16

          In re Trump,
            928 F.3d 360 (4th Cir. 2019) ......................................................................................... 16, 17, 20

          In re Weinbaum’s Estate,
            51 Misc. 2d 538 (Surr. Ct., Nassau Cty. 1966) ....................................................................... 7, 8

          Kimmerle v. New York Evening Journal,
            262 N.Y. 99 (1933) ................................................................................................................... 14

          Landmark Ins. Co. v. Virginia Sur. Co.,
            16 Misc. 3d 1140(A), 2007 WL 2727773 (Sup. Ct., N.Y. Cty. 2007) .................................. 7, 11



                                                                              ii


                                                                         3 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 139 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




         Level 3 Commc’ns, LLC v. Essex Cty.,
           54 Misc. 3d 291 (Sup. Ct., N.Y. Cty. 2016)................................................................................ 8

         Miller v. Miller,
          109 Misc. 2d 982 (Sup. Ct., N.Y. Cty. 1981).................................................................... 8, 9, 10

         Nixon v. Fitzgerald,
           457 U.S. 731 (1982) .................................................................................................................. 17

         Nixon v. Sirica,
           487 F.2d 700 (D.C. Cir. 1973) .................................................................................................. 16

         OneBeacon Am. Ins. Co. v. Colgate-Palmolive Co.,
          96 A.D.3d 541 (1st Dep’t 2012)................................................................................................ 10

         People ex rel. Schneiderman v. Coll. Network, Inc.,
           53 Misc. 3d 1210(A), 2016 WL 6330584 (Sup. Ct., Albany Cty. 2016) ........................... passim

          Tafflin v. Levitt,
            493 U.S. 455 (1990) .................................................................................................................. 20

          Trump v. Deutsche Bank AG,
            943 F.3d 627 (2d Cir. 2019) ...................................................................................................... 17

          Trump v. Deutsche Bank AG,
            --- S. Ct. ---, 2019 WL 6797733 (Mem) (U.S. Dec. 13, 2019) ................................................. 16

          Trump v. Mazars USA, LLP,
            940 F.3d 710 (D.C. Cir. 2019) .................................................................................................. 17

          Trump v. Mazars USA, LLP,
            --- S. Ct. ---, 2019 WL 6328115 (Mem) (U.S. Nov. 25, 2019) (No. 19A545) ......................... 16

          Trump v. Vance,
            941 F.3d 631 (2d Cir. 2019) ...................................................................................................... 17

          Trump v. Vance,
            No. 19-3204, 2019 WL 5703884 (2d Cir. Oct. 7, 2019) (No. 19A640) ................................... 16

          Uptown Healthcare Mgmt., Inc. v. Rivkin Radler LLP,
           116 A.D.3d 631 (1st Dep’t 2014).............................................................................................. 10

          Winter v. Nat. Res. Def. Council, Inc.,
           555 U.S. 7 (2008) ...................................................................................................................... 17

          Zervos v. Trump,
            59 Misc. 3d 790 (Sup. Ct., N.Y. Cty. 2018) ................................................................... 5, 15, 17



                                                                              iii


                                                                         4 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                                                         INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 140 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          Zervos v. Trump,
            171 A.D.3d 110 (1st Dep’t 2019)............................................................................................ 6, 9

          Statutes

          CPLR § 308..................................................................................................................................... 3

          CPLR § 320..................................................................................................................................... 3

          CPLR § 2201............................................................................................................................. 7, 16

          CPLR § 3120................................................................................................................................... 5

          CPLR § 3121................................................................................................................................... 5

          Secondary Sources

          Beth Reinhard, New York Writer Who Accused Trump of Sexual Assault Sues Him for
            Defamation, WASH. POST (Nov. 4, 2019) ................................................................................... 3

          Colin Dwyer, Columnist Who Accused Trump of Sexual Assault Is Suing Him for Defamation,
           NPR (Nov. 4, 2019)..................................................................................................................... 3

          Erica Orden, Columnist Sues Trump and Says He Defamed Her Over Sexual Assault Claim,
            CNN (Nov. 4, 2019) .................................................................................................................... 3

          Patrick M. Connors, 2012 Practice Commentaries, McKinney’s Cons. Laws of N.Y., Book
            7B ...................................................................................................................................... 7, 8, 16

         Robert D. Sack, SACK ON DEFAMATION (5th ed. 2017) .......................................................... 14, 15

          Siegel, N.Y. Prac. (6th ed. 2019) ................................................................................................ 7, 8

          William Cummings, Columnist E. Jean Carroll, Who Alleges Trump Raped Her, Sues the
           President for Defamation, USA TODAY (Nov. 4, 2019) ............................................................ .3




                                                                                  iv


                                                                             5 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 141 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




                                          PRELIMINARY STATEMENT

                 In the mid-1990s, Plaintiff E. Jean Carroll was sexually assaulted by Defendant Donald J.

          Trump in the dressing room of a luxury department store in Manhattan. After Carroll finally gained

          the courage to speak out, Trump responded with a series of false and defamatory statements,

          denying not only the assault, but also ever having met Carroll or even knowing who she was.

          Carroll filed this action to redress the injuries Trump’s defamation caused and to vindicate her

          good name and reputation through a public airing of the truth.

                 Trump, for his part, has done everything he can to stop the truth from ever coming out.

          When the case began, he refused to accept service of the Complaint, forcing Carroll to seek leave

          to serve him through alternative means. Next, he filed a motion to dismiss based on the specious

          argument that he is not subject to jurisdiction in New York, just so that he could ask that discovery

          be halted. When that effort failed, Carroll served formal discovery requests on Trump, including

          one seeking a cheek swab for DNA to be compared against unidentified male DNA on the dress

          that Carroll wore during the attack. Not surprisingly, mere days after receiving the DNA request,

         Trump filed the instant motion to stay this action pending a decision in Zervos v. Trump—a case

         that he previously claimed was so different from this one that they should not be assigned to the

         same judge. Indeed, while Trump’s takes on this case and Zervos have been remarkably

         inconsistent (even contradictory), Trump deserves credit for consistently doing everything

         possible to avoid discovery about and a jury determination of his conduct in both cases.

                 But this latest effort to stop Carroll’s action in its tracks is too little, too late. The law is

          clear that stays are a drastic remedy reserved for extraordinary circumstances. The mere pendency

         of a separate appeal that could result in a change of law is insufficient, particularly where, as here,

         there is binding precedent on point and resolution of the appeal is by no means imminent. The




                                                        6 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 142 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          unique circumstances of this case make a stay all the more inappropriate: Trump’s motion is just

          the latest attempt to prevent Carroll from having her day in court, and a stay would compound the

         harms to Carroll that Trump’s defamatory statements continue to cause. Trump’s status as

         president does not automatically entitle him to a stay either, and nothing in Trump’s extensive

         history of personal litigation during his presidency supports his bald assertion that discovery into

         whether he lied about raping Carroll will harm the national interest.

                                                  BACKGROUND

                 A. Trump’s Initial Delay Tactics in This Case

                 Within hours of the time Carroll’s Complaint was posted on the NYSCEF website, Trump

          responded to this lawsuit through a statement issued by a spokesperson. The statement called

         Carroll’s allegations “false” and “frivolous,” suggested that “since [Carroll’s] book did not make

          any money she’s trying to get paid another way,” and labeled Carroll a “fraud.” Doc. No. 6 ¶ 6.

                 Although he was willing to double down on his defamation in the media, Trump has sought

          to stymie Carroll’s quest for a day in court from the very beginning. After filing her Complaint,

          Carroll attempted to effect service of process on Trump at his long-time residence at Trump Tower

          in New York. A process server went to Trump Tower on four different occasions, at different

          times, and building staff and Secret Service agents blocked each attempt at service. Id. ¶¶ 7–12.

          On one occasion, a Secret Service agent informed the process server that they “had been instructed

          not to allow process servers” to effect service. Id. ¶ 9. Another process server was warned that if

          he tried to leave papers with the Trump Tower concierge, he would not be permitted to leave the

          building, and another was told that “papers have to go to DC.” Id. ¶¶ 11–12. Yet when Carroll

          attempted to effect service of process at the White House, a Secret Service agent there turned the

          process server away. Id. ¶ 13.


                                                          2


                                                       7 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                         INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 143 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




                  Counsel for Carroll also reached out to Kasowitz Benson Torres LLP to see if they could

          accept service on Trump’s behalf. (Kasowitz Benson has represented Trump in other actions and

          filed formal appearances in this action just moments before filing the instant motion to stay.) When

          contacted in November, however, the firm said they could not provide any assistance. Id. ¶ 14.

                  Carroll thus found herself in the confounding position of having to seek permission to make

          alternative service on a defendant who had already commented on the lawsuit to millions of

          Americans. 1 After Carroll briefed her motion and submitted evidence in support, the Court

          (Ling-Cohan, J.) found that standard methods of service had proven “impracticable” and issued an

         order pursuant to CPLR § 308(5) permitting service on Trump by alternative means. Doc. No. 15.

         Carroll successfully served Trump on November 13, 2019, making his response to the Complaint

          due on December 13. See Doc. No. 17; CPLR § 320(a).

                  B. Trump’s Personal Jurisdiction Motion and First Request to Stay Discovery

                  Even after he was served, however, Trump’s efforts to slow this action did not end. On

          November 26, Trump requested a significant extension of time to respond to the Complaint.

          Trump’s counsel represented that Trump intended to move to dismiss for failure to state a claim

          on the theory that Trump’s statements about Carroll were not defamatory. See Doc. No. 24 ¶ 10;

          Doc No. 34 ¶ 6. In the interest of professional courtesy, Carroll acquiesced in Trump’s request.

          Under the parties’ stipulated briefing schedule, Trump was not required to file his moving papers


          1
           See, e.g., Beth Reinhard, New York Writer Who Accused Trump of Sexual Assault Sues Him for Defamation, WASH.
          POST (Nov. 4, 2019), https://www.washingtonpost.com/politics/new-york-writer-who-accused-trump-of-sexual-
          assault-sues-him-for-defamation/2019/11/04/8ab2afb0-fcf7-11e9-9534-e0dbcc9f5683_story.html;            William
          Cummings, Columnist E. Jean Carroll, Who Alleges Trump Raped Her, Sues the President for Defamation, USA
          TODAY (Nov. 4, 2019), https://www.usatoday.com/story/news/politics/2019/11/04/trump-sued-defamation-e-jean-
          carroll/4155674002/; Erica Orden, Columnist Sues Trump and Says He Defamed Her Over Sexual Assault Claim,
          CNN (Nov. 4, 2019), https://www.cnn.com/2019/11/04/politics/e-jean-carroll-trump-lawsuit-defamation/index.html;
          Colin Dwyer, Columnist Who Accused Trump of Sexual Assault Is Suing Him for Defamation, NPR (Nov. 4, 2019),
          https://www.npr.org/2019/11/04/776050542/columnist-who-accused-trump-of-sexual-assault-is-suing-him-for-
          defamation.


                                                                3


                                                            8 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 144 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          until January 14, 2020, and his motion would not be returned until March 5. Doc. No. 20.

                 Once the briefing schedule for the motion to dismiss was in place, the Court

          (Ling-Cohan, J.) issued a Preliminary Conference Order that set forth various discovery deadlines

         and made clear that the “filing of a dispositive motion, including a Motion to Dismiss, will not

         stay discovery.” Doc. No. 27 at 2. The Order also required the parties to hold a telephone call to

         discuss the possibility of settlement before discovery would commence. Id.

                 Carroll’s counsel initiated the requisite settlement call on January 3, 2020, thereby paving

         the way for formal discovery into the relevant facts. Kaplan Aff. ¶ 3. That same day—almost two

          weeks before the motion deadline that Trump had insisted he needed—Trump brought a motion

          to dismiss by order to show cause. Doc. No. 28. Rather than argue that Carroll had failed to state

          a claim, Trump submitted a five-page memorandum of law devoted exclusively to the argument

          that he was no longer subject to personal jurisdiction in New York because he had resided in the

          White House for the past three years. Doc. No. 33. Trump included in his proposed order a

          condition that the “discovery deadlines set forth in the Court’s [Preliminary Conference] Order”

          be stayed pending a decision on Trump’s motion to dismiss. Doc. No. 35 at 2.

                 Because Trump had failed to seek an appropriate time, date, and place to make his

          application and seek a stay, see Doc. No. 36 at 2, Carroll rushed to file an opposition just one

          business day later. Carroll argued that no stay was warranted given black-letter law that doomed

          Trump’s motion on the merits: a plaintiff in New York is not required to plead the basis for

          personal jurisdiction, and Trump’s temporary residence in Washington, D.C. has no legal bearing

          on his status as a lifelong New York domiciliary. Doc. No. 34 ¶¶ 11–14. Carroll further noted that,

          if anything, questions about Trump’s amenability to suit in New York would necessitate discovery

          into Trump’s extensive contacts with New York, rather than justify delaying it. Id. ¶ 15.



                                                          4


                                                       9 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 145 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




                 The Court agreed. On the same day that Carroll submitted her opposition, the Court

          (Ling-Cohan, J.) denied Trump’s motion to dismiss. It held that Trump had provided no judicially

         cognizable evidence to support dismissal and that there was “no basis” for a stay of discovery.

         Doc. No. 36 at 2.

                 C. Trump’s Motion to Stay the Case Entirely

                 Following the denial of Trump’s motion to dismiss, Carroll sought to move this action

          forward. On January 10, 2020, Carroll served a set of merits-related document requests pursuant

         to CPLR § 3120, and on January 30, Carroll served a notice pursuant to CPLR § 3121 for a “buccal,

         blood or skin cell sample from Defendant sufficient for DNA analysis and comparison against

         unidentified male DNA present on the dress that Plaintiff wore during the sexual assault at issue

         in this action.” Ex. 1 to Kaplan Aff. Carroll attached to her DNA request a forensic report

         evidencing that there was DNA on the dress suitable for comparison. Id.

                 On January 23, 80 days after the Complaint was filed, and when the first deadlines for

         Trump to respond to discovery requests were imminent, Trump’s counsel suggested for the first

         time that Trump was fully immune from suit in state court and that discovery should be stayed

         pending a decision by the Court of Appeals’ in Zervos v. Trump. In that case, Summer Zervos

         claims that Trump lied when he denied having sexually assaulted her in 2007. 59 Misc. 3d 790,

         791 (Sup. Ct., N.Y. Cty. 2018). Early in the litigation, Trump moved to dismiss Zervos’s complaint

         on the ground that the president is immune from all state court actions, no matter their content,

         while in office. Id. at 795. On March 20, 2018, the court (Schecter, J.) denied Trump’s motion,

         holding that state courts, like federal courts, may exercise jurisdiction over a sitting president sued

         for tortious unofficial conduct. Id. On March 14, 2019, the First Department agreed, holding that

         the Supremacy Clause “does not provide a basis for immunizing the President from state court



                                                           5


                                                       10 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 146 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          civil damages actions.” Zervos v. Trump, 171 A.D.3d 110, 114 (1st Dep’t 2019). Throughout this

          time, for more than a year a half, discovery in Zervos proceeded unabated. See, e.g., Ex. 2 to

          Kaplan Aff. (discovery stipulation in Zervos); Ex. 3 to Kaplan Aff., at 1 (letter from B. Wilkinson

          to Court of Appeals Clerk of Court).

                 On November 18, 2019, Trump moved for reargument or, in the alternative, leave to appeal

          the First Department’s Zervos decision to the Court of Appeals. Ex. 4 to Kaplan Aff. (Notice of

         Motion). He also requested a stay of that case pending reargument or appeal. Id. Although the First

          Department denied Trump’s motion for leave to reargue, on January 7, 2020, it did grant him leave

          to appeal to the Court of Appeals. Ex. 5 to Kaplan Aff. (First Department order). It simultaneously

          entered a stay of the remaining discovery in Zervos, consisting only of depositions. Id.; Ex. 3 to

         Kaplan Aff.

                 When Trump raised the prospect in late January of halting this case pending the decision

         in Zervos, Carroll stated that she could not voluntarily agree to putting off the entirety of these

          proceedings. Kaplan Aff. ¶ 6. In an effort to be constructive, however, Carroll offered to wait to

          take Trump’s deposition until the completion of all other discovery in this case (including a

          deposition of Carroll that Trump noticed on January 23, 2020) and, in the event that other discovery

          were completed before the Court of Appeals ruled in Zervos, to raise the matter of Trump’s

          deposition with this Court prior to proceeding. Id. ¶¶ 5–6.

                 Trump, however, rejected that proposed accommodation. Id. After Carroll served her

          request for a DNA sample, the parties conferred on a briefing schedule for the stay motion that

          Trump had resolved to file. See Doc. No. 38. Just days later, three Kasowitz Benson partners

          entered formal appearances, and Trump filed the instant motion. Docs. No. 40–43.

                                                    ARGUMENT
                 Trump’s motion to stay this case pending the Court of Appeals’ decision in Zervos is his

                                                           6


                                                      11 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 147 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          latest effort to impede the progress of Carroll’s suit and avoid turning over discovery that would

          help prove her claims.

                 Although CPLR § 2201 permits “a stay of proceedings in a proper case, upon such terms

          as may be just,” courts recognize that a “stay of an action can easily be a drastic remedy, on the

          simple basis that justice delayed is justice denied.” Hala v. Orange Reg’l Med. Ctr., 60 Misc. 3d

          274, 280 (Sup. Ct., Orange Cty. 2018), aff’d, 178 A.D.3d 151 (2d Dep’t 2019). Therefore, courts

          will not exercise their discretion to stay a case “unless the proponent shows good cause for granting

          it,” id., which requires “some excellent reason . . . to a halt a litigant’s quest for a day in court,”

          Landmark Ins. Co. v. Virginia Sur. Co., 16 Misc. 3d 1140(A), 2007 WL 2727773, at *7 (Sup. Ct.,

          N.Y. Cty. 2007). See also In re Weinbaum’s Estate, 51 Misc. 2d 538, 539 (Surr. Ct., Nassau Cty.

          1966) (explaining that court’s discretion to stay a case “will be exercised sparingly and only when

          other remedies are inadequate and the equities involved are apparent and strong”); Patrick M.

         Connors, 2012 Practice Commentaries, McKinney’s Cons. Laws of N.Y., Book 7B, CPLR 2201:7;

         Siegel, N.Y. Prac. § 255 (6th ed. 2019).

                 Trump cannot meet that burden here. First, it is well established that courts should

         generally not stay a case pending an appeal in another action, particularly where there is a binding

         appellate decision on point and no imminent change in the governing law. Second, unique

         circumstances present here—including Trump’s consistent pattern of delay, and the harm that a

         stay would cause to a defamation plaintiff like Carroll—make a stay all the more inappropriate.

         Third, Trump’s gestures to his status as president and a hypothetical burden to his office do nothing

         to swing the equities in his favor.

         I.      A STAY IS IMPROPER BECAUSE THERE IS A BINDING APPELLATE
                 DECISION, WITH NO IMMINENT CHANGE IN LAW

                 Because the First Department’s decision in Zervos remains binding upon this Court, and a

                                                            7


                                                        12 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 148 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          decision from the Court of Appeals is far from imminent, a stay of proceedings pending Trump’s

          appeal in a different action would be improper.

                 “It is axiomatic that this Court is bound by the determination of the Appellate Division,

          First Department . . . and it must not hold an adjudication in abeyance, or impede the course of

          litigation, pending a change in the law which may occur at some future date.” People ex rel.

          Schneiderman v. Coll. Network, Inc., 53 Misc. 3d 1210(A), 2016 WL 6330584, at *4 (Sup. Ct.,

         Albany Cty. 2016); accord In re Weinbaum’s Estate, 51 Misc. 2d at 539 (“[A] trial court must

         follow the last decision of the controlling appellate court and it may not hold in abeyance an

         adjudication pending a change in the law which may occur at some future date.”); Patrick M.

         Connors, 2012 Practice Commentaries, McKinney’s Cons. Laws of N.Y., Book 7B, CPLR

         2201:11 (“The mere fact that the case that may enunciate the dispositive rule of law is before an

         appellate court is not sufficient to warrant the stay.”); Siegel, N.Y. Prac. § 255 (6th ed. 2019)

         (same). Therefore, a stay pending appeal in another action “should be done sparingly,” Level 3

         Commc’ns, LLC v. Essex Cty., 54 Misc. 3d 291, 292 (Sup. Ct., N.Y. Cty. 2016), and at a minimum

         requires that the decision in the other action be “imminent,” Miller v. Miller, 109 Misc. 2d 982,

         983 (Sup. Ct., N.Y. Cty. 1981).

                 Miller is particularly instructive. There, the defendant moved for a stay pending the Court

          of Appeals’ decision on the constitutionality of a New York statute. Id. at 982. Because the

          Appellate Division had already rejected the defendant’s constitutional argument in a prior case,

          the Supreme Court denied the stay request, concluding it was bound to follow the binding decision

          of the appellate court. See id. at 983. Miller further explained that a stay pending appeal “should

          only be done where decision is imminent,” taking into consideration “when was the appeal taken,

          when arguments are to be heard, and when a decision is forthcoming.” Id. at 983. The court



                                                            8


                                                      13 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 149 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          emphasized that to do otherwise would force “the unfortunate litigant [to] pay for . . . appeals

          unnecessarily,” given binding appellate authority in her favor. Id. In Miller, no decision was

          imminent, and therefore, a stay was clearly inappropriate. Id.; see also Schneiderman, 2016 WL

          6330584, at *6 (declining to stay proceedings pending a parallel appeal addressing the applicable

          statute of limitations on plaintiffs’ fraud claim because a binding Appellate Division decision had

          decided the issue).

                     Here, a stay of proceedings is similarly inappropriate. As in Miller and Schneiderman, there

          is a binding Appellate Division decision directly on point, holding that Trump is not immune from

          suit in state court for his unofficial tortious conduct. See Zervos, 171 A.D.3d at 114. This fact alone

          is sufficient to dispose of Trump’s motion to stay: where there is a governing appellate decision,

          courts “must not hold an adjudication in abeyance, or impede the course of litigation, pending a

          change in the law which may occur at some future date.” Schneiderman, 2016 WL 6330584, at *7;

         accord Miller, 109 Misc. 2d at 983.

                     But that’s not all. Here, a decision from the Court of Appeals in Zervos is far from

          imminent. See Miller, 109 Misc. 2d at 983. Briefing in Zervos before the Court of Appeals will not

         be completed until May 11, 2020, and given the Court of Appeals’ summer recess, oral argument

          will likely not occur until the fall of 2020, at the earliest. N.Y. Court of Appeals, Notice to the Bar

          (June 24, 2019) 2; see also Ex. 6 to Kaplan Aff., at 1 (letter from Court of Appeals directing that

          Zervos “will proceed in the normal course of briefing and argument”).

                     The cases on which Trump relies are easily distinguished. See Trump Mem. at 11–12. First,

          Trump cites several cases in which there was no binding appellate authority on point. See Uptown

          Healthcare Mgmt., Inc. v. Rivkin Radler LLP, 116 A.D.3d 631 (1st Dep’t 2014); OneBeacon Am.


          2
              https://www.nycourts.gov/ctapps/news/nottobar/nottobar062419.pdf.


                                                                   9


                                                              14 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 150 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          Ins. Co. v. Colgate-Palmolive Co., 96 A.D.3d 541 (1st Dep’t 2012); Belopolsky v. Renew Data

          Corp., 41 A.D.3d 322 (1st Dep’t 2007); Assenzio v. A.O. Smith Water Prods., No. 190008/12, 2015

          WL 5283301 (Sup. Ct., N.Y. Cty. Aug. 28, 2015). If there were, the courts in Uptown Healthcare,

          OneBeacon, Belopolsky, and Assenzio would have been required to rule the other way. See Miller,

          109 Misc. 2d at 982–83; Schneiderman, 2016 WL 6330584, at *6.

                  Second, all of these cases, with the exception of Assenzio, 3 considered stays pending

          resolution of a parallel action between substantially identical parties sharing a common dispute;

         they did not consider a stay pending an appeal of an action between different parties with different

         claims. In OneBeacon, for example, the First Department affirmed a stay pending resolution of a

          parallel action in another state, in part because the “issues, relief sought, and parties in the two

         actions [were] substantially identical.” 96 A.D.3d at 541 (emphasis added); see also Uptown

          Healthcare, 116 A.D.3d at 631 (upholding stay pending related federal district court action);

          Belopolsky, 41 A.D.3d at 322 (upholding stay pending resolution of previously commenced related

          action with “overlapping issues and common questions of law and fact”). But there is no such

          identity of the parties and claims here—as Trump himself has insisted. See Doc. No. 25 at 2

          (arguing that this case and Zervos are “separate defamation cases—which involve different

          plaintiffs, different alleged statements that were made in different places, at different times, and in

          different contexts”).

                  Finally, Trump points to Belabarodaya v. Carepro of NY, Inc., No. 152534/2018, 2018 WL

          3733304 (Sup. Ct., N.Y. Cty. Aug. 1, 2018), a class action relating to compensation for home


         3
           Assenzio arose in a unique procedural posture. There, the plaintiffs requested a stay of their deadline to make a post-
         trial submission. Assenzio, 2015 WL 5283301, at *1. A jury had already rendered a verdict, and all that remained was
         a potential post-trial stipulation relating to the amount of the jury’s award. Id. A stay in such circumstances hardly
         delayed the plaintiffs’ quest for a day in court. A stay here, by contrast, would be far more prejudicial to Carroll, as it
         would deprive her of any opportunity to move her action forward beyond the pleadings and would expose her to
         ongoing harm.


                                                                    10


                                                                15 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 151 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          healthcare workers. In that case, the appeal “ha[d] been fully briefed before the Court of Appeals

         and [was] awaiting a date for oral argument,” and would bear on the basic question of who was

         properly among the class of plaintiffs. Id. at *2. Here, by contrast, briefing before the Court of

         Appeals will not be completed for several months, the summer recess means that oral argument

         will be pushed back even further, and there is no question that Carroll and Trump are the proper

         parties to this dispute. What is more, neither Belabarodaya nor any of Trump’s other authorities

         involved the unique considerations discussed in Section II below.

         II.     UNIQUE CIRCUMSTANCES OF THIS LITIGATION MAKE A STAY
                 PARTICULARLY INAPPROPRIATE

                 A. The Requested Stay Is Yet Another Effort at Delay

                 Trump’s motion should be denied for the further reason that it is dilatory and reflects

          nothing more than his latest effort to impermissibly delay Carroll’s “quest for a day in court.”

          Landmark Ins. Co., 2007 WL 2727773, at *4; see Schneiderman, 2016 WL 6330584, at *5 (courts

          must consider whether “the stay is designed to delay proceedings”).

                 As set forth above, this motion is just the latest example in a clear pattern of delay in this

          litigation. Trump obstructed the progress of this action from the outset by forcing Carroll to seek

          authorization for an alternative method of service to move forward. Doc. No. 6. ¶¶ 7–14; Doc.

          No. 15. Almost two weeks after he was served, Trump requested a prolonged briefing schedule on

          a straightforward motion to dismiss for failure to state a claim. Doc. No. 20; Doc. No. 24 ¶ 10.

          Once it was clear that discovery would nevertheless commence, Trump abandoned his anticipated

          motion and filed a hasty (and meritless) motion to dismiss for lack of personal jurisdiction. Doc.

          Nos. 28, 33. He coupled that new motion with a proposed order staying all discovery pending a

          decision regarding his amenability to suit in New York—ignoring the Court’s prior determination

          that a stay upon such a motion was unwarranted. Doc. Nos. 27–28. After the Court denied his

                                                          11


                                                      16 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 152 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          motion to dismiss and Carroll served discovery requests for Trump’s DNA and relevant

          documents, Trump filed the instant motion, his second attempt to obtain a stay in this case.

                  The dilatory nature of Trump’s latest filing is underscored by the fact that Trump has never

          pressed a presidential immunity defense in this action before now. In sharp contrast to Zervos,

         Trump made no mention of presidential immunity in connection with his proposed or filed motions

         to dismiss. 4 The first, and only mention, of an immunity defense before this Court appeared in a

         footnote to the stipulated briefing schedule for this motion. Doc. No. 38 at 2 n.1. In other words,

          Trump is making the extraordinary request that this Court halt progress in Carroll’s case based on

          the appeal of an issue he has not formally asserted in this litigation. Counsel is unaware of any

          case permitting a stay in such circumstances.

                  Trump’s foot-dragging has been a reliable feature of his litigation strategy across other

          cases as well. In Zervos, after the First Department granted Trump leave to appeal, Summer Zervos

          sought to expedite review before the Court of Appeals given Trump’s “repeated efforts . . . to delay

          th[e] action.” Ex. 3 to Kaplan Aff., at 1 (letter to Court of Appeals describing how Zervos defended

         against numerous pretrial motions and six stay requests while making every effort to complete

         discovery on schedule). Zervos proposed that the Court of Appeals utilize its alternative review

         procedure to decide the single issue presented based on the more than 300 pages of substantive

         briefing in the lower courts or, in the alternative, that it set a schedule for expedited briefing and

          an argument no later than the Court of Appeals’ March 2020 session. Id. at 1–2. Trump resisted

          Zervos’s efforts to secure a prompt resolution, contending that “[t]here is no urgency to the appeal”




          4
            Had Trump succeeded on his motion to dismiss for lack of personal jurisdiction, diversity jurisdiction would have
          allowed this case to proceed in federal court, where even Trump would agree presidential immunity would not apply.
          See Clinton v. Jones, 520 U.S. 681, 710 (1997) (holding President is not immune from suits during his presidency in
          federal district court for unofficial tortious conduct).


                                                                  12


                                                             17 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 153 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          and “no reason to expedite it.” Ex. 7 to Kaplan Aff., at 2 (letter from M. Kasowitz to Court of

          Appeals Clerk of Court). Trump’s position stood not only to delay progress in that action, but also

          to maximize the length of any stay granted in this action as well.

                    Trump’s shifting characterizations of the relationship between this case and Zervos are

         further evidence of his gamesmanship. Months ago, at the outset of the case, Carroll requested that

         this case be assigned to Justice Schechter, who presides over Zervos. Doc. No. 24. Carroll

         recognized that both cases present a similar fact pattern concerning Trump’s response to the

         allegations of his victims and suggested that judicial economy would be achieved by having a

         single judge preside over the two cases. Id.; see Clinton, 520 U.S. at 708 (explaining that even

         though the president is not immune from suit over conduct committed in his personal capacity,

         courts should nonetheless manage litigation in a way that minimizes interference with presidential

         duties).

                    Trump resisted having Zervos and this action deemed related, characterizing them as

         “separate defamation cases—which involve different plaintiffs, different alleged statements that

         were made in different places, at different times, and in different contexts . . . [and] are ‘unrelated’

         in every respect, except that the defendant is President Trump and the claims are for defamation.”

         Doc. No. 25 at 2 (emphasis added). Trump succeeded in his opposition, and the cases were not

         marked as related. See Ex. 8 to Kaplan Aff. The only explanation for Trump’s shift in perspective

         regarding Zervos is opportunism—an approach to litigation that implicates the judicial estoppel

         doctrine’s prohibition against switching positions just because a litigant’s interests have changed.

         See Festinger v. Edrich, 32 A.D.3d 412, 413 (2d Dep’t 2006). This Court should not countenance

         Trump’s attempt to capitalize on Zervos’s new procedural posture to serve his dilatory ends.




                                                           13


                                                       18 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 154 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




                 B. Carroll Would Suffer Significant Prejudice If This Case Were Stayed

                 To decide whether to grant a stay pending an appeal, courts must consider whether “any

          prejudice will result from granting or denying a stay.” Schneiderman, 2016 WL 6330584, at *5.

          Given the nature of Carroll’s claim, staying this case would expose Carroll to ongoing harms.

                 In many business disputes or personal injury actions, monetary damages provide only

          retroactive compensation for past harm, and thus a stay may simply result in the delay of an

          exchange of money between the parties. The prejudice of a stay to a defamation plaintiff like

         Carroll, however, is much greater. The gravamen of an action alleging defamation is an injury to

         reputation, “expos[ing] an individual ‘to public hatred, shame, obloquy, contumely, odium,

         contempt, ridicule, aversion, ostracism, degradation, or disgrace, or induc[ing] an evil opinion of

         one in the minds of right-thinking persons, and depriv[ing] one of confidence and friendly

          intercourse in society.’” Celle v. Filipino Reporter Enters. Inc., 209 F.3d 163, 177 (2d Cir. 2000)

          (quoting Kimmerle v. New York Evening Journal, 262 N.Y. 99, 102 (1933)); see also Golub v.

          Enquirer/Star Grp., Inc., 89 N.Y.2d 1074, 1076 (1997) (defamation “expose[s] a person to hatred,

          contempt or aversion, or to induce an evil or unsavory opinion of him in the minds of a substantial

          number of the community”). Defamatory words “can cause severe and lasting harm” and can

          continue to cause harm unless and until a plaintiff has her opportunity to prove the falsity of the

          statements before a jury. Robert D. Sack, SACK ON DEFAMATION § 10:1, at 10-2 (5th ed. 2017)

          (hereinafter “Sack on Defamation”).

                 That is the exact scenario in which Carroll now finds herself. Carroll’s career success is

          inextricably tied to her popular, long-running advice column, “Ask E. Jean.” Trump’s defamatory

          comments about Carroll have damaged her reputation, upon which she depends to attract readers,

          and have diminished her readership’s goodwill towards her. Doc. No. 2 ¶¶ 133–34. Since Trump


                                                          14


                                                      19 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 155 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          defamed her, some readers even stopped sending her letters altogether, thus impairing Carroll’s

          column, which requires a steady flood of compelling letters to which she can respond. Id. ¶ 134.

          In the months of July, August, and September 2019, following Trump’s smearing her reputation,

          Carroll received roughly 50 percent fewer letters than she received during the same period in 2018.

          Id. And the damages stemming from Trump’s defamatory comments continue to accumulate: Elle

          magazine, which published “Ask E. Jean” for 26 years, declined to renew her contract in December

          2019, and so ended her primary income. Ex. 9 to Kaplan Aff.

                 Through this action, Carroll does not only seek compensation for the injuries she had

          suffered as of the time of filing. She also seeks “a vindication of . . . her reputation in the form of

         a court’s declaration that [Trump’s] statement was false and defamatory.” Sack on Defamation, at

         10-7. To grant a stay under these circumstances would unnecessarily delay Carroll’s opportunity

         to obtain that redress and compound the harm to which Trump’s defamation has made her exposed.

         III.    TRUMP’S STATUS AS PRESIDENT DOES NOT ENTITLE HIM TO A STAY

                 In his moving papers, Trump does not seriously grapple with any of the circumstances

         discussed above. Instead, he suggests that his mere status as president justifies a stay, and warns

         of a burden to the presidency and the public without any reasoning or factual support.

                 A. The Constitution Does Not Require a Stay Based Simply on Trump’s Say-So

                 Trump appears to contend that courts must always grant a stay requested by a president

          based on an amorphous conception of “constitutionally required deference.” Trump Mem. at 2. To

          support this assertion, however, Trump offers nothing more than a string cite of inapposite cases,

          all of which arose in a distinct procedural posture, and none of which purport to abandon generally




                                                            15


                                                        20 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 156 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          applicable standards in favor of a rule commanding stays based on “deference.” 5 See id. (citing

          Trump v. Mazars USA, LLP, --- S. Ct. ---, 2019 WL 6328115 (Mem) (U.S. Nov. 25, 2019) (No.

          19A545); Trump v. Deutsche Bank AG, --- S. Ct. ---, 2019 WL 6797733 (Mem) (U.S. Dec. 13,

          2019) (No. 19A640); Trump v. Vance, No. 19-3204, 2019 WL 5703884, at *1 (2d Cir. Oct. 7,

          2019); In re Trump, 781 F. App’x 1, 2 (D.C. Cir. 2019); In re Trump, 928 F.3d 360, 364 (4th Cir.

          2019); Nixon v. Sirica, 487 F.2d 700, 721 (D.C. Cir. 1973); Galicia v. Trump, No. 24973/15E, M-

          7413 (1st Dep’t Oct. 24, 2019)).

                  More specifically, all the cases that Trump cites were stayed pending an appeal in the same

          case. See Trump Mem. at 12. In such circumstances, a stay at the trial court level does not stay the

          action entirely, but rather ensures that a single action does not proceed simultaneously on two

          tracks. The question in such cases is not whether the case proceeds at all, but rather where the case

          shall proceed—that is, before the appellate court, the trial court, or both. Here, by contrast, Trump

          seeks to stay Carroll’s action full stop, delaying all litigation until some unspecified time in the

          future. Different considerations and different statutes govern these distinct scenarios, and the

          standard for staying a case pending a determination in a separate action is, unsurprisingly, far more

          stringent. Compare Grisi v. Shainswit, 119 A.D.2d 418, 421 (1st Dep’t 1986) (decision whether

          “trial and disposition of cases [should] be deferred routinely pending appellate review of

          interlocutory orders . . . is, for the most part, a matter of discretion”), with Schneiderman, 2016

          WL 6330584, at *6 (courts “must not hold an adjudication in abeyance, or impede the course of

          litigation, pending a change in the law which may occur at some future date”). See generally




          5
           The notion of a constitutionally required stay was soundly rejected in Zervos. 59 Misc. 3d at 797 (“A lengthy and
         categorical stay is not justified based on the possibility that, at a moment’s notice, the President may have to attend
         to a governmental or international crisis. If and when he does, of course, important federal responsibilities will take
         precedence.”).


                                                                   16


                                                               21 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 157 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          Patrick M. Connors, 2012 Practice Commentaries, McKinney’s Cons. Laws of N.Y., Book 7B,

         CPLR 2201:4 (“CPLR 2201 Stay Distinguished from Other Stays”).

                Mazars, Deutsche Bank, and Vance further illustrate this crucial difference. See Trump

         Mem. at 12. Each of these cases was stayed pending appeal of a denial of a preliminary injunction.

         Trump v. Mazars USA, LLP, 940 F.3d 710, 718 (D.C. Cir. 2019), cert. granted, 140 S. Ct. 660

         (2019); Trump v. Deutsche Bank AG, 943 F.3d 627, 635 (2d Cir. 2019), cert. granted, 140 S. Ct.

         660 (Mem) (2019); Trump v. Vance, 941 F.3d 631, 636–37 (2d Cir. 2019), cert. granted, 140 S.

         Ct. 659 (Mem) (2019). An appeal of a determination whether to grant a preliminary injunction is

         inherently tied to the ultimate merits determination. See Winter v. Nat. Res. Def. Council, Inc., 555

         U.S. 7, 20 (2008). It often makes little sense for two courts to consider the merits of a singular

         dispute simultaneously, and a stay may be the only practical way to proceed.

                Rather than substantiate a constitutional right to a stay, Trump’s authorities concern distinct

         procedural postures to which different standards apply. They therefore have little to no bearing on

         the stay requested here.

                B. The Presidency and the Public Would Not Suffer Absent a Stay

                Trump also argues that the “balance of equities” favors a stay. Trump Mem. at 12. But

         Trump fails to address any of the equities favoring Carroll as part of his purported “balancing,”

         see supra, Section II, and offers no support for the claim that discovery would “distract” him from

         his public duties “‘to the detriment of not only [himself] and his office but also the Nation.’” Id.

         (quoting Nixon v. Fitzgerald, 457 U.S. 731, 753 (1982)); see Clinton v. Jones, 520 U.S. 681, 702

         (1997) (rejecting president’s argument that denial of immunity for unofficial tortious acts would

         lead to unduly burdensome litigation).




                                                          17


                                                      22 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 158 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




                 It is telling that Trump cannot point to any evidence that personal-conduct litigation

          burdens the presidency, given that he has litigated extensively in his personal capacity over the

         last three years while president. Once again, the Zervos case is instructive. There, Trump filed

         multiple motions for a stay, insisting that further proceedings would burden his performance of

         official duties. Early in that case, Trump made the exact argument he makes here: that a stay was

         “warranted given the significant risk that th[e] action will interfere with the President’s executive

         responsibilities to the detriment of the public.” Ex. 10 to Kaplan Aff., at 17 (Memorandum of

         Law). Trump’s stay efforts in Zervos were rebuffed by both the Supreme Court and the First

          Department, see Ex. 3 to Kaplan Aff., and none of the risks of which Trump warned has ever

          materialized. Zervos proceeded without incident or effect on the presidency for almost three years,

          during which time the parties exchanged documents and litigated discovery disputes. Only when

          the First Department granted leave to appeal to the Court of Appeals on January 7, 2020, was a

          stay ultimately entered. But at that point, discovery in Zervos was nearly complete, and only

          depositions remained. In other words, neither the Supreme Court nor the First Department ever

          saw fit to halt discovery entirely, and the First Department sanctioned the exact outcome Carroll

         would agree to here: discovery proceeds, but Trump’s deposition is put off until later in the action.

                 Perhaps even more importantly, Zervos is but one example of personal-conduct litigation

         against Trump during his presidency. See Galicia v. Trump, No. 24973/2015E (N.Y. Sup. Ct.,

         Bronx Cty.); Jacobus v. Trump, No. 24973/2015E (Sup. Ct., New York Cty.); Nwanguma v.

         Trump, No. 16 Civ. 247 (W.D. Ky.); Clifford v. Trump, No. 18 Civ. 6893 (C.D. Cal.); Doe v.

         Trump Corp., No. 18 Civ. 9936 (S.D.N.Y.); Johnson v. Trump, No. 19 Civ. 0475 (M.D. Fla.).

         Trump points to no discernible encumbrances that these other cases have imposed on Trump’s

         official conduct either. In fact, Trump did not litigate presidential immunity in any of these



                                                          18


                                                      23 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 159 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          actions—undercutting any claim of serious burden on his official duties and underscoring the

         dilatory nature of his suspiciously timed stay motion here. 6 Trump cannot be permitted to cherry-

         pick the instances in which he invokes presidential immunity, especially where, as here, he invokes

          it solely for purposes of delay. 7

                   Zervos and the other state court actions confirm the weakness of Trump’s immunity

         argument on the merits as well. These cases differ from Clinton in only one respect: they were

         brought in state, not federal, court. But that does not change the clear force of the Supreme Court’s

         logic. In Clinton, President Bill Clinton claimed that he was categorically immune from civil suit

         for the duration of his time in office, even when it concerned unofficial conduct unconnected to

         his presidency. 520 U.S. at 694–97. The Supreme Court explained that presidential immunity from

         suit extends to official acts, principally to “avoid rendering the President unduly cautious in the

         discharge of his official duties.” Id. at 694 (internal quotation marks omitted). But the Court

         unanimously rejected any comparable immunity for unofficial conduct, to which the same

         concerns did not apply. See id. The Supreme Court emphasized that “we have never suggested that

         the President, or any other official, has an immunity that extends beyond the scope of any action

         taken in an official capacity,” and that the rationale for immunity “provides no support for an

         immunity for unofficial conduct.” Id. at 694. The same remains true in state court.




          6
            As noted in Trump’s brief, Trump Mem. at 10, Trump did argue that he should not be required to sit for a deposition
          in Galicia. Doc. No. 397, No. 24973/2015E (Sup Ct., Bronx Cty. Aug. 22, 2019). But Trump did not claim presidential
          immunity from state court litigation, and discovery in that case took place over years without any discernable burden
          on Trump’s official conduct. As explained above, Carroll is not opposed to putting off Trump’s deposition until a later
          date.

          7
           The suggestion that the “public interest” favors a stay fails for the same reason. Trump Mem. at 12–13. In addition,
          and more importantly, the public interest is not enhanced by permitting a president, accused of a violent sexual assault
          and having defamed his accuser, to avoid litigation simply because he is afraid of what discovery will reveal.


                                                                    19


                                                               24 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 160 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




                 Trump relies heavily on the fact that Clinton did not involve a state court action, and that

          different arguments might be available in such a case. But he offers little explanation why that

          distinction is likely to matter, nor does he meaningfully press the arguments that Clinton reserved.

          The Supreme Court in Clinton noted that it had no occasion to address whether a president might

         invoke distinct “federalism and comity” grounds in state court with more success, id. at 691, then

         clarified that such arguments might have force where a state court attempted to exert “direct

         control” over a president, id. at 691 n.13. Nowhere in his motion here does Trump explain how

         any of the prior state litigation he has faced resulted in such “direct control,” nor does he explain

         why the concerns he raises cannot be addressed by giving wide berth to his presidential

         responsibilities as this particular case proceeds.

                 Instead, Trump’s stay motion rests entirely on the premise that any exercise of state court

         jurisdiction whatsoever is tantamount to interfering with Trump’s faithful execution of federal law.

         See Trump Mem. at 7. But Clinton undercuts this argument; it carefully distinguished the minimal

         “burden on the President’s time and energy that is a mere byproduct” of a straightforward civil

         suit from court orders that impose a “direct burden” on the president or “invalidation of his official

         actions.” 520 U.S. at 705. Trump’s history of personal-conduct ligation—and the lack of any

         detriment to the Nation as a result—only confirms the correctness of the Supreme Court’s

         determination.

                 That is not to say that Trump’s current status as president should be ignored entirely. In

         rejecting Clinton’s overbroad assertion of presidential immunity, the Supreme Court saw “no

         reason to assume that the district courts will be either unable to accommodate the President’s needs

         or unfaithful to the tradition—especially in matters involving national security—of giving ‘the

         utmost deference to presidential responsibilities.’” Id. at 409 There is every reason to place similar



                                                              20


                                                       25 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:33 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 54Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 161 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          trust in this Court. Cf. Tafflin v. Levitt, 493 U.S. 455, 458 (1990) (noting that the Supreme Court

          “ha[s] consistently held that state courts have inherent authority, and are thus presumptively

          competent, to adjudicate claims arising under the laws of the United States”). And Carroll herself

          has been mindful that some special consideration is due in litigation involving a sitting president.

          Most notably, Carroll offered to defer Trump’s deposition until after the Court of Appeals issues

         a decision in Zervos or seek leave of the Court. Such an accommodation would have addressed

         any concerns that Trump might identify, yet Trump, consistent with his dogged focus on delaying

         this action, rejected the accommodation out of hand.

                                                   CONCLUSION

                 For the foregoing reasons, the Court should deny Trump’s motion to stay.



           Dated: New York, New York                         By: __________________________
                  February 18, 2020                              Roberta A. Kaplan
                                                                 Matthew J. Craig
                                                                 Louis W. Fisher
                                                                 KAPLAN HECKER & FINK LLP
                                                                 350 Fifth Avenue, Suite 7110
                                                                 New York, New York 10118
                                                                 Tel: (212) 763-0883
                                                                 Fax: (212) 564-0883
                                                                 rkaplan@kaplanhecker.com
                                                                 mcraig@kaplanhecker.com
                                                                 lfisher@kaplanhecker.com

                                                                 Counsel for Plaintiff E. Jean Carroll




                                                          21


                                                      26 of 26
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 55Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 162 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK


           E. JEAN CARROLL,

                                          Plaintiff,

           -against-                                                  Index No. 160694/2019

                                                                      Hon. Verna L. Saunders

           DONALD J. TRUMP, in his personal capacity,

                                          Defendant.



                                AFFIRMATION OF ROBERTA A. KAPLAN
                           IN OPPOSITION TO DEFENDANT’S MOTION TO STAY

                 Roberta A. Kaplan, an attorney admitted to practice before the courts of the State of New

          York, authorized by law to practice in the State of New York, and not a party to this action, hereby

          affirms the following to be true under penalty of perjury pursuant to CPLR § 2106:

                 1.      I am a partner with the law firm of Kaplan Hecker & Fink LLP, counsel for Plaintiff

          E. Jean Carroll in the above-captioned action. I am familiar with the facts of this case.

                 2.      I submit this affirmation in opposition to Defendant Donald J. Trump’s Motion to

          Stay Proceedings pursuant to CPLR § 2201 pending a decision of the Court of Appeals in Zervos

         v. Trump, No. APL-2020-00009 (N.Y.). See Doc. No. 43.

                 3.      On December 12, 2019, the Court issued a Preliminary Conference Order, directing

         that “[p]rior to the commencement of discovery, both sides shall discuss settlement, and/or the

         possibility of resolving this through ADR or mediation, by telephone call, to be initiated by

         plaintiff’s counsel, on or before 2/13/20.” Doc No. 27 at 2. Pursuant to that Order, Carroll’s counsel

          initiated a settlement conference with Trump’s counsel by telephone call on January 3, 2020. Later




                                                        1 of 4
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 55Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 163 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          that same day, Trump moved to dismiss on personal jurisdiction grounds by order to show cause.

          See Doc. No. 28.

                 4.     On January 6, 2020, Plaintiff’s First Set of Document Requests, Notices to Admit,

          and Interrogatories, which relate to Trump’s personal jurisdiction defense, was served on Trump

          pursuant to CPLR §§ 3120, 3123, and 3130-32. On January 10, 2020, Plaintiff’s Second Set of

          Document Requests, which relate to the merits of this case, was served on Trump pursuant to

          CPLR § 3120. On January 30, 2020, Plaintiff’s First Notice to Submit to Physical Examination

         was served on Trump pursuant to CPLR § 3121.

                 5.     On January 23, 2020, Trump served a Notice to Take Deposition on Oral

         Examination on Carroll pursuant to CPLR §§ 3101 and 3107.

                 6.     On January 23, 2020, counsel for Trump proposed staying this action pending a

         decision from the Court of Appeals in Zervos v. Trump. Carroll’s counsel responded that Carroll

         could not agree to stay this action entirely, but offered to defer Trump’s deposition until the

         completion of all other discovery and, in the event that other discovery was completed before the

         Court of Appeals ruled in Zervos, to raise the matter of Trump’s deposition with this Court prior

         to proceeding. Trump rejected this proposed accommodation.

                 7.     Attached as Exhibit 1 is a true and correct copy of Plaintiff’s First Notice to Submit

         to Physical Examination. Redactions of the names of irrelevant nonparties were made in the

         original attachment to Plaintiff’s First Notice to Submit and were not made for purposes of

         submission to this Court.

                 8.     Attached as Exhibit 2 is a true and correct copy of a discovery stipulation, filed in

         Zervos v. Trump, No. 150522/2017 (Sup. Ct., N.Y. Cty.), dated March 21, 2019.

                 9.     Attached as Exhibit 3 is a true and correct copy of a letter from Beth A. Wilkinson,



                                                          2


                                                       2 of 4
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                             INDEX NO. 160694/2019
NYSCEF DOC. NO. 55Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 164 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          Esq., to John P. Asiello, Esq., Clerk of Court, New York State Court of Appeals, regarding Zervos

          v. Trump, APL-2020-00009 (N.Y.), dated January 13, 2020.

                 10.    Attached as Exhibit 4 is a true and correct copy of the Notice of Motion, filed by

          Trump in Zervos v. Trump, No. 150522/2017 (1st Dep’t), dated November 18, 2019.

                 11.    Attached as Exhibit 5 is a true and correct copy of the order of the Appellate

          Division, First Department, dated January 7, 2020, granting the defendant’s motion for leave to

          appeal to the Court of Appeals in Zervos v. Trump, No. 150222/17 (1st Dep’t).

                 12.    Attached as Exhibit 6 is a true and correct of a Letter from John P. Asiello, Esq.,

          Clerk of Court, New York State Court of Appeals, to Beth A. Wilkinson, Esq., and Marc E.

          Kasowitz, Esq., regarding Zervos v. Trump, APL-2020-00009 (N.Y.), dated January 21, 2020.

                 13.    Attached as Exhibit 7 is a true and correct copy of a Letter from Marc E. Kasowitz,

          Esq., to John P. Asiello, Esq., Clerk of Court, New York State Court of Appeals, regarding Zervos

          v. Trump, APL-2020-00009 (N.Y.), dated January 16, 2020.

                 14.    Attached as Exhibit 8 is a true and correct copy of a letter from Joan Levenson,

         Esq., Principal Law Clerk to Administrative Judge Deborah A. Kaplan, to Roberta A. Kaplan,

         Esq., regarding Carroll v. Trump, No. 160694/2019, dated December 9, 2019.

                 15.    Attached as Exhibit 9 is a true and correct copy of an email from Erin Hobday of

         Elle magazine to Carroll, dated December 11, 2019.

                 16.    Attached as Exhibit 10 is a true and correct copy of the Memorandum of Law in

         Support of President Donald J. Trump’s Motion to Dismiss and Strike the Complaint Pursuant to

         CPLR 3211 and Cal. Code Civ. P. § 425.16(B)(1) or, in the Alternative, for a Stay Pursuant to

         CPLR 2201, filed in Zervos v. Trump, No. 150522/2017 (Sup. Ct., N.Y. Cty.), dated July 7, 2017.




                                                         3


                                                      3 of 4
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                    INDEX NO. 160694/2019
NYSCEF DOC. NO. 55Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 165 of 201NYSCEF: 02/18/2020
                                                                      RECEIVED




          Dated: New York, New York                 By: __________________________
                 February 18, 2020                      Roberta A. Kaplan
                                                        KAPLAN HECKER & FINK LLP
                                                        350 Fifth Avenue, Suite 7110
                                                        New York, New York 10118
                                                        Tel: (212) 763-0883
                                                        Fax: (212) 564-0883
                                                        rkaplan@kaplanhecker.com

                                                       Counsel for Plaintiff E. Jean Carroll




                                                4


                                              4 of 4
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 66Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 166 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          -------------------------------------- x
                                                 :
          E. JEAN CARROLL,                       : Index No. 160694/2019
                                                 :
                              Plaintiff,         : Hon. Verna L. Saunders
                                                 :
                      - against-                 : Mot. Seq. No. 2
                                                 :
          DONALD J. TRUMP,                       : REPLY AFFIRMATION OF
                                                 : MARC E. KASOWITZ
                              Defendant.         :
                                                 :
          -------------------------------------- x

                 Marc E. Kasowitz, an attorney duly admitted to practice before the courts of the State of

          New York, hereby affirms the following under penalty of perjury:

                 1.      I am a member of the firm Kasowitz Benson Torres LLP (the “Firm”), attorneys

          for defendant President Donald J. Trump in the above-referenced action. I respectfully submit

          this reply affirmation in further support of defendant’s motion to stay pending the appeal in

          Zervos v. Trump (“Pl. Mem.”).

                 2.      Attached as Exhibit A is a true and correct copy of Katherine Rosman and Jessica

          Bennett, What Happened Between E. Jean Carroll and Elle Magazine?, NEW YORK TIMES (Feb.

          21, 2020), https://www.nytimes.com/2020/02/21/style/ejean-carroll-fired-elle.html.

                 3.      Attached as Exhibit B is a true and correct copy of defendant’s Answer, which

          was served on plaintiff’s counsel by email on January 23, 2020.

                 4.      When plaintiff’s counsel emailed on November 4, 2019, the firm did not represent

          President Trump in connection with this action, nor was the Firm or any of its lawyers authorized

          to accept service of the summons and complaint on the President’s behalf. The firm entered an




                                                       1 of 2
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                             INDEX NO. 160694/2019
NYSCEF DOC. NO. 66Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 167 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          appearance, as co-counsel, on February 4, 2020, nearly three months after service had been

          completed. (See NYSCEF Doc. Nos. 40-42.)

                 5.     As of the time of the First Department’s decision granting leave to appeal and a

          stay in Zervos v. Trump, 2020 WL 63397, 2020 N.Y. Slip Op. 60193(U) (1st Dep’t Jan. 7, 2020),

          there were numerous outstanding issues from the parties concerning document production as

          well as outstanding third-party document subpoenas.

                 6.     Attached as Exhibit C is a true and correct copy of the First Department’s Order

          in In re People ex rel. Schneiderman v. Trump Entrepreneur Initiative LLC, No. 451463/13, M-

          1498 (1st Dep’t May 17, 2016).




          Dated: February 27, 2020
                 New York, New York


                                                                  /s/ Marc E. Kasowitz
                                                                 MARC E. KASOWITZ




                                                         2

                                                      2 of 2
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 168 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ------------------------------------------ x
                                                     :
          E. JEAN CARROLL,                           : Index No. 160694/2019
                                                     :
                              Plaintiff,             : Hon. Verna L. Saunders
                                                     :
                      - against-                     : Mot. Seq. No. 002
                                                     :
          DONALD J. TRUMP,                           :
                                                     :
                              Defendant.             :
                                                     :
          ------------------------------------------ x




                           DEFENDANT’S REPLY MEMORANDUM OF LAW
                          IN FURTHER SUPPORT OF MOTION FOR A STAY




                                                    KASOWITZ BENSON TORRES LLP
                                                     Marc E. Kasowitz
                                                     Christine A. Montenegro
                                                     Paul J. Burgo
                                                     1633 Broadway
                                                     New York, New York 10019
                                                     (212) 506-1700

                                                    LAROCCA HORNIK ROSEN &
                                                    GREENBERG LLP
                                                     40 Wall Street, 32nd Floor
                                                     New York, New York 10005
                                                     (212) 530-4822
                                                    Attorneys for Defendant,
                                                    President Donald J. Trump




                                              1 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 169 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




                                                             TABLE OF CONTENTS

                                                                                                                                               Page

          PRELIMINARY STATEMENT .................................................................................................... 1

          ARGUMENT .................................................................................................................................. 6

          I.        THE FIRST DEPARTMENT’S DECISION IN ZERVOS, SUPPORTS, RATHER
                    THAN BARS, A STAY HERE. ......................................................................................... 7

                    A.         This is a “Proper Case” for a Stay of Proceedings Under CPLR § 2201................ 7

                    B.         The First Department’s Decisions in Zervos Supports a Stay Here........................ 7

          II.       THERE ARE NO “UNIQUE CIRCUMSTANCES” HERE TO JUSTIFY
                    DENYING A STAY. ........................................................................................................ 10

                    A.         There Has Been No Undue Delay. ........................................................................ 10

                    B.         A Stay Will Irreparably Harm the President and the Public Interest. ................... 12

                    C.         A Stay Will Not Prejudice Plaintiff. ..................................................................... 15

          III.      PLAINTIFF DOES NOT REBUT THE “UNIQUE CIRCUMSTANCES” HERE. ........ 16

                    A.         The Appeal in Zervos Without Question Has Merit. ............................................ 16

                    B.         Plaintiff Concedes that the President is Entitled to Judicial Deference. ............... 17

          CONCLUSION ............................................................................................................................. 19




                                                                                i

                                                                          2 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 170 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




                                                         TABLE OF AUTHORITIES

                                                                                                                                        Page(s)

          Cases

          Artibee v. Home Place Corp.,
              28 N.Y.3d 739 (2017) ..............................................................................................................11

          Assenzio v. A.O. Smith Water Prods.,
             No. 190008/12, 2015 WL 5283301 (Sup. Ct., N.Y. Cnty. Aug. 28, 2015) ...........................8, 9

          Behrens v. Pelletier,
             516 U.S. 299 (1996) .................................................................................................................17

          Belabarodaya v. Carepro of NY, Inc.,
             No. 152534/2018, 2018 WL 3733304 (Sup. Ct., N.Y. Cnty. Aug. 1, 2018) .........................1, 8

          Broadway 500 W. Monroe Mezz II LLC v. Transwestern Mezzanine Realty
             Partners II, LLC,
             80 A.D.3d 483 (1st Dep’t 2011) ..........................................................................................4, 15

          Cheney v. U.S. Dist. Court for D.C.,
             542 U.S. 367 (2004) ......................................................................................................... passim

          Clifford v. Trump,
              339 F. Supp.3d 915 (C.D. Cal. 2018) ......................................................................................14

          Clinton v. Jones,
              520 U.S. 681 (1997) ......................................................................................................... passim

          Crawford-El v. Britton,
             523 U.S. 574 (1998) .................................................................................................................17

          Feinstein v. Bergner,
             48 N.Y.2d 234 (1979) ..............................................................................................................10

          Fin. Indus. Regulatory Auth., Inc. v. Fiero,
             10 N.Y.3d 12 (2008) ................................................................................................................11

          Goldstone v. Gracie Terrace Apartment Corp.,
             110 A.D.3d 101 (1st Dep’t 2013) ............................................................................................15

          Grisi v. Shainswrit,
             119 A.D.2d 418 (1st Dep’t 1986) ..........................................................................................7, 9

          Jacobus v. Trump,
             55 Misc.3d 470 (Sup. Ct., N.Y. Cnty. 2017 .........................................................................6, 14



                                                                              ii

                                                                        3 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                                                      INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 171 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          Jones v. Clinton,
             No. 95-1167, BL-62 (8th Cir. Apr. 16, 1996) ..........................................................................19

          In re Level 3 Commc’ns, LLC v. Essex Cnty.,
              54 Misc.3d 291 (Sup. Ct., Essex Cnty. 2016) ............................................................................9

          Miller v. Miller,
             109 Misc.2d 982 (Sup. Ct., Suffolk Cnty. 1981) ...............................................................2, 8, 9

          Nixon v. Fitzgerald,
             457 U.S. 731 (1982) .................................................................................................................13

          People v. Shakur,
             215 A.D.2d 184 (1st Dep’t 1995) ..............................................................................................8

          Pludeman v. Northern Leasing Systems,
             No. 101059/04, 2015 WL 7008051 (Sup. Ct., N.Y. Cnty. Mar. 13, 2015) ...............................9

          Pub. Relations Soc. of Am., Inc. v. Rd. Runner High Speed Online,
             8 Misc.3d 820 (Sup. Ct., N.Y. Cnty. 2005) .............................................................................16

          In re Reynders v. Conway,
              79 A.D.2d 863 (4th Dep’t 1980) ................................................................................................8

          Rinaldi v. Viking Penguin, Inc.,
             52 N.Y.2d 422 (1981) ..............................................................................................................15

          Trump v. Deutsche Bank AG,
             140 S.Ct. 660 (U.S. Dec. 13, 2019) ...................................................................................18, 19

          Trump v. Mazars USA, LLP,
             --- S.Ct. ----, 2019 WL 6328115 (U.S. Nov. 25, 2019) .....................................................18, 19

          Trump v. Vance,
             941 F.3d 631 (2d Cir. 2019).....................................................................................................17

          Trump v. Vance,
             No. 19-3204, 2019 WL 5703884 (2d Cir. Oct. 7, 2019)..............................................17, 18, 19

          United States v. Nixon,
             418 U.S. ...................................................................................................................................18

          In re Weinbaum’s Estate,
              51 Misc.2d 538 (Surr. Ct., Nassau Cnty. 1966) .........................................................................8

          Williams v. Brooks,
             996 F.2d 728 (5th Cir. 1993) ...................................................................................................18




                                                                                iii

                                                                           4 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                                                    INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 172 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          Other Authorities

          CPLR § 2201................................................................................................................................6, 7

          CPLR § 3211(e) .............................................................................................................................11




                                                                                iv

                                                                           5 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 173 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




                 Defendant Donald J. Trump respectfully submits this memorandum of law in reply to

          plaintiff’s memorandum of law in opposition to his motion to stay pending the appeal in Zervos

          v. Trump (“Pl. Mem.” or “Opposition”) and in further support of the motion.1

                                           PRELIMINARY STATEMENT

                 The threshold dispositive issue in this case is identical to the issue on appeal to the Court

          of Appeals in Zervos -- whether a state court’s exercise of jurisdiction over the President while

          he or she is in office is permissible under the U.S. Constitution. See Clinton v. Jones, 520 U.S.

          681, 690-91, 691 n.13 (1997) (state court jurisdiction over the President poses an “important

          constitutional issue[]”). As President Trump showed in his opening memorandum, just as a stay

          pending that appeal was granted by the First Department in Zervos, so, too, a stay should be

          granted here.

                 Plaintiff does not and cannot refute President Trump’s showing. Instead, plaintiff resorts

          to mischaracterizations of the law and of the record. Plaintiff asserts that the motion should be

          denied because, she claims, this Court is bound by the First Department’s 3-2 decision on the

          merits in Zervos. (Pl. Mem. 8.) That is not so. Courts, including this Court, have repeatedly

          recognized -- including where there is binding Appellate Division authority -- that “[i]f the point

          of law involved in the case, and potentially dispositive of it, is about to be definitively decided in

          another case presently on appeal before a court whose decisions bind the trial court, the action

          may be stayed to await the decision.” Belabarodaya v. Carepro of NY, Inc., No. 152534/2018,



          1
                  Capitalized terms not otherwise defined herein shall have the meaning given to them in
          President Trump’s opening memorandum of law (“Def. Mem.”). Submitted herewith in support
          of the motion is the reply affirmation of Marc E. Kasowitz, dated February 27, 2020 (“Kasowitz
          Reply Aff.”). References to “Reply Ex. __” are to exhibits to that affirmation. The affirmation
          of Roberta Kaplan, dated February 18, 2020, submitted in opposition to the motion is referred to
          as “Kaplan Aff.”




                                                        6 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                               INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 174 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          2018 WL 3733304, at *1 (Sup. Ct., N.Y. Cnty. Aug. 1, 2018) (citation omitted).

                 The cases that plaintiff cites (Pl. Mem. 8) are wholly inapposite. Among other things, in

          those cases, unlike here: the Appellate Division had not stayed proceedings pending appeal in the

          separate action; the party seeking the stay would not be irreparably harmed if the action

          continued; there was no claim of official immunity; and the President, who is entitled to

          deference under the U.S. Constitution, was not seeking the stay. Indeed, plaintiff’s “reliance on

          cases that do not involve [the President] is altogether misplaced.” Cheney v. U.S. Dist. Court for

          D.C., 542 U.S. 367, 385 (2004).

                 Plaintiff’s contention that this Court may not stay the action pending the Zervos appeal

          because it is bound by the First Department’s decision in Zervos thus makes no sense. Not only

          is the First Department decision set to be reviewed by the Court of Appeals, but the First

          Department itself decided to grant a stay in Zervos pending that same appeal. There is no

          principled reason, and plaintiff offers none, why this Court should not be bound by that First

          Department decision or why a stay is appropriate in Zervos, but not here, where precisely the

          same threshold issue is at stake.

                 Plaintiff also contends (Pl. Mem. 8) that a stay may be granted pending an appeal in

          another case only when the decision on the appeal is “imminent.” But, in the single case to

          which plaintiff cites that denied a stay on this ground, Miller v. Miller, 109 Misc.2d 982, 983

          (Sup. Ct., Suffolk Cnty. 1981), there was no appeal even pending; only a motion for leave to

          appeal had been filed, but not granted. Here, by contrast, leave to appeal and a stay pending

          appeal have been granted in Zervos, and the appeal will be fully briefed by May 11, 2020.

          Neither Miller nor any other case holds or even suggests that, under such circumstances, a stay

          pending an appeal on a threshold dispositive issue is not justified.




                                                           2

                                                       7 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 175 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




                 Plaintiff claims that “unique circumstances of this litigation” -- defendant’s supposed

          “dilatory” behavior and plaintiff’s purported prejudice from a stay -- make a stay here

          inappropriate. Again, that is not so. Plaintiff’s complaints about delay (Pl. Mem. 11-13) are,

          apart from irrelevant, unfounded. Cutting through the verbiage, plaintiff appears to complain

          about the time it took to serve the complaint, but she filed her complaint on November 4, 2019,

          and served it only seven business days later. She also complains about the President’s order to

          show cause to dismiss on jurisdictional grounds, but admits that he filed it two weeks before the

          agreed upon date for moving to dismiss, that she responded the next business day, and that the

          Court declined to sign the order the same day. (Pl. Mem. 3-4.) Plaintiff also falsely asserts that

          this motion to stay was in response to and an attempt to avoid a discovery request she served on

          January 30, 2020 (Pl. Mem. 1, 6), but she omits that she already knew, a week before, on January

          23, when defendant’s counsel asked her counsel to consent to this motion, which was filed

          promptly after the First Department granted leave to appeal and a stay in Zervos (id. at 5, 6;

          Kaplan Aff. ¶ 6, Ex. 1). In fact, it would be more accurate to say that plaintiff timed her

          discovery request so that she could make that false assertion. In short, there has been no undue

          delay here.2

                 Second, as in Zervos, the necessity for a resolution of this threshold jurisdictional issue

          under the U.S. Constitution -- which, the First Department recognized, is an issue of “first


          2
                  Plaintiff also makes misstatements concerning Zervos. She asserts, for example, that
          there, the First Department granted the stay pending appeal, when only depositions remained to
          be completed. (Pl. Mem. 6.) This is not so; there are numerous outstanding issues from the
          parties concerning document production as well as outstanding third-party document subpoenas.
          See, e.g., Kasowitz Reply Aff. ¶ 5; Zervos v. Trump, Index. No. 150522/2017 NYSCEF Doc. No.
          249 (discussing forthcoming privilege motion); Kaplan Aff. Ex. 3 at 2 n.2 (referring to remaining
          “fact discovery” other than depositions). Plaintiff also refers (Pl. Mem. 12-13) to the Zervos
          plaintiff’s request to the Court of Appeals to expedite the appeal -- but omits to mention that the
          Court of Appeals denied that request (Kaplan Aff. Ex. 6).


                                                           3

                                                       8 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 176 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          impression,” Zervos, 171 A.D.3d at 113 -- is a “unique consideration” far outweighs any burden

          on plaintiff resulting from allowing the Court of Appeals to decide the issue (Def. Mem. 11-13).

                 As for prejudice, plaintiff cannot show -- indeed, her own admissions belie her claim --

          that a stay would result in any significant burden. She asserts conclusorily that the allegedly

          defamatory statements are causing her continuing harm, including that Elle magazine to decline

          to renew her contract to write a column. (Pl. Mem. 14-15.) Even if that were true, and Elle

          magazine’s publisher and other sources cited by the New York Times deny it,3 by February 20,

          2020, she had already, as she admitted to the Times, “received inquiries from four other

          publications asking if she would consider writing for them.” (Kasowitz Reply Ex. A.) Plaintiff’s

          claim that her alleged harm was continuing and compounding was always far-fetched, to say the

          least, but is refuted by her own words.

                 In any event, the supposedly continuing harm that plaintiff claims is irrelevant to this

          motion. Plaintiff seeks damages for the alleged harm to her reputation. Where the claimed

          injury “can be compensated by damages [it] therefore cannot demonstrate irreparable harm” so

          as to warrant equitable relief. Broadway 500 W. Monroe Mezz II LLC v. Transwestern

          Mezzanine Realty Partners II, LLC, 80 A.D.3d 483, 484 (1st Dep’t 2011). If, as plaintiff claims,

          allegations of ongoing harm to reputation are so prejudicial that a court cannot grant a stay, then

          defamation actions could never be stayed, but plaintiff does not and cannot point to a single case

          in support of that erroneous proposition, and Zervos itself would not have been stayed.




          3
                  See Kasowitz Reply Ex. A (Katherine Rosman and Jessica Bennett, What Happened
          Between E. Jean Carroll and Elle Magazine?, NEW YORK TIMES (Feb. 21, 2020),
          https://www.nytimes.com/2020/02/21/style/ejean-carroll-fired-elle.html (citing sources
          attributing Elle magazine’s termination to plaintiff’s decision to publish excerpts from her book
          in another magazine, a decision at which, plaintiff admits, Elle was “extremely disappointed.”).)


                                                           4

                                                       9 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 177 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




                 If there is a “unique circumstance” here, it is that the President is involved. Plaintiff fails

          to refute defendant’s showing (Def. Mem. 7-11) that -- given the novel threshold official

          immunity issue claim on appeal in Zervos and the deference afforded the President’s overriding

          responsibilities under Article II -- the U.S. Constitution mandates a stay here. Plaintiff asserts

          that “the Constitution does not require a stay based simply on Trump’s say-so” (Pl. Mem. 15),

          but the requested stay here is required, not based on his “say-so,” but on the “say-so” of

          numerous cases, including the First Department’s decision granting a stay pending appeal in

          Zervos, and the U.S. Constitution (Def. Mem. 8-11).

                 Plaintiff seeks to distinguish the numerous cases that have granted Presidents stays

          pending appeal (Def. Mem. 9-10) on the ground that, in those cases, the appeals were pending in

          the same case. (Pl. Mem. 16.) That is a distinction without a difference. The stays in those

          cases were granted to prevent proceedings in the trial courts from abrogating the very relief the

          President sought to vindicate on appeal and to prevent an unnecessary “occasion for

          constitutional confrontation” with the Executive Branch, Cheney, 542 U.S. at 389-90 (citation

          omitted). A stay here would serve precisely the same purposes.

                 And, while plaintiff concedes, as she must, that the courts are constitutionally required to

          afford the President deference, plaintiff contends that this action should nonetheless proceed

          because state courts can accommodate the President in overseeing litigation. (Pl. Mem. 20-21.)

          That misses the point. The threshold issue in this case, which the Court of Appeals will resolve

          in Zervos, is not whether state courts can accommodate the President once they have asserted

          jurisdiction over him or her, but whether the very exercise of jurisdiction over the President by

          state courts is constitutionally permissible in the first place. (Def. Mem. 7-8.) The issue on this

          motion, on the other hand, is whether deference to the President mandates a stay while the Court




                                                            5

                                                       10 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 178 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          of Appeals resolves that threshold issue. As shown, and as numerous courts have held, it does.

          (Def. Mem. 9-10.)

                 Having no valid argument to oppose the President’s motion, plaintiff argues that the

          motion should be denied because, she asserts, he “did not litigate presidential immunity” in six

          other cases against him. (Pl. Mem. 18-19.) Plaintiff’s argument, even if it otherwise had any

          merit (and it does not), is completely misleading. Four of the six cases plaintiff cites are in

          federal court, where there can be no claim of presidential immunity, as the U.S. Supreme Court

          held in Clinton v. Jones, while recognizing that state court actions might very well present a

          “more compelling case.” 520 U.S. 681, 691 (1997). And, as to the two state court cases plaintiff

          refers to: Galicia v. Trump, No. 24973/2015E (Sup. Ct., Bronx Cnty.) was filed over a year

          before President Trump took office, the President did assert presidential immunity, and the First

          Department stayed the action pending the President’s appeal, on constitutional grounds, among

          others, from an order compelling the President’s trial deposition. Jacobus v. Trump, 55 Misc.3d

          470, 486 (Sup. Ct., N.Y. Cnty. 2017), aff’d, 156 A.D.3d 452 (1st Dep’t 2017), lv. denied, 31

          N.Y.3d 903 (2018) was dismissed before the President took office. Moreover, even in the

          federal actions -- in every single federal court action plaintiff cites -- the court granted the

          President stays of discovery, including on the ground that the President is owed judicial

          deference.

                 Accordingly, the President’s motion for a stay should be granted.

                                                      ARGUMENT

                 Plaintiff does not and cannot refute the President’s showing that, under the U.S.

          Constitution, the caselaw, and CPLR § 2201, a stay is mandated here pending resolution by the

          Court of Appeals in the Zervos action of precisely the same threshold jurisdictional issue that is




                                                             6

                                                        11 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 179 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          dispositive here. Each of the arguments plaintiff does make is based on a fundamental

          misunderstanding of the law or the facts or both.

          I.     THE FIRST DEPARTMENT’S DECISION IN ZERVOS, SUPPORTS, RATHER
                 THAN BARS, A STAY HERE.

                 A.      This is a “Proper Case” for a Stay of Proceedings Under CPLR § 2201.

                 As the First Department has recognized, a stay pending the appeal in Zervos “provides

          for the opportunity for appellate review of certain orders” -- a “fundamental right[] to which a

          litigant is entitled . . . [which] cannot be ignored, no matter how pressing the need for the

          expedition of cases.” Grisi v. Shainswrit, 119 A.D.2d 418, 421 (1st Dep’t 1986). That applies to

          any litigant and, a fortiori to the President in deference to the President’s overriding

          responsibilities under Article II of the Constitution.

                 B.      The First Department’s Decisions in Zervos Supports a Stay Here.

                 Plaintiff asserts that, under New York law, a stay would be “improper” here because this

          Court is bound by decisions of the Appellate Division -- here, the First Department’s 3-2

          decision on the merits in Zervos. (Pl. Mem. 7-8.) But it was the First Department which, after

          that decision, decided to grant leave to appeal the decision and granted a stay pending that

          appeal. Under plaintiff’s own logic, this Court should, if anything, be bound by the First

          Department’s stay order here.4

                 But, in any event, by granting the stay, this Court would not contravene the First

          Department’s decision on the merits. Rather, it would merely wait for the decision of the Court

          of Appeals on the merits -- a decision which is binding on all New York courts.5


          4
                 Plaintiff cannot cite to a single case in which a party was denied a stay pending appeal in
          a separate action where -- as here -- the proceedings in the separate action were themselves
          stayed by an appellate court.
          5
                 This was the procedural posture in cases cited by the President in his initial
          memorandum, which granted stays pending appeals in separate actions despite Appellate


                                                            7

                                                        12 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 180 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




                 Indeed, plaintiff’s argument proves too much. All Appellate Division decisions are

          binding on all trial courts (absent a contrary decision in the Court of Appeals or in the

          Department in which the trial court sits). See People v. Shakur, 215 A.D.2d 184 (1st Dep’t 1995)

          (“Trial courts within this department must follow the determination of the Appellate Division in

          another department until such time as this court or the Court of Appeals passes on the

          question.”). Thus, under plaintiff’s argument, a trial court would never be empowered to grant a

          stay pending any appeal to the Court of Appeals because the Appellate Division decision

          appealed from would be binding. As shown (Def. Mem. 11), that is not the law.

                 The cases plaintiff cites are readily distinguishable, and none supports her argument. (Pl.

          Mem. 8.) First, in none of those cases did the appellate court in the separate action stay

          proceedings pending appeal, as the First Department did in Zervos.6 Second, in none of those

          cases would the movants have been irreparably harmed absent a stay.7 Third, none of those



          Division authority. (Def. Mem. 11.) See In re Reynders v. Conway, 79 A.D.2d 863, 864 (4th
          Dep’t 1980) (“court had the power to stay petitioners[’] . . . action until the [separate] appeal was
          argued in the Court of Appeals”); Belabarodaya v. Carepro of NY, Inc., No. 152534/2018, 2018
          WL 3733304, at *1 (Sup. Ct., N.Y. Cnty. Aug. 1, 2018) (staying discovery until the Court of
          Appeals resolved a joint appeal from two binding Second Department decisions) (internal
          quotations omitted); Assenzio v. A.O. Smith Water Prods., No. 190008/12, 2015 WL 5283301
          (Sup. Ct., N.Y. Cnty. Aug. 28, 2015) (granting stay pending appeal in Appellate Division that
          itself would turn on the outcome of an appeal in the Court of Appeals in a third separate action).
          6
                  In Schneiderman, 53 Misc.3d 1210(A), 2016 WL 6330584, the case plaintiff relies most
          heavily on (Pl. Mem. 9), it is clear that the appellant in the separate action, did not seek or obtain
          a stay pending appeal. (Reply Ex. C (Order of First Department granting leave to appeal in
          Trump Entrepreneur Initiative without granting a stay); NYSCEF Doc. No. 285, Stipulated
          Briefing Schedule for Motion to Compel, In re People ex rel. Schneiderman v. Trump
          Entrepreneur Initiative LLC, index No. 451463/2013 (indicating that the case continued during
          the pendency of the appeal to the Court of Appeals).
          7
                  Here because the issue on appeal will resolve the threshold issue of whether the court’s
          very assertion of jurisdiction violates the President’s constitutional right of immunity, and
          prevent a constitutional confrontation, the President, and the public, would be irreparably harmed
          absent a stay. (Def. Mem. 11-12.) Plaintiff’s cases involve no such threshold constitutional
          issue. See Schneiderman, 53 Misc.3d 1210(A), 2016 WL 6330584 at *7 (defendant in summary
          proceeding denied stay pending appeal in separate action that would determine whether some of


                                                            8

                                                       13 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 181 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          cases involved the President and therefore plaintiff’s reliance on them is “altogether misplaced,”

          see Cheney, 542 U.S. at 385.

                 Plaintiff also contends (Pl. Mem. 8) that a stay may be granted pending an appeal in

          another case only when the decision on the appeal is “imminent.” But, in the single case to

          which plaintiff cites that denied a stay on this ground, Miller, 109 Misc.2d at 983, there was no

          appeal even pending; only a motion for leave to appeal had been filed, but not granted. Here, by

          contrast, leave to appeal and a stay pending appeal have been granted in Zervos and the appeal

          will be fully briefed by May 11, 2020. Neither Miller nor any other case holds or even suggests

          that, under such circumstances, a stay pending appeal on a threshold dispositive issue is not

          justified. To the contrary, where, as here, the equities are strong or the appeal will have a

          “significant impact” on a case, it is irrelevant whether the appeal is imminent. See Assenzio,

          2015 WL 5283301, at *2 (staying proceedings even though appeal in separate action was not

          “imminent” because it would have a “significant impact” on the case); Pludeman v. Northern

          Leasing Systems, No. 101059/04, 2015 WL 7008051, *2 (Sup. Ct., N.Y. Cnty. Mar. 13, 2015)

          (granting stay pending an unperfected appeal because ‘“the equities involved [were] apparent

          and strong’” in avoiding a waste of judicial and party resources).




          plaintiff’s claims were valid); Miller v. Miller, 109 Misc.2d 982, 983 (Sup. Ct., Suffolk Cnty.
          1981) (defendant denied stay pending potential appeal, which had not yet been granted leave, in
          separate action that would determine whether defendant was required to provide financial
          disclosure affidavit); In re Weinbaum’s Estate, 51 Misc.2d 538, 539 (Surr. Ct., Nassau Cnty.
          1966) (court denied stay pending appeal involving whether claim against administratrix requiring
          an accounting was time-barred). In In re Level 3 Commc’ns, LLC v. Essex Cnty., 54 Misc.3d
          291, 293 (Sup. Ct., Essex Cnty. 2016), the plaintiff was granted a stay pending appeal to the
          Appellate Division in a separate action, based on the chance that Appellate Division would
          overturn its own prior “binding authority,” on whether plaintiff had properly asserted a claim for
          a tax refund.


                                                            9

                                                       14 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 182 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




                 And, contrary to plaintiff (Pl. Mem. 10), whether the parties are substantively identical

          and share a common dispute has no bearing on whether a stay pending an appeal in another

          action should be granted, and no case holds that it does. As shown, the applicable standard here

          focuses on whether there is a common, dispositive issue. (Def. Mem. 11-12.)

          II.    THERE ARE NO “UNIQUE CIRCUMSTANCES” HERE TO JUSTIFY
                 DENYING A STAY.

                 Having failed to establish why a stay is not appropriate under relevant case law, plaintiff

          asserts that there are “unique considerations” justifying denial under these circumstances. (Pl.

          Mem. 11.) However, none of these so-called “unique circumstances” withstands scrutiny.

                 A.      There Has Been No Undue Delay.

                 Plaintiff’s complaints about delay (Pl. Mem. 11-13) are, apart from irrelevant, unfounded.

                 Cutting through the verbiage, plaintiff appears to complain about the time it took to serve

          the complaint, but she filed her complaint on November 4, 2019, and served it only seven

          business days later on November 13, 2019. (NYSCEF Doc. Nos. 2, 17.) And even if defendant

          was aware of the action, as plaintiff contends (Pl. Mem. 2-3), that is irrelevant to her obligation

          to effectuate service. See Feinstein v. Bergner, 48 N.Y.2d 234, 241-42 (1979) (notice of the

          complaint does not cure a defect in service of process because “notice received by means other

          than those authorized by statute cannot serve to bring a defendant within the jurisdiction of the

          court”).8

                 Plaintiff also complains about the President’s order to show cause to dismiss on


          8
                 Plaintiff insinuates (Pl. Mem. 3) that defendant’s new co-counsel in this action, Kasowitz
          Benson Torres, is to blame because plaintiff was told on or around November 4, 2019, that the
          firm could not accept service of her summons and complaint on the President’s behalf.
          However, that was accurate; the firm -- which only entered an appearance, as co-counsel, on
          February 4, 2020 -- did not then represent the President in this action and was therefore not
          authorized to accept service. (Kasowitz Reply Aff. ¶ 5; NYSCEF Doc. Nos. 40-42.)


                                                           10

                                                       15 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 183 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          jurisdictional grounds, but admits that he filed it two weeks before the agreed upon date for

          moving to dismiss, that she responded the next business day, and that the Court ruled the same

          day. (Pl. Mem. 3-4; (NYSCEF Doc. No. 36.) The Court did not “agree[]” with the arguments

          plaintiff made in opposition, as she claims (Pl. Mem. 4-5), but only “decline[d] to sign” the order

          to show cause on the ground that the Court would not “take judicial notice that the President of

          the United States has resided in the White House for the past three years.” (NYSCEF Doc. No.

          36.)

                  Further, plaintiff falsely asserts that the President “has not formally asserted [immunity

          under the Supremacy Clause] in this litigation” (Pl. Mem. 12) when, in fact, President Trump’s

          Answer, dated January 23, 2020, asserts as affirmative defenses, among others, immunity under

          the Supremacy Clause and preserves his defense of lack of personal jurisdiction. (Reply Ex. B at

          ¶¶ 147, 155.) The timing for the President’s assertion of this Court’s lack of subject matter

          jurisdiction is also irrelevant given that “a court’s lack of subject matter jurisdiction is not

          waivable, but may be raised at any stage of the action, and the court may, ex mero motu [on its

          own motion], at any time.” Fin. Indus. Regulatory Auth., Inc. v. Fiero, 10 N.Y.3d 12, 17 (2008)

          (citation omitted); see also CPLR 3211(e) (“motion based upon [lack of subject matter

          jurisdiction] may be made at any subsequent time or in a later pleading”); Artibee v. Home Place

          Corp., 28 N.Y.3d 739, 746 (2017) (“immunity from suit” stemming from the Constitution is a

          “constitutional limitation on ‘the jurisdiction of Supreme Court’”).9



          9
                  Defendant does not, as plaintiff claims (Pl. Mem. 13), engage in “gamesmanship” or
          “opportunism” here, because he opposed plaintiff’s request to designate this action as related to
          Zervos, which has no bearing here. That opposition -- prior to the First Department’s decision
          granting a leave to appeal and a stay -- concerned the differences between the defamation claims,
          not the threshold issue of whether a state court may exercise jurisdiction over the President
          relevant to this motion. If anything, it is plaintiff who is engaged in opportunism by denying the
          similarities between this case and Zervos after previously arguing this action and Zervos “present


                                                            11

                                                        16 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 184 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




                 Plaintiff also falsely asserts that this motion to stay was in response to and an attempt to

          avoid a discovery request she served on January 30, 2020 (Pl. Mem. 1, 6), but she omits that she

          already knew, a week before, on January 23, when defendant’s counsel asked her counsel to

          consent to this motion, which was filed promptly after the First Department, on January 7,

          granted leave to appeal and a stay in Zervos (id. at 5, 6; Kaplan Aff. ¶ 6, Ex. 1). In fact, it would

          be more accurate to say that plaintiff timed her discovery request so that she could make that

          false assertion. In short, there has been no undue delay here.

                 Plaintiff also makes misstatements concerning Zervos. She asserts, for example, that

          there, the First Department granted the stay pending appeal, when only depositions remained to

          be completed. (Pl. Mem. 6.) This is not so; there are numerous outstanding issues from the

          parties concerning document production as well as outstanding third-party document subpoenas.

          See, e.g., Kasowitz Reply Aff. ¶ 5; Zervos v. Trump, Index. No. 150522/2017 NYSCEF Doc. No.

          249 (discussing forthcoming privilege motion); Kaplan Aff. Ex. 3 at 2 n.2 (referring to remaining

          “fact discovery” other than depositions). Plaintiff also refers (Pl. Mem. 12-13) to the Zervos

          plaintiff’s request to the Court of Appeals to expedite the appeal -- but omits to mention that the

          Court of Appeals denied that request (Kaplan Aff. Ex. 6).

                 B.      A Stay Will Irreparably Harm the President and the Public Interest.

                 Plaintiff fails to refute President Trump’s showing of irreparable harm and prejudice

          absent a stay (Def. Mem. 11-13), which extends to the public interest. See also Clinton v. Jones,

          520 U.S. at 697-98 (agreeing that the President “occupies a unique office with powers and




          similar, and often novel, legal issues,” including “the same argument[s] that Trump made, and
          Justice Schecter considered, in Zervos,” and that “[a]ssigning two different Justices to these
          cases would both amplify the Court’s workload unnecessarily and risk conflicting
          rulings.” (Kasowitz Aff., Ex. A (NYSCEF Nos. 3 at ¶¶ 6, 8, 24 at ¶¶ 9, 10, 12).)


                                                           12

                                                       17 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 185 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          responsibilities so vast and important that the public interest demands that he devote his

          undivided time and attention to his public duties.”) (emphasis added); Nixon v. Fitzgerald, 457

          U.S. 731, 751-53, 754 (1982) (recognizing that “[b]ecause of the singular importance of the

          President’s duties, diversion of his energies by concern with private lawsuits would raise unique

          risks to the effective functioning of government,” such that “a court, before exercising

          jurisdiction, must balance the constitutional weight of the interest to be served against the

          dangers of intrusion on the authority and functions of the Executive Branch.”).

                 Plaintiff’s claim that the President has not provided “support for the claim that discovery

          would ‘distract’ him from his public duties” (Pl. Mem. 17) is both irrelevant and false. Absent a

          stay, the President would be deprived of his constitutional right to immunity from this action

          while in office, including his immunity to the extensive and burdensome discovery requests

          plaintiff has served under the Court’s scheduling order. Failing to grant a stay further improperly

          imposes an unnecessary constitutional confrontation concerning whether this Court’s exercise of

          jurisdiction violates the Constitution. See Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367,

          389-90 (2004) (where the “Executive’s Article II prerogatives” are at issue -- here whether the

          President’s Article II prerogatives immunize him from suit in state court -- courts should

          “avoid[] whenever possible” “‘occasion[s] for constitutional confrontation.’”).

                 Having no valid argument to oppose the President’s motion, plaintiff argues that the

          motion should be denied because, she asserts, he “did not litigate presidential immunity” in six

          other cases against him. (Pl. Mem. 18-19.) Plaintiff’s argument, even if it otherwise had any

          merit (and it does not), is completely misleading. Four of the six cases plaintiff cites are in

          federal court, where there can be no claim of presidential immunity, as the U.S. Supreme Court

          held in Clinton v. Jones, while recognizing that state court actions might very well present a




                                                           13

                                                       18 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                  INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 186 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          “more compelling case.” 520 U.S. 681, 691 (1997). Nonetheless, the federal “personal conduct”

          cases cited by plaintiff only further support a stay here, because in every single case cited by

          plaintiff, the President received stays of discovery, including stays that the President requested

          on the ground that he is owed judicial deference.10 Accordingly, plaintiff’s citations only add to

          the authority, cited at Mem. 9-10, that the President should be afforded a stay here.

                 In Galicia v. Trump, No. 24973/2015E (Sup. Ct., Bronx Cnty.) -- which was filed on

          September 9, 2015, over a year before President Trump took office, the President asserted

          Presidential immunity in response to a trial subpoena. Moreover, the First Department has

          stayed that action pending the President’s appeal, on constitutional grounds, among others, from

          an order compelling the President’s trial deposition. Galicia v. Trump, No. 24973/15E, M-7413

          (1st Dep’t Oct. 24, 2019).

                 And in Jacobus v. Trump, No. 24973/2015E (Sup. Ct., N.Y. Cnty.), a defamation action

          against the President, the court granted the President’s motion to dismiss on January 10, 2017,

          before the President took office. Jacobus v. Trump, 55 Misc.3d 470, 486, (Sup. Ct., N.Y. Cnty.

          Jan. 10, 2017), aff’d 156 A.D.3d 452 (1st Dep’t 2017), lv. denied 31 N.Y.3d 903 (2018).




          10
                  See Nwanguma v. Trump, No. 16 Civ. 247 (W.D. Ky.), Doc. No. 58 (Aug. 9, 2017) (Doc.
          No. 36-1 (Apr. 20, 2017) at 4, 6 (granting the President’s request for interlocutory appeal and
          stay of discovery pending appeal, brought on grounds that included the burden imposed on the
          President); Johnson v. Trump, No. 8:19 Civ. 0475 (M.D. Fla. July 10, 2019) Doc. No. 73 at 8-10,
          Doc. No 83 at 4:3-14 (abating discovery following President Trump’s motion for a protective
          order, including on the ground of the deference owed his office.); Doe v. Trump Corp., No. 18-
          cv-9936, Doc. No. 54 (S.D.N.Y. Dec. 20, 2018) (staying discovery pending resolution of
          President’s motion to dismiss); Clifford v. Trump, 339 F. Supp.3d 915, 922, 928 (C.D. Cal.
          2018) (denying plaintiff’s request to conduct discovery after President Trump brought a motion
          to strike the complaint).


                                                           14

                                                       19 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 187 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




                 C.      A Stay Will Not Prejudice Plaintiff.

                 Plaintiff cannot show -- indeed, her own admissions belie her claim -- that a stay would

          result in any significant burden. She asserts conclusorily that the allegedly defamatory

          statements are causing her continuing harm, including that Elle magazine to decline to renew her

          contract to write a column. (Pl. Mem. 14-15.) Even if that were true, and Elle magazine’s

          publisher and other sources cited by the New York Times deny it,11 by February 20, 2020, she had

          already, as she admitted to the Times, “received inquiries from four other publications asking if

          she would consider writing for them.” (Kasowitz Reply Ex. A.) Plaintiff’s claim that her

          alleged harm was continuing and compounding was always far-fetched, to say the least, but is

          refuted by her own words.

                 In any event, the supposedly continuing harm that plaintiff claims is irrelevant to this

          motion. Plaintiff seeks damages for the alleged harm to her reputation. Where the claimed

          injury “can be compensated by damages [it] therefore cannot demonstrate irreparable harm” so

          as to warrant equitable relief. Broadway 500 W. Monroe Mezz II, 80 A.D.3d at 484; see also

          Goldstone v. Gracie Terrace Apartment Corp., 110 A.D.3d 101, 104, 106 (1st Dep’t 2013) (“The

          balance of the equities does not weigh in plaintiff’s favor” where the “claimed injury would be

          compensable by money damages”). If, as plaintiff claims, allegations of ongoing harm to

          reputation are so prejudicial that a court cannot grant a stay, then defamation actions could never

          be stayed, but plaintiff does not and cannot point to a single case in support of that erroneous

          proposition. Compare, e.g., Rinaldi v. Viking Penguin, Inc., 52 N.Y.2d 422, 431 (1981)


          11
                  See Kasowitz Reply Ex. A (Katherine Rosman and Jessica Bennett, What Happened
          Between E. Jean Carroll and Elle Magazine?, NEW YORK TIMES (Feb. 21, 2020),
          https://www.nytimes.com/2020/02/21/style/ejean-carroll-fired-elle.html (citing sources
          attributing Elle magazine’s termination to plaintiff’s decision to publish excerpts from her book
          in another magazine, a decision at which, plaintiff admits, Elle was “extremely disappointed.”).)


                                                           15

                                                       20 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 188 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          (discussing stay pending appeal granted by the Appellate Division in connection with leave to

          appeal in defamation action); Pub. Relations Soc. of Am., Inc. v. Rd. Runner High Speed Online,

          8 Misc.3d 820, 822 (Sup. Ct., N.Y. Cnty. 2005) (noting stay of judgment granted to defamation

          defendant). Indeed, under plaintiff’s argument, Zervos itself would not have been stayed.

          III.   PLAINTIFF DOES NOT REBUT THE “UNIQUE CIRCUMSTANCES” HERE.

                 If there are any “unique circumstances,” it is that the case involves the President and

          appeal of a threshold claim of immunity.

                 A.      The Appeal in Zervos Without Question Has Merit.

                 Plaintiff argues that the appeal in Zervos has no merit because, she contends, First

          Department’s decision in Zervos “confirm[s] the weakness of Trump’s immunity argument on

          the merits” because this case and Zervos “differ[s] from Clinton in only one respect: they were

          brought in state, not federal court. But that does not change the clear force of the Supreme

          Court’s logic.” (Pl. Mem. 19.) In fact, the Supreme Court’s logic in Clinton v. Jones was

          explicitly based on that critical difference. The Court took pains to differentiate the claim of

          immunity made in federal court -- which “relie[d] heavily on the doctrine of separation of

          powers that restrains each of the three branches of Federal Government from encroaching on the

          domain of the other two” -- from a claim of immunity in state court, which would rely on the

          Supremacy Clause. The Supreme Court recognized that the state court immunity claim “may

          implicate concerns that are quite different from the interbranch separation-of-powers questions

          addressed here,” and therefore potentially “present a more compelling case for immunity.” Id. at

          691, 691 n.13 (emphasis added).

                 There is therefore no question that the President’s appeal has merit. The First

          Department in Zervos confirmed precisely that by granting leave to appeal to the Court of

          Appeals and staying proceedings pending that appeal. Zervos, 2020 WL 63397, 2020 N.Y. Slip


                                                           16

                                                       21 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 189 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          Op. 60193(U). Likewise, the Court of Appeals for the Second Circuit in Trump v. Vance readily

          acknowledged that “the President may be correct that state courts lack the authority to issue him

          orders.” 941 F.3d 631, 642-43 (2d Cir. 2019), cert. granted, 140 S.Ct. 659 (Mem) (U.S. Dec. 13,

          2019) (No. 19-635). And, two Justices found in dissent that President Trump’s appeal should

          have been granted. Zervos, 171 A.D.3d at 131 (Mazzarelli, J., dissenting in part).

                 B.      Plaintiff Concedes that the President is Entitled to Judicial Deference.

                 Plaintiff concedes that, as shown (Def. Mem. 8-9), the courts are constitutionally required

          to afford the President with at least “some special consideration” (Pl. Mem. 21) but nonetheless

          contends that this action should proceed because state courts can be trusted as well as federal

          courts to accommodate the President’s needs (Pl. Mem. 20-21). This misses the point. The

          issue, which the Court of Appeals will resolve, is not whether state courts can accommodate the

          President in overseeing the litigation, but whether the very exercise of jurisdiction over the

          President by state courts is constitutionally permissible in the first place. (Def. Mem. 7-8.)

          Thus, under these circumstances, as President Trump has shown, federal courts (and indeed state

          courts), accommodate the President by granting his requests for stays or interlocutory appeals on

          constitutional issues the one presented here. (Def. Mem. 9-10.)12

                 Plaintiff seeks to distinguish the numerous cases that granted the President stays pending

          appeal or interlocutory appeals (Def. Mem. 9-10) on the ground that, in those cases, the appeals



          12
                  Plaintiff also does not and cannot contest that official immunity claims -- like the one at
          issue here -- exist to protect government officials from “pretrial matters as discovery …, as
          ‘[i]nquiries of this kind can be peculiarly disruptive of effective government.” Behrens v.
          Pelletier, 516 U.S. 299, 308 (1996) (emphasis in original) (citing Mitchell v. Forsyth, 472 U.S.
          511, 526 (1985)); Crawford-El v. Britton, 523 U.S. 574, 598, 598 n.19 (1998) (“[I]f the
          defendant does plead the immunity defense, the district court should resolve that threshold
          question before permitting discovery” and, if denied, “the official is entitled to bring an
          immediate interlocutory appeal of that legal ruling on the immunity question.”); see also Def.
          Mem. 8 (citing cases).


                                                           17

                                                       22 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 190 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          were pending in the same case. (Pl. Mem. 16.)13 That is a distinction without a difference. The

          stays in those cases were granted to prevent proceedings in the trial courts from abrogating the

          very relief the President sought to vindicate on appeal. See Cheney, 542 U.S. at 389-90 (courts

          should “avoid[] whenever possible” “‘occasion[s] for constitutional confrontation.’”); see also

          United States v. Nixon, 418 U.S. at 691-92. A stay here would serve precisely the same purpose.

                 Plaintiff claims that the standard for staying a case based on an appeal in a separate action

          is “unsurprisingly, far more stringent.” (Pl. Mem. 16.) Not only is plaintiff wrong that courts

          apply a more stringent standard under ordinary circumstances, but because this case involves the

          President, it is subject to a far less stringent standard. See, e.g., Cheney, 542 U.S. at 381-2 (Vice

          President was entitled to interlocutory review, by writ of mandamus, of a discovery order, given,

          among other things, the deference owed to the Executive Branch, even though “[w]ere the Vice

          President not a party in the case, the argument that the Court of Appeals should have entertained

          an action in mandamus . . . might present different considerations”); Def. Mem. 8-10 (citing

          cases). Thus, plaintiff’s “reliance on cases that do not involve [the President] is altogether

          misplaced.” Cheney, 542 U.S. at 385.

                 Plaintiff argues that Trump v. Mazars USA, LLP, --- S.Ct. ----, 2019 WL 6328115 (Mem)

          (U.S. Nov. 25, 2019) (No. 19A545), cert. granted, 140 S.Ct. 660 (Mem) (U.S. Dec. 13, 2019)

          (No. 19-715); Trump v. Deutsche Bank AG, 140 S.Ct. 660 (Mem) (U.S. Dec. 13, 2019) (No.

          19A640); and Trump v. Vance, No. 19-3204, 2019 WL 5703884, at *1 (2d Cir. Oct. 7, 2019), are

          inapplicable because they all involved a preliminary injunctions in a “singular dispute.” (Pl.



          13
                   In federal court, “the filing of a non-frivolous notice of interlocutory appeal following a
          district court’s denial of a defendant’s immunity defense divests the district court
          of jurisdiction to proceed against that defendant,” Williams v. Brooks, 996 F.2d 728, 730 (5th
          Cir. 1993) (collecting cases), and therefore in effect constitutes a stay pending appeal.


                                                           18

                                                       23 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 191 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          Mem. 17.) That is incorrect. While Mazars and Deutsche Bank both involved Congressional

          subpoenas, Vance is a separate dispute, against a separate party, concerning the enforcement of

          subpoenas in a state grand jury proceeding. (See Def. Mem. 9-10.) Plaintiff does not even

          attempt to distinguish the remaining cases in which courts have granted stays to the President,

          plainly applicable here, including, in particular, the First Department’s stays in Zervos and

          Galicia v. Trump, No. 24973/15E, M-7413 (1st Dep’t Oct. 24, 2019), and the Eighth Circuit’s

          stay in Jones v. Clinton, No. 95-1167, BL-62 (8th Cir. Apr. 16, 1996). See generally Def. Mem.

          8-11.

                                                   CONCLUSION

                  A stay of all proceedings pending the decision of the Court of Appeals in Zervos v.

          Trump should be granted.




                                                          19

                                                      24 of 25
FILED: NEW YORK COUNTY CLERK 02/28/2020 12:03 AM                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 70Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 192 of 201NYSCEF: 02/28/2020
                                                                      RECEIVED




          Dated: New York, New York.             Respectfully submitted,
                 February 27, 2020
                                                 KASOWITZ BENSON TORRES LLP



                                                 By:     /s/ Marc E. Kasowitz
                                                         Marc E. Kasowitz
                                                         Christine A. Montenegro
                                                         Paul J. Burgo

                                                       1633 Broadway
                                                       New York, New York 10019
                                                       T: (212) 506-1700
                                                       E: mkasowitz@kasowitz.com
                                                          cmontenegro@kasowitz.com
                                                          pburgo@kasowitz.com

                                                 LAROCCA HORNIK ROSEN &
                                                    GREENBERG LLP
                                                    Lawrence S. Rosen
                                                    Patrick McPartland
                                                    Jared E. Blumetti

                                                        40 Wall Street 32nd Floor
                                                        New York, New York 10005
                                                        T: (212) 530-4822, 4837, 4831
                                                        E: lrosen@lhrgb.com
                                                           pmcpartland@lhrgb.com
                                                           jblumetti@lhrgb.com

                                                       Attorneys for Defendant Donald J. Trump




                                                20

                                             25 of 25
         Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 193 of 201




                                                        DIRECT DIAL    212.763.0884
                                                        DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                      March 2, 2020

VIA NYSCEF

The Honorable Verna L. Saunders
Supreme Court of the State of New York, New York County
80 Centre Street, Room 326
New York, NY 10013

       Re:    Carroll v. Trump, Index No. 160694/2019 (Sup. Ct., N.Y. Cty.)

Dear Justice Saunders:

      On behalf of Plaintiff E. Jean Carroll, we write to bring to the Court’s attention the
complaint in Donald J. Trump for President, Inc. v. The New York Times Company, Index No.
152099/2020 (Sup. Ct., N.Y. Cty.), attached hereto as Exhibit A.

        The attached defamation complaint was filed by the Trump campaign on February 26,
2020, the day before Defendant Donald J. Trump filed his reply brief in support of his motion to
stay this defamation action. We expect that this newly-filed case will come up at the oral
argument in connection with the stay motion in the above-referenced action that is scheduled for
11:30 am on March 4, 2020.



                                                                      Respectfully submitted,



                                                                      Roberta A. Kaplan



cc:    Counsel of Record (via NYSCEF)
         Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 194 of 201




                                                        DIRECT DIAL    212.763.0884
                                                        DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                      March 6, 2020

VIA NYSCEF

The Honorable Verna L. Saunders
Supreme Court of the State of New York, New York County
80 Centre Street, Room 326
New York, NY 10013

       Re:    Carroll v. Trump, Index No. 160694/2019 (Sup. Ct., N.Y. Cty.)

Dear Justice Saunders:

       On behalf of Plaintiff E. Jean Carroll, we write to bring to the Court’s attention two
additional defamation complaints filed by the Trump campaign in recent days. The first, Donald
J. Trump for President, Inc. v. WP Company LLC, No. 20 Civ. 626 (D.D.C.), attached hereto as
Exhibit A, was filed against The Washington Post on March 3, 2020; the second, Donald J.
Trump for President, Inc. v. CNN Broadcasting, Inc., No. 20 Civ. 1045 (D. Ga.), attached hereto
as Exhibit B, was filed against CNN on March 6, 2020.

       The attached complaints closely resemble the defamation complaint against The New
York Times that we provided to the Court on March 2, 2020, see Docs. No. 71-72, and discussed
during oral argument on March 4, 2020.



                                                                      Respectfully submitted,



                                                                      Roberta A. Kaplan



cc:    Counsel of Record (via NYSCEF)
                        Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 195 of 201

                                 KesowTTz BENSoN ToRRES LLP
                                                    I633   BROADWAY
                                               NfW YORK, NEW YORK IOO I9                               H   ousroN
        PAUL   J,   BURGo                                                                            LoS ANGELES
    cr D raL: (? 12) sO6- lA65
D rRE                                               (2 r2) 506- 700                                        MrAMr
DrREcr FAx: (212) 435- 526s
    PBURGo@KAsowrrz.coM                           FAX: (212) 506 laoo                                  NEWARK
                                                                                                    SAN FRANC SCO
                                                                                                    StLlcoN vALLEY
                                                                                                   WASH NGroN DC



                                                                       March 10,2020



          VIANYSCEF

          The Honorable Verna L. Saunders
          Supreme Court of the State of New York
          New York County
          80 Centre Street, Room 326
          New York, New York 10013

                       Re:   Carroll v. Trump,lndex No. 160694/2019 (Sup. Ct., N.Y.   CD
          Dear Justice Saunders

                   We represent defendant President Donald Trump in the above-referenced action. We
          write to respond to plaintiff s letters to the Court, dated March 2 and March 6, 2020, to which
          plaintiff attaches three complaints filed by Donald J. Trump for President, Inc., in support ofher
          waiver argument in opposition to defendant's motion to stay pending the appeal to the Court of
          Appeals in Zervos v. Trump,171 A.D.3d 110 (1st Dep't 2019) (Mot. Seq. No. 2).

                  We note that: the complaints were filed, not by President Trump, but by Donald J. Trump
          for President, Inc., a Virginia corporation; when the plaintiff in Zervos made the same waiver
          argument to the First Department, the majority ignored it and the dissent rejected, rt, Zervos v.
          Tramp, 171A.D.3d 110, 131 (2019) (Mazarelli, J, dissenting); and the argument presumably will
          be made to and decided by the Coul of Appeals.




                                                                                      submitted,




           cc:         Counsel of Record (via NYSCEF)
                          Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 196 of 201

                                                                                                                                          ""°''""                         ""°"         '     *™"'"°
KAPLAN                    HECKER                                   &         FINK                        LLP
                                                                                                                                          NEW                         NEW          YORK       10118
                                                                                                                                                      YORK,

                                                                                                                                          TEL        (212)        763-0883              I FAX          (212)       564-0883

                                                                                                                                          WWW.KAPLANHECKER.COM




                                                                                                                                             DMRCTD0/M                    P.¶P...7/@3ADSM
                                                                                                                                           DMRCT[RM/MD. rrhaperm@hapermfh©©kerr©©rnm




                                                                                                                                                                      March          10,     2020




    VIA        NYSCEF


    The       Honorable                Verna            L.     Saunders
    Supreme               Court         of the         State        of New                York,          New          York          County
    80 Centre               Street,         Room             326
    New        York,            New         York         10013


                  Re:                  Carroll           v. Trump,               Index             No.       160694/2019                      (Sup.        Ct.,       N.Y.         Cty.)


    Dear       Justice            Saunders:


                  We         write          on behalf               of Plaintiff                  E. Jean            Carroll           in brief         response              to the         letter      filed

    yesterday              by     Defendant                  Donald            J. Trump.                 See         Doc.       No.       76.       Our       two      prior         submissions

    inte6enally                   avoided              legal       argumentation                         and       simply            aftsched             for     Your           Honor's            information                  the

    Trump         campaign's                     recent          defamation                   complaints                    against          the     New          York        Times,          the      Washington

    Post,       and        CNN.          See        Does.          No.       71-75.           This          letter         seeks        to correct              the    miacharacterizations                               that
    Trump's            letter          makes.


                  In yesterday's                       letter,        Trump                contends            that         Carroll           submitted               the        recent   defamation
                                                                                          argument"                                                                                argument"
    complaints                  in support              of     a "waiver                                           and       that      "the         same        waiver                            will               be
    decided           by     the       Court           of Appeals               in Zervos.                  Doc.         No.        76.    at 1. That               is incorrect.              Nowhere                in any
    of the      briefs            in this        matter            do we         argue            that      Trump              waived             a defense            of presidential                    immunity.

    Instead,          we argue               that       Trump's               unprecedented                          history           of personal                conduct            litigation            confirms

    that      such        litigation           does          not     actually               encumber                 his     duties          in     office.


                  That's              why        the     recent           lawsuits                against        media              organizations                   are      so relevant:               they        are
    further       evidence                  of the       emptiness                   of     Trump's             burden              claim.          Those           lawsuits          concern              links
    between            the        Trump             campaign              and         the     Russian                government,                    and       Trump           himself           will       be a key              fact
    witness          in     all    three         cases.          During          the         March           4 oral          argument                before           Your         Honor,             Trump's
    counsel           did       not     deny         that       Trump's               campaign                 would            file      such        lawsuits              only      with        Trump's
    personal           approval.               If    litigation              (like         this     action)            concerning                  Trump's             unofficial              conduct             and

    requiring             his     participation                    were       truly          burdensome,                     those        cases           never        would          have          been         filed.

    Trump         should              not    be heard               to cemplai-1                    about          speculative                and       marginal                 burdens          here,        even         as he
    approves              and      initiates            other        civil       cases            that      bear       directly           on his           official          acts     and       require            extensive
    personal           involvement.
                       Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 197 of 201


KAPLAN      HECKER                      &    FINK             LLP                                                                                                            2




                  At   bottom,          Trump's          motion          to   stay    this    action     and    Trump's      presidential          ferriy            claim
     in Zervos         both      rest   on   a purported                burden       to the      presidency.       The    Trump       campaign's            recent
     defamation          suits      only     further          confirm         how     illusory       those     claims     of burden      are.




                                                                                                                             Respectfully           submitted,




                                                                                                                             Roberta        A.   Kaplan




     cc:          Counsel          of Record           (via     NYSCEF)
                    Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 198 of 201

                                Kursowr'r'2. RtrNSoN TonRES LLP
                                                    I633      BROADWAY                                    ATLANTA
                                              NfW YORK, NEW YORK IOOIg                                   H    ousroN
       Paur J. Bunco                                                                                    LoS ANGELES
Drnrcr Drar; (2 t2) 506- ta65                        (2 r2)
                                                          506- r700                                           MIAMI
DrnEcr FAX: (212) 835-5265
   PBunco@Kasowrrz.coM                            FAX: (2r2) 506-r8Oo                                     N EWARK
                                                                                                      SAN FRANcrsco
                                                                                                      SrLlcoN VALLEY
                                                                                                      WASHINGTON DC



                                                                         March 11,2020



          VIA NYSCEF

          The Honorable Verna L. Saunders
          Supreme Court of the State of New York
          New York County
          80 Centre Street, Roorn 326
          New York, New Yolk 10013

                   Re:      Carcoll v. Trump,lndex No. 16069412019 (Sup. Ct., N.Y. Cty)

          Dear Justice Saunders

                  We respectfully write, on behalf of defendant President Donald J. Trump, in reply to
          plaintiff s March 11,2020letter to the Court.

                   Plaintiff clairns that she is not "argufing] that Trump waived a defense of presidential
          imrnunity," but that is precisely her argument: because of "Trump's . . . personal conduct
          litigation" (in fact brought by the carnpaign), he "should not be heard" to argue burden here.

                   In any event, plaintiff s claim about burden misses the point. President Trump's appeal
          in Zervos v. Trump does not tum on the extent, if any, that a specific action in state coufi burdens
          the President, but rather on the unresolved "important constitutional issue[],"Clinton v. Jones,
          520 U.S. 681, 690-91, 691 n.l3 (1997), of whether, under Article II and the Suprernacy Clause
          of the Constitution, a state coufi has jurisdiction over the President to make that detennination in
          the first place.

                                                                                      submitted,




                   Counsel of Recold (via NYSCEF)
FILED: NEW YORK COUNTY CLERK 03/20/2020 02:29 AM                                                                                                                                                   INDEX NO. 160694/2019
NYSCEF DOC. NO. 79Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 199 of 201NYSCEF: 03/20/2020
                                                                      RECEIVED


                     of flte
             tate of )Tefa           Work




         .                              -                                                                                                                                           NEW YORK COUNTY COURTHOUSE
                                                                                                                                                                                          60 CENTRE STREET
                                                                                                                                                                                       NEW YORK, NY 10007-1474




                                                                                                       Marks'
                     Pursuant           to Chief           Administrative                Judge                     March            15, 2020       memorandum,                        Supreme                Court,      New

              York       County-Civil          Term          is implemêñting                    the    fó:|üwiñg          temporary             procedures,                   effective           March        17, 2020
              and    continuing             until      further      notice:




                     •       Court      facilities          at 71 Thomas                 Street        and    80 Centre             Street,      including              the     Public       Access           Law

                             Library,        are closed           to the          public;
                     •       The     court      will       hear              essential            applications             - all other         matters           and      ccñferêñces                 will     be
                                                                   only
                             adjourned              to future       dates;
                     •       Essential         applications              will       be heard           at 60 Centre              Street       by the      Ex Parte             Judge;
                     •       MHL/Hospital                  Hearings          will       be conducted                                  from      60 Centre               Street;
                                                                                                                 remotely
                     •       Jury     selection            is postponed                 as are all civil        trials;
                     •       Foreclosure               auctions        are       postponed;
                     •       Foreclosure               conferences               will        be administratively                  adjourned;
                     •       Fully    briefed           motions                                  scheduled          for     oral      argument           will     be marked                submitted                on the
                                                                         previously
                             scheduled              date     without            oral     argument,           unless        otherwise            directed           by the          assigned           Justice          at a
                             later    date;
                     •       Motions           returnable           in room              130                                         copies      will     be adjourned                    for     30 days.
                                                                                                 requiring         warkiñg                                                                                            Parties
                             should         n_ot submit           working              copies         in Room      130,          either   in person,             or by mail,              until      directed           to do
                             so by the         court;
                     •       Motions           returnable           in room              130     and    assigned           to paperless            parts         will     be marked                fully     submitted
                             and     the     assigned            Judge     will         be notified          of such;
                     •      There       will    be no automatic                        re-
                                                                                              schedüiiñg         for      oral     argument             in the      IAS Parts             until     further           notice


                                                                                                                                                                (Rev.         March         19, 2020)




                                                                                                             1 of 1
FILED: NEW YORK COUNTY CLERK 04/14/2020 03:30 PM                                                     INDEX NO. 160694/2019
NYSCEF DOC. NO. 80Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 200 of 201NYSCEF: 04/14/2020
                                                                      RECEIVED




          PART 36



          Dear All,

          We send our wishes and good thoughts, hoping that you and your loved ones have remained well these
          past weeks. We also send our heartfelt prayers for the many who have suffered illness and the loss of
          family, friends, and colleagues during these times. Our thoughts are with you.

          As we begin to resume virtual court operations for non-essential matters here in New York State, please
          be advised that Part 36 is in the process of rescheduling matters previously calendared for conference in
          March and April 2020 which were administratively adjourned. On your rescheduled conference date,
          please submit a fully executed stipulation of settlement with respect to outstanding discovery and
          compliance matters. The submitted proposed stipulation will be reviewed and so-ordered, as
          appropriate. In the interim, as to these matters which were scheduled for conference in March and
          April 2020, all discovery deadlines contained within the most recent preliminary or compliance
          conference stipulation/order are hereby extended for sixty days from April 13, 2020.

          Please be advised as to preliminary conferences, a telephonic and/or video conference will be required.
          Parties for preliminary conference will be contacted by the Part as to scheduling, etc..

          For all other matters, discovery deadlines which were to be met in March and/or April 2020 are hereby
          extended sixty days from April 13, 2020.

          To the extent that additional issues arise, please advise the Part via e-mail to txchamber@nycourts.gov
          and kstewart@nycourts.gov. (Please be reminded to copy all parties on e-mail messages to the court.)

          As to settlement conferences and matters scheduled for mediation/alternative dispute resolution, these
          matters will be conferenced telephonically and/or by video conference. Parties in these matters will be
          advised by chambers staff of their scheduled appearance date in the upcoming weeks.

          As to pending motions, fully submitted matters will be marked “decision reserved” on the date of final
          submission in accordance with directives outlined in the Chief Administrative Judge’s memorandum. In
          the event parties seek adjournment of the court’s determination of a pending motion, please contact
          the court and advise as to the basis for such request, i.e., ongoing settlement discussions, unforeseen
          circumstances, etc...

          If any party is in need of additional assistance, please notify Part 36 via email at
          txchamber@nycourts.gov and kstewart@nycourts.gov.

          Finally, please rest assured that we all understand the toll, seen and unseen, that this crisis has
          extracted upon us all. We will endeavor to be flexible in meeting the needs of all parties and are here to
          administer justice and resolve the many issues that the public relies upon the Court to handle daily.
          Please be well and take good care.

          Sincerely,

          Justice Verna L. Saunders and Law Clerks Taisha L. Chambers, Esq. and Kamille Stewart, Esq.




                                                             1 of 1
FILED: NEW YORK COUNTY CLERK 06/15/2020 08:23 AM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. 81Case 1:20-cv-07311 Document 1-4 Filed 09/08/20 Page 201 of 201NYSCEF: 06/15/2020
                                                                      RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK


         E. JEAN CARROLL,

                                        Plaintiff,                 Index No. 160694/2019

             -against-

                                                                   NOTICE OF APPEARANCE
         DONALD J. TRUMP, in his personal capacity,

                                        Defendant.



          TO THE CLERK OF COURT:
                 PLEASE TAKE NOTICE that I am admitted to practice in this Court, and that I
          appear in this case as counsel for Plaintiff, E. Jean Carroll, in the above-captioned action.
                 All pleadings, notices of hearing, and other filings in this matter should be served
          upon the undersigned counsel.


          Dated: New York, NY
                June 15, 2020
                                                            /s/ Joshua A. Matz

                                                            Joshua A. Matz
                                                            KAPLAN HECKER & FINK LLP
                                                            350 Fifth Avenue, Suite 7110
                                                            New York, New York 10118
                                                            Telephone: (212) 763-0883
                                                            Facsimile: (212) 564-0883
                                                            jmatz@kaplanhecker.com

                                                            Counsel for Plaintiff E. Jean Carroll




                                                        1 of 1
